
	
		II
		Calendar No. 565
		112th CONGRESS
		2d Session
		S. 1546
		[Report No. 112–249]
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Lieberman (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 13, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize certain programs of the Department of
		  Homeland Security, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Homeland Security
			 Authorization Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Definitions.
					TITLE I—Management and
				efficiency
					Sec. 101. Department of Homeland
				Security investment review.
					Sec. 102. Acquisition professional
				career program.
					Sec. 103. Strategic plan for acquisition
				workforce.
					Sec. 104. Notification to Congress of
				major awards.
					Sec. 105. Independent verification and
				validation.
					Sec. 106. Other transaction
				authority.
					Sec. 107. Report on
				competition.
					Sec. 108. Open architecture
				study.
					Sec. 109. Cost analysis
				division.
					Sec. 110. Strategic acquisition
				plan.
					Sec. 111. Transparency and innovation in
				acquisition.
					Sec. 112. Disaster relief procurement
				authorities.
					Sec. 113. Special emergency procurement
				authority for domestic emergency operations.
					Sec. 114. Field efficiencies report and
				implementation plan.
					Sec. 115. Cost savings and efficiency
				reviews.
					Sec. 116. Consolidation of youth
				programs.
					TITLE II—Structure and
				organization
					Sec. 201. Under Secretary for
				Policy.
					Sec. 202. Office of International
				Affairs.
					Sec. 203. Chief Medical
				Officer.
					Sec. 204. Quadrennial homeland security
				review.
					Sec. 205. Designation of foreign
				terrorist organizations.
					Sec. 206. Office for Domestic
				Preparedness termination.
					Sec. 207. State and Local Government
				Coordination.
					Sec. 208. Termination of Office of
				Counternarcotics Enforcement.
					Sec. 209. Reorganization
				authority.
					Sec. 210. Chief Information
				Officer.
					Sec. 211. Department of Homeland
				Security headquarters.
					Sec. 212. Future Years Homeland Security
				Program.
					Sec. 213. Countering homegrown
				terrorism.
					Sec. 214. Office of Cargo Security
				Policy.
					Sec. 215. Technical and conforming
				amendments.
					TITLE III—Infrastructure
				protection and resilience
					Sec. 301. Infrastructure Protection and
				Resilience Directorate.
					Sec. 302. Federal Protective
				Service.
					TITLE IV—Preparedness,
				response, and recovery
					Sec. 401. Catastrophic incident
				planning.
					Sec. 402. Preparedness of individuals
				and communities.
					Sec. 403. Federal response and recovery
				preparedness officials.
					Sec. 404. Recovery.
					Sec. 405. Enhancing response and
				recovery operations and programs.
					Sec. 406. Department and agency
				officials.
					Sec. 407. Infrastructure protection
				assistance.
					Sec. 408. Federal-State border security
				cooperation.
					Sec. 409. Emergency management
				assistance compact.
					Sec. 410. Repeal of emergency operations
				center grant program.
					Sec. 411. Performance
				measures.
					Sec. 412. Communications
				planning.
					Sec. 413. Guidelines concerning weapons
				of mass destruction.
					Sec. 414. Plume modeling.
					Sec. 415. Identification of disaster
				management resources.
					Sec. 416. Antifraud
				training.
					Sec. 417. Information
				technology.
					Sec. 418. Metropolitan Medical Response
				System.
					Sec. 419. Regional Catastrophic Grant
				Program.
					Sec. 420. Report on consolidation of
				grant programs.
					TITLE V—Border
				Security
					Sec. 501. Workforce staffing
				plan.
					Sec. 502. Surge deployment.
					Sec. 503. Enhanced training for Border
				Patrol agents.
					Sec. 504. Outbound
				inspections.
					Sec. 505. Situational awareness of the
				northern border.
					Sec. 506. Office of International Travel
				Security and Screening.
					Sec. 507. Visa security.
					Sec. 508. Report on border security task
				forces and drug intelligence centers.
					TITLE VI—Intelligence and
				information-sharing provisions
					Sec. 601. Authorization of intelligence
				activities.
					Sec. 602. Classified National Security
				Information Program for States, local governments, Indian tribes, and private
				sector entities.
					Sec. 603. Flexible personnel management
				at the Office of Intelligence and Analysis.
					Sec. 604. Under Secretary for
				Intelligence and Analysis technical correction.
					TITLE VII—Science and
				technology provisions
					Sec. 701. Directorate of science and
				technology.
					Sec. 702. Director of testing and
				evaluation.
					Sec. 703. Five-year research and
				development investment plan; technology readiness assessment process; and
				availability of testing facilities and equipment.
					Sec. 704. National academy of sciences
				report.
					Sec. 705. Domestic nuclear detection
				office.
					Sec. 706. Flexible personnel management
				at the Science and Technology Directorate.
					Sec. 707. Technical and conforming
				amendment.
				
			2.DefinitionsIn this Act—
			(1)the term
			 Department means the Department of Homeland Security; and
			(2)the term
			 Secretary means the Secretary of Homeland Security.
			IManagement and
			 efficiency
			101.Department of
			 Homeland Security investment review
				(a)In
			 generalSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new
			 section:
					
						836.Department
				investment review
							(a)Establishment of
				processThe Secretary shall establish a process for the review of
				proposed investments by the Department.
							(b)PurposeThe
				Secretary shall use the process established under subsection (a) to provide a
				consistent method to evaluate the progress and status of acquisitions at
				critical points in the acquisition life cycle, inform investment decisions,
				strengthen acquisition oversight, and improve resource management throughout
				the Department.
							(c)Acquisition
				review board
								(1)EstablishmentThe
				Secretary shall establish a Department-wide Acquisition Review Board for the
				purpose of carrying out the investment review process established under
				subsection (a).
								(2)MembershipThe
				Secretary shall—
									(A)designate the
				Director of Cost Analysis as a member of the Acquisition Review Board;
				and
									(B)designate other
				appropriate officials of the Department to serve on the Acquisition Review
				Board.
									(3)Subordinate
				boards and councilsThe Secretary may establish, as needed,
				subordinate boards and councils reporting to the Acquisition Review Board to
				review certain categories of investments on a Department-wide basis.
								(d)Risk-Based
				criteria for reviewThe Secretary shall establish risk-based
				criteria for the review of investments by the Acquisition Review Board and any
				subordinate boards and councils, which should include threshold dollar
				amounts.
							(e)Reporting
				requirements
								(1)Acquisition
				decision memorandaNot later than three business days after
				signature of any acquisition decision memorandum of the Acquisition Review
				Board, the Under Secretary for Management shall provide a copy of the
				memorandum, together with a copy of the Letter of Assessment signed by the
				Director of Testing and Evaluation, to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House or Representatives.
								(2)Quarterly status
				reportsThe Under Secretary for Management shall provide a
				quarterly report to the Committee on Homeland Security and Governmental Affairs
				of the Senate and the Committee on Homeland Security of the House of
				Representatives detailing the status of each acquisition subject to the review
				process established by this section. The report shall include the following
				elements:
									(A)A description of
				the acquisition.
									(B)The status of
				review of the acquisition by the Acquisition Review Board or other board
				designated to review the acquisition.
									(C)The estimated
				life-cycle cost of the acquisition, and the basis for the estimate.
									(D)The Acquisition
				Program Baseline approved by the Acquisition Review Board.
									(E)Information on
				whether the Acquisition Review Board has reviewed and approved other key
				planning documents, including, as applicable—
										(i)a Concept of
				Operations;
										(ii)a Statement of
				Mission Need;
										(iii)an Analysis of
				Alternatives;
										(iv)an Operational
				Requirements Document;
										(v)an Acquisition
				Plan; and
										(vi)an Integrated
				Logistics Support Plan.
										(F)Identification of
				acquisitions that have not met cost, schedule, or performance parameters, and a
				description of the corrective measures implemented or planned for such
				acquisitions.
									(G)An indication of
				whether a certified program manager has been assigned to the
				acquisition.
									.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act (6 U.S.C. 101(b)) is amended by inserting
			 after the item relating to section 835 the following new item:
					
						Sec. 836.
				Department investment review..
					
				102.Acquisition
			 professional career program
				(a)EstablishmentThe
			 Secretary shall establish an acquisition professional career program for
			 selected professionals to foster the recruitment, training, certification, and
			 retention of qualified acquisition personnel throughout the Department.
				(b)Career fields
			 coveredThe program established under subsection (a) shall
			 provide training in key acquisition career fields supporting the entire life
			 cycle of acquisitions, including the positions of contract specialist, program
			 manager, logistician, systems engineer, cost estimator, and information
			 technology acquisition specialist.
				(c)Rotational
			 assignmentsTo the extent practicable, the Department should
			 strive to have participants in the program established under subsection (a)
			 complete, at a minimum, three rotational assignments, to be at least one year
			 in length unless otherwise provided by the Secretary, at Department components
			 in order to gain a broad perspective on how acquisitions support the
			 Department’s missions.
				(d)SizeThe
			 size of the program established under subsection (a) shall be commensurate with
			 available funding and consistent with the projected acquisition workforce needs
			 established in the strategic plan for acquisition workforce required by section
			 103.
				(e)Rule of
			 constructionNothing in this section shall be construed to
			 conflict with or supersede the authority vested in the Administrator for
			 Federal Procurement Policy.
				103.Strategic plan
			 for acquisition workforce
				(a)Strategic human
			 capital planNot later than 1 year after the date of enactment of
			 this Act, and at a minimum every 3 years thereafter, the Secretary shall
			 develop a long-term strategic human capital plan for the recruitment,
			 retention, and training of the Department’s acquisition workforce that is
			 consistent with requirements issued by the Administrator for Federal
			 Procurement Policy and includes—
					(1)an identification
			 of gaps in capabilities in each component of the Department for, at a minimum,
			 the acquisition career fields identified pursuant to section 102, and specific
			 steps that will be taken to address those gaps;
					(2)projections in
			 personnel needed for each acquisition career field in each component;
			 and
					(3)a plan and
			 projected schedule for training the acquisition workforce.
					(b)Submission to
			 CongressThe Secretary shall deliver a copy of the strategic plan
			 developed pursuant to subsection (a) to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives.
				104.Notification to
			 Congress of major awards
				(a)Reporting of
			 significant contractsThe Secretary shall notify the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives at least 3 business days
			 before—
					(1)making a contract
			 award, other transaction agreement, or task and delivery order exceeding
			 $10,000,000; or
					(2)announcing the
			 intention to make such an award.
					(b)ExceptionIf
			 the Secretary determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 the notification required by subsection (a), and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives shall be notified not later than 5
			 business days after such an award is made.
				105.Independent
			 verification and validation
				(a)Guidance
			 requiredNot later than 270 days after the date of the enactment
			 of this Act, the Chief Procurement Officer of the Department, in consultation
			 with the Chief Information Officer of the Department, shall issue guidance on
			 use of independent verification and validation to provide a process for the
			 independent evaluation of the integrity and quality of major acquisitions. The
			 guidance shall include—
					(1)a definition of
			 independent verification and validation for consistent use by Department
			 components;
					(2)criteria for
			 applying and planning independent verification and validation that—
						(A)gives priority for
			 consideration of independent verification and validation based on factors
			 including mission criticality of the program and its components and potential
			 impacts to the program from undetected system errors;
						(B)includes
			 appropriate thresholds above which acquisitions may not proceed without
			 independent verification and validation unless authorized to do so by the
			 Acquisition Review Board established under section 836 of the Homeland Security
			 Act of 2002, as added by section 101; and
						(C)ensures, where
			 reasonable and appropriate, use of resources of the Federal Government to
			 perform independent verification and validation;
						(3)procedures for
			 ensuring the managerial, financial, and technical independence of providers of
			 independent verification and validation from the personnel who develop, manage,
			 and perform acquisitions for the program, in order to obtain unbiased reviews
			 of acquisitions;
					(4)methods for
			 integrating independent verification and validation results into program
			 management;
					(5)procedures to
			 monitor and ensure implementation of the guidance and to take corrective action
			 when necessary; and
					(6)mechanisms to
			 collect and analyze data on independent verification and validation to
			 facilitate lessons learned and evaluate the effectiveness of the investments of
			 the Department.
					(b)Restriction on
			 development of guidanceThe development of the guidance required
			 under subsection (a) shall be considered an inherently governmental
			 function.
				(c)Reporting to
			 congress
					(1)Quarterly
			 reportsThe quarterly reports required by section 836(e)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as added by section
			 101, shall include, for any acquisition that is granted initial approval to
			 proceed by the Acquisition Review Board without a plan for independent
			 verification and validation, an explanation of the decision not to employ
			 independent verification and validation.
					(2)Information
			 technologyNot later than 270 days after the date of enactment of
			 this Act, the Chief Procurement Officer of the Department shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a report on the
			 actions the Department is taking to address the recommendations included in the
			 July 2011 report of the Government Accountability Office entitled
			 Information Technology: DHS Needs to Improve Its Independent Acquisition
			 Reviews (GAO–11–581), including any actions taken to improve the use of
			 independent verification and validation for the 8 programs identified in the
			 report.
					106.Other
			 transaction authoritySection
			 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a),
			 by striking Until September 30, 2010 and inserting Until
			 September 30, 2016 ;
				(2)in subsection (b),
			 by striking Not later than 2 years after the effective date of this Act,
			 and annually thereafter and inserting Not later than September
			 30, 2015; and
				(3)in subsection
			 (d)(1), by striking September 30, 2010 and inserting
			 September 30, 2016.
				107.Report on
			 competitionNot later than 270
			 days after the date of the enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall prepare a report analyzing the use of
			 competition in the award of contracts by the Department under the requirements
			 of the Competition in Contracting Act (41 U.S.C. 3301 et seq.), which shall
			 include—
				(1)for each component
			 of the Department, the total number and dollar value of new contracts for each
			 of the last three full fiscal years for which data is available, and, of that
			 total number, the number of contracts—
					(A)entered into
			 without full and open competition; and
					(B)awarded under
			 competition after receipt of only one offer;
					(2)a statistical
			 analysis of statutory exceptions used to enter contracts without full and open
			 competition;
				(3)a discussion of
			 the trends in competition in each component; and
				(4)a comparison of
			 the percentage of contracts awarded under full and open competition by the
			 Department and the percentage of contracts awarded under full and open
			 competition by other major agencies.
				108.Open
			 architecture study
				(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the Under
			 Secretary for Management shall commence a study within the Department to
			 examine ways in which performance may be improved, costs may be reduced, and
			 opportunities for competition may be increased through an open architecture
			 approach to acquisitions.
				(b)Participants in
			 the StudyThe study shall contain input from the following
			 officials:
					(1)The Chief
			 Procurement Officer of the Department.
					(2)The Chief
			 Information Officer of the Department.
					(3)The Chief
			 Acquisition Executives of the Department’s components.
					(4)The Heads of
			 Contracting Activity of the Department’s components.
					(5)The Chief
			 Information Officers of the Department’s components.
					(6)The Director of
			 Acquisition Support and Operations Analysis of the Science and Technology
			 Directorate.
					(7)Any other official
			 of the Department identified by the Under Secretary for Management.
					(c)Study
					(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Under Secretary for Management shall submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate, and the Committee
			 on Homeland Security of the House of Representatives a report—
						(A)assessing the
			 current use of open architecture by the Department;
						(B)making
			 recommendations, as appropriate, on the benefits of expanded use of open
			 architecture by the Department;
						(C)describing the
			 internal capabilities necessary for executing acquisitions under an open
			 architecture model; and
						(D)identifying, as
			 appropriate, acquisitions for which use of open architecture would be
			 beneficial.
						(2)Use of lessons
			 learnedIn preparing the report, the participants in the study
			 should draw on lessons learned from the use of open architecture at the
			 Department of Defense.
					(d)Open
			 Architecture DefinedIn this section, the term open
			 architecture means the employment of business and technical practices
			 that yield modular, interoperable systems that adhere to standards with open
			 interfaces, with a goal of encouraging competitive proposals from multiple
			 qualified sources and rapid incorporation of innovative technologies into
			 systems.
				(e)TerminationThe
			 study shall be deemed completed upon submission of the report required by
			 subsection (c).
				109.Cost analysis
			 division
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 101(a), is further amended
			 by adding at the end the following new section:
					
						837.Cost analysis
				division
							(a)EstablishmentThere
				is established within the Department a Cost Analysis Division, which shall
				report to the Under Secretary for Management, to ensure that program cost
				estimates—
								(1)are accurate
				reflections of program requirements; and
								(2)increase the
				capability of the Department for informed investment decisions, budget
				formulation, measurement of progress, and accountability.
								(b)DutiesThe
				duties of the Cost Analysis Division shall include—
								(1)validating program
				life-cycle cost estimates as part of the investment review process established
				under section 836;
								(2)providing
				independent cost estimates of major programs at major milestone points;
								(3)prescribing
				policies and procedures for the conduct of cost estimation and cost analysis
				for acquisition programs of the Department;
								(4)issuing guidance
				relating to full consideration of life-cycle management and sustainability
				costs in acquisition programs of the Department;
								(5)providing
				assistance, training, and oversight of the cost analysis capabilities of the
				components of the Department;
								(6)leveraging, where
				possible, existing databases and system resources maintained by other Federal
				agencies in the development of the Department’s cost database, and sharing
				relevant information and best practices related to cost databases with other
				agencies; and
								(7)leading the
				development of—
									(A)improved
				analytical skills and competencies within the cost assessment workforce of the
				Department; and
									(B)tools, data, and
				methods to promote improved performance, economy, and efficiency in planning
				and allocation of homeland security resources.
									(c)Director of Cost
				Analysis
								(1)In
				generalThe Cost Analysis Division shall be headed by a Director
				of Cost Analysis who shall serve as the principal advisor to the Secretary and
				other senior officials of the Department on cost estimation and cost analysis
				for acquisition programs of the Department.
								(2)Availability of
				resourcesThe Secretary shall ensure that the Director of Cost
				Analysis—
									(A)promptly receives
				the results of—
										(i)all cost estimates
				and cost analyses conducted by components of the Department for any acquisition
				subject to the investment review process established under section 836;
				and
										(ii)all studies
				conducted by the components in connection with such acquisitions; and
										(B)has timely access
				to any records and data in the Department that the Director considers necessary
				to review in order to carry out any duties under this
				section.
									.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 101(b), is further amended by inserting
			 after the item relating to section 836 the following new item:
					
						
							Sec. 837. Cost analysis
				division.
						
						.
				110.Strategic
			 acquisition plan
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 109(a), is further amended
			 by adding at the end the following new section:
					
						838.Strategic
				acquisition planNot later
				than one year after the date of enactment of the Department of Homeland
				Security Authorization Act of 2011, and annually thereafter, the Under
				Secretary for Management shall make publicly available on the Internet website
				of the Department a strategic acquisition plan that includes—
							(1)guiding
				principles, overarching goals, and specific objectives of the Department’s
				acquisitions;
							(2)anticipated
				procurement needs over 1-year and, at a minimum, 5-year periods with specific
				information on—
								(A)program-level
				needs;
								(B)anticipated
				multi-year procurements; and
								(C)expected major
				changes in ongoing or planned procurements; and
								(3)plans for
				utilization of strategic sourcing through Department-wide or government-wide
				contracts.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 109(b), is further amended by inserting
			 after the item relating to section 837 the following new item:
					
						
							Sec. 838. Strategic acquisition
				plan.
						
						.
				111.Transparency
			 and innovation in acquisition
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 110(a), is further amended
			 by adding at the end the following new section:
					
						839.Transparency
				and innovation in acquisitionThe Under Secretary for Management,
				consistent with applicable law, regulations, and policy shall—
							(1)ensure that
				acquisition personnel provide information on acquisition needs of the
				Department to the private sector and nongovernmental organizations;
							(2)ensure that the
				Department’s website includes information on programs, policies, and
				initiatives designed to encourage small businesses to participate in Department
				acquisitions;
							(3)provide
				information on the Department’s website to guide interactions between the
				Department and vendors;
							(4)provide
				information on the Department’s procurements on the Department’s
				website;
							(5)promote use of
				consistent, shared terminology and definitions within the Department and in the
				solicitations, contracts, grants, and other transactions of the Department with
				the private sector;
							(6)encourage
				appropriate use of requests for information and other pre-solicitation means of
				gathering knowledge about the marketplace; and
							(7)ensure that
				debriefings to unsuccessful offerors, including those required by the Federal
				Acquisition Regulation, provide adequate explanation of the basis for an award
				decision.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 110(b), is further amended by inserting
			 after the item relating to section 838 the following new item:
					
						
							Sec. 839. Transparency and innovation in
				acquisition.
						
						.
				112.Disaster relief
			 procurement authorities
				(a)Conforming
			 disaster relief authorities to the Federal Acquisition
			 RegulationSubtitle F of the Post-Katrina Emergency Management
			 Reform Act of 2006 (title VI of Public Law 109–295; 120 Stat. 1457) is amended
			 by striking sections 692 and 695 (6 U.S.C. 792 and 794).
				(b)Streamlining
			 registration for voluntary disaster response registrySection
			 697(b) of the Post-Katrina Emergency Management Reform Act of 2006 (title VI of
			 Public Law 109–295; 6 U.S.C. 796(b)) is amended—
					(1)by amending
			 paragraph (3) to read as follows:
						
							(3)Source of
				informationInformation maintained in the registry shall be
				submitted on a voluntary basis and be kept current by the submitting business
				concerns.
							;
				and
					(2)in paragraph (5),
			 by striking consult the registry and inserting consult
			 the Central Contractor Registration database maintained under subpart 4.11 of
			 the Federal Acquisition Regulation, or any successor thereto.
					113.Special
			 emergency procurement authority for domestic emergency operationsSection 1903 of title 41, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 such subparagraphs, as so redesignated, two ems to the right;
					(B)by striking
			 with respect to a procurement and inserting the following: “with
			 respect to—
						
							(1)a
				procurement
							;
					(C)in subparagraph
			 (B), as redesignated by subparagraph (A) of this paragraph, by striking
			 United States. and inserting United States; and;
			 and
					(D)by adding at the
			 end the following new subparagraph:
						
							(C)a procurement of
				property or services by or for the Department of Homeland Security that the
				Secretary of Homeland Security determines are to be used in support of domestic
				emergency operations, in accordance with subsection
				(d).
							;
					(2)in subsection
			 (c)(1), by striking subsection (a)(2) and inserting
			 subsection (a)(1)(B); and
				(3)by adding at the
			 end the following new subsection:
					
						(d)Domestic
				emergency operationsThe Secretary of Homeland Security, or a
				designee at the Chief Procurement Officer level or higher, in consultation with
				the Administrator, may utilize the authorities provided under paragraphs
				(1)(A), (2)(A), and (3) of subsection (b) in a domestic emergency operation to
				provide support for—
							(1)an emergency or
				major disaster, as those terms are defined under section 102 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122);
				or
							(2)any occasion or
				instance for which the Secretary of Homeland Security determines Federal
				assistance is needed to supplement State and local efforts and capabilities to
				save lives and to protect property and public health and safety, or to lessen
				or avert the threat of a catastrophe in any part of the United
				States.
							.
				114.Field efficiencies
			 report and implementation plan
				(a)DefinitionIn
			 this section, the term designated geographic area—
					(1)means an area
			 designated by the Secretary where there is a substantial physical presence of
			 more than 1 component or operational entity of a component of the Department;
			 and
					(2)does not include
			 the National Capitol Region, as defined under section 2674 of title 10, United
			 States Code.
					(b)Report and
			 plan
					(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House of Representatives an
			 efficiencies report and implementation plan that—
						(A)examines the
			 facilities and administrative and logistics functions of components or
			 operational entities of components of the Department located within designated
			 geographic areas; and
						(B)provides specific
			 recommendations and an associated cost-benefit analysis for the consolidation
			 of the facilities and administrative and logistics functions of components or
			 operational entities of components of the Department within each designated
			 geographic area.
						(2)ContentsThe
			 efficiencies report and implementation plan submitted under paragraph (1)
			 shall—
						(A)describe the
			 facilities and administrative and logistics functions of components or
			 operational entities of components of the Department located within each
			 designated geographic area;
						(B)evaluate for each
			 designated geographic area—
							(i)specific
			 facilities at which components or operational entities of components of the
			 Department may be closed or consolidated, including the consideration of when
			 leases expire or facilities owned by the Government become available;
							(ii)the potential for
			 the consolidation of administrative and logistics functions, including—
								(I)engineering
			 services;
								(II)facility
			 maintenance;
								(III)janitorial
			 services;
								(IV)fleet vehicle
			 services;
								(V)shipping and
			 receiving;
								(VI)facility
			 security;
								(VII)procurement of
			 goods and services;
								(VIII)mail
			 handling;
								(IX)administrative
			 support; and
								(X)information
			 technology and telecommunications services and support; and
								(iii)additional ways
			 to improve unity of effort and cost savings for field operations and related
			 support activities;
							(C)detail any other
			 opportunities to improve efficiency or reduce costs identified by a component
			 of the Department; and
						(D)from the
			 elimination of duplicative component support functions, consolidation of
			 facilities, and implementation of additional operational initiatives, reduce
			 the aggregate amount of expenditures on all Department facilities,
			 administrative and logistics functions, and operational activities in
			 designated geographic areas by 5 percent.
						(3)ImplementationNot
			 later than 2 years after the date of enactment of this Act, the implementation
			 plan required by this section shall be fully implemented.
					115.Cost savings
			 and efficiency reviews
				(a)Management and
			 administrative savingsNot later than 270 days after the date of
			 enactment of this Act, the Secretary, acting through the Under Secretary for
			 Management, shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Homeland Security of the House of
			 Representatives a report that—
					(1)provides a
			 detailed accounting of the management and administrative expenditures and
			 activities of the components of the Department; and
					(2)identifies
			 potential cost savings and efficiencies for the management and administrative
			 expenditures and activities of each component of the Department.
					(b)Personnel
			 allocation studyNot later than 270 days after the date of
			 enactment of this Act, the Secretary, acting through the Under Secretary for
			 Management, shall—
					(1)conduct a study
			 that examines the size, experience level, and geographic distribution of the
			 operational personnel of the Department, including U.S. Customs and Border
			 Protection officers, Border Patrol agents, U.S. Customs and Border Protection
			 Air and Marine agents, U.S. Customs and Border Protection Agriculture
			 Specialists, Federal Protective Service Law Enforcement Security Officers, U.S.
			 Immigration and Customs Enforcement agents, Transportation Security Officers,
			 Federal air marshals, and members of the Coast Guard; and
					(2)submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a report that
			 details the findings of the study conducted under paragraph (1) and recommends
			 adjustments to close gaps in capabilities, reduce costs, and enhance
			 efficiencies.
					116.Consolidation
			 of youth programsThe
			 Secretary shall consolidate all youth preparedness educational programs of the
			 Department, including the use of mascots and youth-focused websites, into 1
			 program, including—
				(1)the Ready Kids
			 Initiative;
				(2)the FEMA for Kids
			 website;
				(3)the U.S. Fire
			 Administration for Kids website; and
				(4)the Disaster Twins
			 website of the Federal Emergency Management Agency.
				IIStructure and
			 organization
			201.Under Secretary
			 for Policy
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by—
					(1)redesignating
			 section 601 as section 890A and transferring that section to after section 890;
			 and
					(2)striking the
			 heading for title VI and inserting the following:
						
							VIPolicy, planning,
				and operations coordination
								AUnder Secretary
				for Policy
									601.Under Secretary
				for Policy
										(a)In
				generalThere shall be in the Department an Under Secretary for
				Policy, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
										(b)ResponsibilitiesThe
				Under Secretary for Policy shall—
											(1)serve as the
				principal policy advisor to the Secretary;
											(2)coordinate and
				provide overall direction and supervision of policy development for the
				programs, offices, and activities of the Department;
											(3)work with the
				Under Secretary for Management and the General Counsel of the Department to
				ensure that the development of the budget of the Department is compatible with
				the priorities, strategic plans, and policies established by the
				Secretary;
											(4)conduct
				long-range, strategic planning for the Department, including overseeing each
				quadrennial homeland security review under section 621; and
											(5)carry out such
				other responsibilities as the Secretary determines are appropriate, consistent
				with this
				section.
											.
					(b)IncumbentThe
			 individual serving as Assistant Secretary for Policy on the date of enactment
			 of this Act may serve as the Under Secretary for Policy until the date on which
			 an appointment to the position of Under Secretary for Policy is made, by and
			 with the advice and consent of the Senate.
				(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
					(1)by striking the
			 items relating to title VI and section 601 and inserting the following:
						
							
								TITLE VI—Policy, planning,
				and operations coordination
								Subtitle A—Under Secretary for
				Policy
								Sec. 601. Under Secretary for
				Policy.
							
							;
						and(2)by inserting after
			 the item relating to section 890 the following:
						
							
								Sec. 890A. Treatment of charitable
				trusts for members of the Armed Forces of the United States and other
				governmental
				organizations.
							
							.
					202.Office of
			 International AffairsSection
			 879 of the Homeland Security Act of 2002 (6 U.S.C. 459) is amended to read as
			 follows:
				
					879.Office of
				International Affairs
						(a)EstablishmentThere
				is established within the Department an Office of International Affairs, which
				shall be headed by the Assistant Secretary for International Affairs, who shall
				be appointed by the President.
						(b)Responsibilities
				of the Assistant SecretaryThe Assistant Secretary for
				International Affairs shall—
							(1)coordinate
				international activities within the Department;
							(2)develop and
				update, in consultation with all components of the Department with
				international activities, an international strategic plan for the Department
				and establish a process for managing its implementation;
							(3)provide guidance
				to components of the Department on executing international activities and to
				employees of the Department who are deployed overseas, including—
								(A)establishing
				predeployment preparedness criteria for employees and any accompanying family
				members;
								(B)establishing, in
				coordination with the Under Secretary for Management, minimum support
				requirements for Department employees abroad, to ensure the employees have the
				proper resources and have received adequate and timely support prior to and
				during tours of duty;
								(C)providing
				information and training on administrative support services available to
				overseas employees from the Department of State and other Federal
				agencies;
								(D)establishing
				guidance on how Department attaches are expected to coordinate with other
				component staff and activities; and
								(E)developing
				procedures and guidance for employees of the Department returning to the United
				States;
								(4)identify areas for
				homeland security information and training exchange in which—
								(A)the United States
				has a demonstrated weakness; and
								(B)a country that is
				a friend or ally of the United States has a demonstrated expertise;
								(5)maintain
				situational awareness of—
								(A)all international
				engagement and travel conducted by offices and personnel of the Department;
				and
								(B)all spending by
				the Federal Government for international assistance activities relating to
				homeland security; and
								(6)perform other
				duties, as determined by the
				Secretary.
							.
			203.Chief Medical
			 OfficerSection 516 of the
			 Homeland Security Act of 2002 (6 U.S.C. 321e) is amended—
				(1)in subsection (a),
			 by striking all that follows the second comma and inserting and who
			 shall also have the title of Assistant Secretary for Health Affairs.;
			 and
				(2)in subsection
			 (c)—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (7) as paragraph (10); and
					(C)by inserting after
			 paragraph (6) the following:
						
							(7)ensuring that the
				workforce of the Department has science-based policy, standards, requirements,
				and metrics for occupational safety and health;
							(8)providing medical
				expertise for the components of the Department with respect to prevention,
				preparedness, protection, response, and recovery for medical and public health
				matters;
							(9)working in
				conjunction with appropriate entities of the Department and other appropriate
				Federal agencies to develop guidance for prevention, preparedness, protection,
				response, and recovery from catastrophic events with human, animal,
				agricultural, or environmental health consequences;
				and
							.
					204.Quadrennial
			 homeland security review
				(a)In
			 generalSection 707 of the
			 Homeland Security Act of 2002 (6 U.S.C. 347) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking fiscal year 2009 and inserting calendar year
			 2013; and
						(B)in paragraph (3),
			 by striking The Secretary shall conduct each quadrennial homeland
			 security review under this subsection and inserting In order to
			 ensure that each quadrennial homeland security review conducted under this
			 section is coordinated with the quadrennial defense review conducted by the
			 Secretary of Defense under section 118 of title 10, United States Code, and any
			 other major strategic review relating to diplomacy, intelligence, or other
			 national security issues, the Secretary shall conduct each quadrennial homeland
			 security review; and
						(2)by striking
			 subsections (b), (c), and (d) and inserting the following:
						
							(b)Scope of review
				and report
								(1)In
				generalIn each quadrennial homeland security review, the
				Secretary shall—
									(A)examine the
				homeland security aspects of the security environment of the Nation, including
				existing and potential homeland security threats and challenges, and the effect
				of laws, Presidential directives, national strategies, and other relevant
				guidance documents in meeting existing and potential homeland security threats
				and challenges;
									(B)review the
				capabilities and capacities across the homeland security enterprise, and the
				roles of Executive agencies, States, local governments, Indian Tribes, and
				private entities in providing those capabilities and capacities;
									(C)evaluate and
				prioritize the homeland security mission areas of the Nation and associated
				goals and objectives, and recommend any necessary revisions to the mission
				areas, goals, and objectives as appropriate;
									(D)examine whether
				the capabilities and capacities across the homeland security enterprise should
				be adjusted based on any proposed modifications to the mission areas, goals, or
				objectives;
									(E)identify
				additional capabilities and capacities that may be needed across the homeland
				security enterprise in response to potential homeland security threats and
				challenges, and the resources required to provide the capabilities and
				capacities;
									(F)identify
				redundant, wasteful, or unnecessary capabilities and capacities where resources
				can be redirected to support capabilities and capacities identified under
				subparagraph (E);
									(G)evaluate the
				organization, organizational structure, governance structure, and business
				processes (including acquisition processes) of the Department, as they relate
				to the ability of the Department to meet the responsibilities of the
				Department; and
									(H)review any other
				matter the Secretary considers appropriate.
									(2)ReportDuring
				the year following the year in which a quadrennial homeland security review is
				conducted, and not later than the date on which the budget of the President for
				the next fiscal year is submitted to Congress under section 1105(a) of title
				31, United States Code, the Secretary shall—
									(A)submit to Congress
				a report—
										(i)describing the
				process used in conducting the quadrennial homeland security review and
				explaining any underlying assumptions used in conducting the quadrennial
				homeland security review;
										(ii)describing the
				findings and conclusions of the review, including findings and conclusions
				relating to each issue addressed under subparagraphs (A) through (H) of
				paragraph (1);
										(iii)detailing any
				proposed revisions to the national homeland security strategy, including any
				proposed revisions to the homeland security missions, capabilities and
				capacities, goals, or objectives of the Nation;
										(iv)describing how
				the conclusions under the quadrennial homeland security review are to be
				implemented through the Future Years Homeland Security Program under section
				874;
										(v)detailing how the
				conclusions under the quadrennial homeland security review will inform efforts
				to develop capabilities and build capacity of States, local governments, Indian
				Tribes, and private entities, and of individuals, families, and
				communities;
										(vi)providing
				proposed changes to the authorities, organization, governance structure, or
				business processes (including acquisition processes) of the Department in order
				to better fulfill the responsibilities of the Department; and
										(vii)describing any
				other matter the Secretary considers appropriate; and
										(B)consistent with
				the protection of national security and other sensitive matters, make the
				report required under subparagraph (A) publicly available on the website of the
				Department.
									(c)Midterm review
				of implementationNot later than 2 years after the date on which
				the Secretary submits a report under subsection (b)(2)(A), the Secretary shall
				submit to Congress a report on—
								(1)the implementation
				of the recommendations in the report, including recommended revisions to the
				national homeland security strategy made under subsection (b)(2)(A)(iii) and
				changes proposed under subsection (b)(2)(A)(vi); and
								(2)the preparations
				for the next quadrennial homeland security review, including a detailed
				resource plan specifying the estimated budget and number of staff members that
				will be required for preparation of the quadrennial homeland security
				review.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 707 and inserting the following:
					
						
							Sec. 707. Quadrennial homeland security
				review.
						
						.
				205.Designation of
			 foreign terrorist organizations
				(a)In
			 generalTitle VIII of the
			 Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting
			 after section 890A, as redesignated and transferred by section 201(a)(1), the
			 following:
					
						890B.Designation of
				foreign terrorist organizationsIn designating foreign terrorist
				organizations under section 219(a) of the Immigration and Nationality Act (8
				U.S.C. 1189(a)), the Secretary of State shall consult with the Secretary, the
				Attorney General, the Secretary of the Treasury, and the Director of National
				Intelligence.
						.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 890A, as added by section 201(c)(2), the
			 following:
					
						
							Sec. 890B. Designation of foreign
				terrorist
				organizations.
						
						.
				206.Office for
			 Domestic Preparedness termination
				(a)TerminationTitle
			 IV of the Homeland Security Act of 2002 is amended by striking section 430 (6
			 U.S.C. 238).
				(b)IncumbentNotwithstanding
			 the amendment made by subsection (a), an individual serving on the day before
			 the date of enactment of this Act under an appointment by the President, by and
			 with the advice and consent of the Senate, under section 430 of the Homeland
			 Security Act of 2002 may continue to serve in the position held by the
			 individual and to perform the responsibilities of the individual on the day
			 before the date of enactment of this Act.
				(c)Responsibilities
					(1)In
			 generalOn and after the date on which the individual described
			 in subsection (b) leaves the position held by the individual on the day before
			 the date of enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency (in this subsection referred to as the
			 Administrator) may perform or delegate the responsibilities of
			 the individual as determined appropriate by the Administrator.
					(2)No
			 incumbentIf there is no individual described in subsection (b),
			 on and after the date of enactment of this Act the Administrator may perform or
			 delegate the responsibilities of the individual most recently serving under an
			 appointment by the President, by and with the advice and consent of the Senate,
			 under section 430 of the Homeland Security Act of 2002 as determined
			 appropriate by the Administrator.
					(d)Technical and
			 conforming amendmentThe table of contents under section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the
			 item relating to section 430.
				207.State and Local
			 Government Coordination
				(a)Intergovernmental
			 affairs
					(1)In
			 generalSection 801 of the Homeland Security Act of 2002 (6
			 U.S.C. 361) is amended—
						(A)in the section
			 heading by striking Office
			 for; and
						(B)in subsection
			 (a)—
							(i)by striking the
			 subsection heading and inserting (a)
			 In
			 general.—;
							(ii)by striking
			 established; and
							(iii)by striking
			 for State and Local Government Coordination and inserting
			 of Intergovernmental Affairs.
							(2)Technical and
			 conforming amendments
						(A)Table of
			 contentsThe table of contents under section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the item relating
			 to section 801 and inserting the following:
							
								
									Sec. 801. State and
				Local Government
				Coordination.
								
								.
						(B)Functions of the SecretarySection 102(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 112(c)) is amended by striking the Office of State and
			 Local Coordination (established under section 801) and inserting
			 the Office of Intergovernmental Affairs described under section
			 801.
						(C)Special
			 Assistant to the SecretarySection 102(f)(11) of the Homeland
			 Security Act of 2002 (6 U.S.C. 112(f)(11)) is amended by striking the
			 Office of State and Local Coordination and Preparedness and inserting
			 the Office of Intergovernmental Affairs.
						(D)Chief
			 Information OfficerSection 703(b)(2)(D)(iv) of the Homeland
			 Security Act of 2002 (6 U.S.C. 343(b)(2)(D)(iv)) is amended by striking
			 and the Executive Director of the Office of State and Local Coordination
			 and Preparedness.
						(b)Transfer of
			 responsibilitiesNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall transfer to the Office of
			 Intergovernmental Affairs any responsibility under section 801(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 361(b)) which was transferred by the
			 Secretary under section 872 of that Act (6 U.S.C. 452) or any other Act to an
			 office or entity other than the Office of Intergovernmental Affairs before that
			 date of enactment.
				208.Termination of
			 Office of Counternarcotics Enforcement
				(a)Termination
					(1)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by striking section 878 (6 U.S.C.
			 458).
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of enactment of this Act.
					(3)Transition
			 provisionNotwithstanding the amendment made by paragraph (1),
			 the Office of Counternarcotics Enforcement and the Director of the Office of
			 Counternarcotics Enforcement shall continue to perform any function of the
			 Office or the Director, respectively, under section 878 of the Homeland
			 Security Act of 2002, as in effect on the day before the date of enactment of
			 this Act, until the earlier of—
						(A)the date on which
			 the function is transferred under subsection (b); and
						(B)the date that is
			 180 days after the date of enactment of this Act.
						(b)Transfer of
			 functionsNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall—
					(1)determine whether
			 to transfer to an appropriate official of the Department each function
			 described in paragraph (1), (2), (3), or (5) of section 878(d) of the Homeland
			 Security Act of 2002 (6 U.S.C. 458(d)), as in effect on the day before the date
			 of enactment of this Act;
					(2)transfer to an
			 appropriate official of the Department any function determined appropriate
			 under paragraph (1) and any personnel, assets, components, authorities, and
			 liabilities relating to the function; and
					(3)submit to Congress
			 a notification regarding any function described in paragraph (1) that the
			 Secretary does not transfer under paragraph (2).
					(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 878.
				209.Reorganization
			 authoritySection 872 of the
			 Homeland Security Act of 2002 (6 U.S.C. 452) is amended—
				(1)in subsection (a), by striking
			 only and all that follows through (2) after and
			 inserting only after; and
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Limitations on
				other reorganization authority
							(1)In
				generalAuthority under subsection (a) shall not extend to the
				discontinuance, abolition, substantial consolidation, alteration, or transfer
				of any agency, entity, organizational unit, program, or function established or
				required to be maintained by statute.
							(2)Exception
								(A)In
				generalNotwithstanding paragraph (1), if the President
				determines it to be necessary because of an imminent threat to homeland
				security, a function, power, or duty vested by law in the Department, or an
				officer, official, or agency thereof, may be transferred, reassigned, or
				consolidated within the Department.
								(B)NoticeNot
				later than 30 days after the date on which the President makes a transfer,
				reassignment, or consolidation under subparagraph (A), the President shall
				notify the appropriate congressional committees of the transfer, reassignment,
				or consolidation.
								(C)DurationA
				transfer, reassignment, or consolidation under subparagraph (A) shall remain in
				effect only until the President determines that the threat to homeland security
				has terminated or is no longer imminent.
								(c)PublicationNot
				later than 30 days after the date on which the President or the Secretary makes
				a transfer, allocation, assignment, consolidation, alteration, establishment,
				or discontinuance under this section, the President or the Secretary shall
				publish in the Federal Register—
							(1)the reasons for
				the action taken; and
							(2)a list of each
				statutory provision implicated by the
				action.
							.
				210.Chief
			 Information Officer
				(a)In
			 generalSection 703 of the
			 Homeland Security Act of 2002 (6 U.S.C. 343) is amended—
					(1)by redesignating
			 subsection (b) as subsection (c); and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)ResponsibilitiesThe
				Chief Information Officer shall—
								(1)advise and assist
				the Secretary, heads of the components of the Department, and other senior
				officers in carrying out the responsibilities of the Department for all
				activities relating to the programs and operations of the information
				technology functions of the Department;
								(2)establish the
				information technology priorities, policies, processes, standards, guidelines,
				and procedures of the Department;
								(3)coordinate and
				ensure implementation of information technology priorities, policies,
				processes, standards, guidelines, and procedures within the Department;
								(4)be responsible for
				information technology capital planning and investment management in accordance
				with sections 11312 and 11313 of title 40, United States Code;
								(5)in coordination
				with the Chief Procurement Officer of the Department, assume responsibility for
				information systems acquisition, development and integration as required by
				section 11312 of title 40, United States Code;
								(6)in coordination
				with the Chief Procurement Officer of the Department, review and approve any
				information technology acquisition with a total value greater than a threshold
				level to be determined by the Secretary;
								(7)in coordination
				with relevant officials of the Department, ensure that information technology
				systems meet the standards established under the information sharing
				environment, as defined in section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485);
								(8)perform other
				responsibilities required under section 3506 of title 44, United States Code,
				and section 11315 of title 40, United States Code; and
								(9)perform such other
				responsibilities as the Secretary may
				prescribe.
								.
					(b)Software
			 licensing
					(1)In
			 generalNot later than 180 days after the enactment of this Act,
			 and every 2 years thereafter, the Chief Information Officer of the Department,
			 in consultation with component chief information officers, shall—
						(A)conduct a
			 department-wide inventory of all existing software licenses including utilized
			 and unutilized licenses;
						(B)assess the needs
			 of the Department and the components of the Department for software licenses
			 for the upcoming 2 fiscal years; and
						(C)examine how the
			 Department can achieve the greatest possible economies of scale and
			 cost-savings in the procurement of software licenses.
						(2)Excess software
			 licenses
						(A)Plan to reduce
			 software licensesIf the Chief Information Officer determines
			 through the inventory conducted under paragraph (1) that the number of existing
			 software licenses of the Department and the components of the Department
			 exceeds the needs of the Department as assessed under paragraph (1)(B), the
			 Secretary, not later than 90 days after the date on which the inventory is
			 completed under paragraph (1), shall establish a plan for bringing the number
			 of software licenses into balance with such needs of the Department.
						(B)Prohibition on
			 procurement of new software licenses
							(i)In
			 generalExcept as provided in clause (ii), upon completion of a
			 plan established under subparagraph (A), no additional resources may be
			 obligated for the procurement of new software licenses until such time as the
			 need of the Department exceeds the number of existing and unused
			 licenses.
							(ii)ExceptionThe
			 Chief Information Officer of the Department may allow the purchase of
			 additional licenses and amend the number of needed licenses as
			 necessary.
							(3)Submission to
			 CongressA copy of each inventory conducted under paragraph (1)
			 and each plan established under paragraph (2) shall be submitted to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					211.Department of
			 Homeland Security headquarters
				(a)In
			 generalNotwithstanding any other provision of law and not later
			 than the end of fiscal year 2018, the Secretary shall consolidate the location
			 of the headquarters of the Department and the headquarters of components of the
			 Department, as determined by the Secretary, in accordance with this
			 section.
				(b)St. Elizabeths
			 HospitalThe Secretary shall ensure that—
					(1)the headquarters
			 consolidation under subsection (a) occurs at the West Campus and East Campus of
			 Saint Elizabeths Hospital in the District of Columbia; and
					(2)the sites of the
			 headquarters consolidation include adequate parking and infrastructure to
			 support the offices and employees relocated to the sites.
					(c)Other mission
			 support activities
					(1)In
			 generalThe Secretary shall consolidate the physical location of
			 all components and activities of the Department in the National Capitol Region
			 that do not relocate to the West Campus or East Campus of Saint Elizabeths
			 Hospital to as few locations within the National Capitol Region as
			 possible.
					(2)LimitationThe
			 Secretary may only consolidate components and activities described in paragraph
			 (1) if the consolidation can be accomplished without adversely affecting the
			 specific mission of the components or activities being consolidated.
					212.Future Years
			 Homeland Security ProgramSection 874(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 454(a)) is amended by inserting but in any event not
			 later than 30 days after the date on which the budget request is
			 submitted, after at or about the same time,.
			213.Countering
			 homegrown terrorism
				(a)FindingsCongress
			 finds the following:
					(1)The Final Report
			 of the National Commission on Terrorist Attacks Upon the United States
			 (commonly know as, and in this section referred to as, the 9/11
			 Commission Report) states that our strategy must match our means
			 to two ends: dismantling the al Qaeda network and prevailing in the longer term
			 over the ideology that gives rise to Islamist terrorism..
					(2)The President
			 released a document in August 2011, entitled Empowering Local Partners
			 to Prevent Violent Extremism in the United States, which set forth a
			 framework for countering violent extremism in the United States.
					(b)Designation of
			 officialNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall designate an official of the Department to
			 coordinate efforts to counter violent extremism in the United States,
			 particularly the ideology that gives rise to Islamist terrorism as identified
			 in the 9/11 Commission Report.
				(c)NoticeNot
			 later than 15 days after the date on which the Secretary designates an official
			 under subsection (b), the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a written notification of the
			 designation.
				(d)ReportNot
			 later than 90 days after the date on which the Secretary designates an official
			 under subsection (b), official designated shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives a report detailing—
					(1)the strategy and
			 activities of the Department to counter violent extremism in the United States,
			 particularly the ideology that gives rise to Islamist terrorism as identified
			 in the 9/11 Commission Report;
					(2)which offices of
			 the Department have significant responsibilities for countering violent
			 extremism in the United States, particularly the ideology that gives rise to
			 Islamist terrorism as identified in the 9/11 Commission Report;
					(3)the number of
			 employees of the Department employees whose time is fully or partially
			 dedicated and the amount of funding dedicated by the Department to countering
			 violent extremism in the United States, particularly the ideology that gives
			 rise to Islamist terrorism as identified in the 9/11 Commission Report;
					(4)the type of
			 Department-sponsored activities and training for States and local governments,
			 including products and activities associated with State and major urban area
			 fusion centers, for countering violent extremism in the United States,
			 particularly the ideology that gives rise to Islamist terrorism as identified
			 in the 9/11 Commission Report;
					(5)the metrics used
			 to measure the effectiveness of programs or activities of the Department or
			 sponsored by the Department aimed to counter violent extremism in the United
			 States, particularly the ideology that gives rise to Islamist terrorism as
			 identified in the 9/11 Commission Report; and
					(6)the work of the
			 Department to ensure that its activities to counter violent extremism in the
			 United States, particularly the ideology that gives rise to Islamist terrorism
			 as identified in the 9/11 Commission report, are in compliance with civil
			 rights and civil liberties under applicable law.
					214.Office of Cargo
			 Security Policy
				(a)RepealSection 431 of the Homeland Security Act of
			 2002 (6 U.S.C. 239) is repealed.
				(b)Transfer of
			 functionsAll functions and responsibilities of the Office of
			 Cargo Security Policy, as of the day before the date of the enactment of this
			 Act, shall be transferred to appropriate officials within the Office of
			 Policy.
				215.Technical and
			 conforming amendments
				(a)Homeland
			 Security Act of 2002
					(1)Title
			 ITitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et
			 seq.) is amended—
						(A)in section
			 102(f)(10) (6 U.S.C. 112(f)(10)), by striking the Directorate of Border
			 and Transportation Security and inserting Commissioner, Customs
			 and Border Protection; and
						(B)in section 103(a)
			 (6 U.S.C. 113(a))—
							(i)in paragraph (3),
			 by striking Under Secretary for Border and Transportation
			 Security and inserting Under Secretary for Policy;
			 and
							(ii)in paragraph (5),
			 by striking the Bureau of and inserting
			 U.S..
							(2)Title
			 IVTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et
			 seq.) is amended—
						(A)by amending the
			 title heading to read as follows:
							
								IVBorder and
				transportation
				security
								;
						(B)in subtitle A, by
			 amending the subtitle heading to read as follows:
							
								ABorder and
				transportation
				security
								;
						(C)by striking
			 section 401 (6 U.S.C. 201);
						(D)in section 402 (6
			 U.S.C. 202)—
							(i)in the section
			 heading, by striking Responsibilities by inserting
			 Border and transportation
			 responsibilities; and
							(ii)by striking
			 , acting through the Under Secretary for Border and Transportation
			 Security,;
							(E)in section 411(a)
			 (6 U.S.C. 211(a)), by striking Under Secretary for Border and
			 Transportation Security and inserting Secretary;
						(F)in section 424(a)
			 (6 U.S.C. 234(a)), by striking Under Secretary for Border Transportation
			 and Security and inserting Secretary;
						(G)in section 441 (6
			 U.S.C. 251)—
							(i)in the section
			 heading, by striking TO
			 UNDER SECRETARY FOR BORDER AND TRANSPORTATION
			 SECURITY; and
							(ii)by striking
			 Under Secretary for Border and Transportation Security and
			 inserting Secretary;
							(H)in section 442 (6
			 U.S.C. 252)—
							(i)by amending the
			 section heading to read as follows:
								
									442.United States
				Immigration and Customs
				Enforcement
									;
							(ii)in subsection
			 (a)—
								(I)in the subsection
			 heading, by striking Establishment of Bureau and inserting
			 U.S. Immigration and
			 Customs Enforcement;
								(II)in paragraph (1),
			 by striking a bureau to be known as the Bureau of Border
			 Security. and inserting an agency to be known as
			 U.S. Immigration and Customs Enforcement.;
								(III)by amending
			 paragraph (2) to read as follows:
									
										(2)Assistant
				SecretaryThe head of U.S. Immigration and Customs Enforcement
				shall be the Assistant Secretary of U.S. Immigration and Customs Enforcement,
				who—
											(A)shall also have
				the title of Director of U.S. Immigration and Customs Enforcement; and
											(B)shall have a
				minimum of—
												(i)5 years of
				professional experience in law enforcement; and
												(ii)5 years of
				management
				experience.
												;
								(IV)in paragraph
			 (3)—
									(aa)in the matter
			 preceding subparagraph (A), by striking the Bureau of Border
			 Security and inserting U.S. Immigration and Customs
			 Enforcement;
									(bb)in subparagraph
			 (A)—
										(AA)by striking
			 Under Secretary for Border and Transportation Security each
			 place such term appears and inserting Secretary; and
										(BB)by inserting
			 of U.S. Immigration and Customs Enforcement after
			 Assistant Secretary each place such term appears; and
										(cc)in subparagraph
			 (C)—
										(AA)by striking
			 Under Secretary for Border and Transportation Security and
			 inserting Under Secretary for Policy;
										(BB)by striking
			 the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement; and
										(CC)by striking
			 the Bureau of Citizenship and Immigration Services and inserting
			 U.S. Citizenship and Immigration Services;
										(V)in paragraph
			 (4)—
									(aa)by striking
			 the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement; and
									(bb)by striking
			 the Bureau and inserting U.S. Immigration and Customs
			 Enforcement; and
									(VI)in paragraph
			 (5)(A)—
									(aa)by striking
			 the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement; and
									(bb)by striking
			 such bureau each place such term appears and inserting
			 U.S. Immigration and Customs Enforcement;
									(iii)in subsection
			 (b)—
								(I)in paragraph (1),
			 by striking the Bureau of Border Security and inserting
			 U.S. Immigration and Customs Enforcement; and
								(II)in paragraph
			 (2)—
									(aa)in the matter
			 preceding subparagraph (A), by striking Bureau of Border
			 Security and inserting U.S. Immigration and Customs
			 Enforcement; and
									(bb)in subparagraph
			 (B), by striking the Bureau of Citizenship and Immigration Services
			 (established under subtitle E) and inserting U.S. Citizenship
			 and Immigration Services;
									(iv)in subsection
			 (c)—
								(I)by striking
			 the Bureau of Border Security each place such term appears and
			 inserting U.S. Immigration and Customs Enforcement; and
								(II)by striking
			 the bureau and inserting U.S. Immigration and Customs
			 Enforcement;
								(I)in section 443 (6
			 U.S.C. 253)—
							(i)by striking
			 The Under Secretary for Border and Transportation Security and
			 inserting The Secretary; and
							(ii)by striking
			 the Bureau of Border Security each place such term appears and
			 inserting U.S. Immigration and Customs Enforcement;
							(J)in section 444 (6
			 U.S.C. 254)—
							(i)by striking
			 The Under Secretary for Border and Transportation Security and
			 inserting The Secretary;
							(ii)by striking
			 pursuant to policies and procedures applicable to employees of the
			 Federal Bureau of Investigation,; and
							(iii)by striking
			 the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement;
							(K)by striking
			 section 445 (6 U.S.C. 255);
						(L)in section 451 (6
			 U.S.C. 271)—
							(i)in the section
			 heading, by striking Bureau
			 of and inserting U.S.;
							(ii)in subsection
			 (a)—
								(I)in the subsection
			 heading, by striking of
			 Bureau;
								(II)in paragraph (1),
			 by striking a bureau to be known as the Bureau of and inserting
			 an agency to be known as U.S.;
								(III)in paragraph
			 (2)—
									(aa)by striking
			 the Bureau of Citizenship and Immigration Services each place
			 such term appears and inserting U.S. Citizenship and Immigration
			 Services; and
									(bb)by striking
			 the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement;
									(IV)in paragraph
			 (3)—
									(aa)by striking
			 the Bureau of Citizenship and Immigration Services each place
			 such term appears and inserting U.S. Citizenship and Immigration
			 Services; and
									(bb)by striking
			 the Bureau of Border Security of the Department and inserting
			 U.S. Immigration and Customs Enforcement;
									(V)in paragraph
			 (4)(A)—
									(aa)by striking
			 the Bureau of and inserting U.S.; and
									(bb)by striking
			 such bureau each place such term appears and inserting
			 U.S. Citizenship and Immigration Services; and
									(VI)in paragraph (5),
			 by striking the Bureau of and inserting
			 U.S.;
								(iii)in subsection
			 (b), by striking the Bureau of and inserting
			 U.S.;
							(iv)in subsection
			 (c)—
								(I)by striking
			 the Bureau of each place such term appears and inserting
			 U.S.; and
								(II)in paragraph
			 (2)—
									(aa)in the matter
			 preceding subparagraph (A), by striking Bureau of and inserting
			 U.S.; and
									(bb)in subparagraph
			 (B), by striking Border Security of the Department and inserting
			 Immigration and Customs Enforcement;
									(v)in subsection (d),
			 by striking the Bureau of each place such term appears and
			 inserting U.S.; and
							(vi)in subsection
			 (e), by striking the Bureau of each place such term appears and
			 inserting U.S.; and
							(vii)in subsection
			 (f), by striking the Bureau of each place such term appears and
			 inserting U.S.;
							(M)in section 452 (6
			 U.S.C. 272)—
							(i)by striking
			 the Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)in the heading to
			 subsection (f), by striking Bureau of and inserting
			 U.S.;
							(N)in section 453 (6
			 U.S.C. 273)—
							(i)by striking
			 the Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)in subsection
			 (a)(2), by striking “such bureau” and inserting U.S. Citizenship and
			 Immigration Services;
							(O)in section 454 (6
			 U.S.C. 274)—
							(i)by striking
			 the Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)by striking
			 pursuant to policies and procedures applicable to employees of the
			 Federal Bureau of Investigation,;
							(P)by striking
			 section 455 (6 U.S.C. 271 note);
						(Q)by redesignating
			 section 456 (6 U.S.C. 275) as section 455;
						(R)in section 455, as
			 redesignated—
							(i)by striking
			 the Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)by striking
			 the effective date specified in section 455 and inserting
			 the date on which the functions specified under section 441 were
			 transferred;
							(S)by striking
			 sections 459 and 460 (6 U.S.C. 276 and 277);
						(T)by redesignating
			 sections 461 and 462 as sections 456 and 457, respectively;
						(U)by striking
			 section 471 (6 U.S.C. 291);
						(V)in section 472 (6
			 U.S.C. 292)—
							(i)in subsection
			 (a)(2)—
								(I)in subparagraph
			 (B), by striking the Bureau of Border Security of the Department of
			 Homeland Security and inserting U.S. Immigration and Customs
			 Enforcement; and
								(II)in subparagraph
			 (C), by striking the Bureau of Citizenship and Immigration Services of
			 the Department of Homeland Security and inserting U.S.
			 Citizenship and Immigration Services; and
								(ii)in subsection
			 (e), by striking or the Under Secretary for Border and Transportation
			 Security;
							(W)in section 474 (6
			 U.S.C. 294), by striking the Bureau of Border Security and the Bureau
			 of and inserting U.S. Immigration and Customs Enforcement and
			 U.S.;
						(X)in section 475(b)
			 (6 U.S.C. 295(b)), by striking the Bureau of Border Security and the
			 Bureau of and inserting U.S. Immigration and Customs Enforcement
			 and U.S.;
						(Y)in section 476 (6
			 U.S.C. 296), by striking the Bureau of Citizenship and Immigration
			 Services and the Bureau of Border Security each place it appears and
			 inserting U.S. Citizenship and Immigration Services and U.S. Immigration
			 and Customs Enforcement; and
						(Z)in section 477 (6
			 U.S.C. 297)—
							(i)by striking
			 the Bureau of Citizenship and Immigration Services and the Bureau of
			 Border Security each place it appears and inserting U.S.
			 Citizenship and Immigration Services and U.S. Immigration and Customs
			 Enforcement; and
							(ii)by striking
			 subsections (c) and (d).
							(3)Title
			 VIISection 701(b)(1)(A) of the Homeland Security Act of 2002 (6
			 U.S.C. 341(b)(1)(A)) is amended by striking the Bureau of Border
			 Security and the Bureau of Citizenship and Immigration Services and
			 inserting U.S. Immigration and Customs Enforcement and U.S. Citizenship
			 and Immigration Services.
					(4)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
						(A)by striking the
			 item relating to title IV and inserting the following:
							
								
									TITLE IV—Border and
				transportation
				security
								
								;
						(B)by striking the
			 item relating to subtitle A of title IV and inserting the following:
							
								
									Subtitle A—Border and transportation
				security
								
								;
				  
						(C)by striking the
			 items relating to sections 401, 445, 455, 459, 460, and 471;
						(D)by striking the
			 items relating to section 441 and 442 and inserting the following:
							
								
									441. Transfer of functions.
									442. United States Immigration and
				Customs
				Enforcement.
								
								;
							and(E)by striking the
			 items relating to sections 456, 461, and 462 and inserting the
			 following:
							
								
									455. Transition.
									456. Application of internet-based
				technologies.
									457. Children's
				affairs.
								
								.
						(5)Other
			 laws
						(A)Vulnerability
			 and threat assessmentSection 301 of the REAL ID Act of 2005 (8
			 U.S.C. 1778) is amended—
							(i)in subsection
			 (a)—
								(I)in the first
			 sentence, by striking Under Secretary of Homeland Security for Border
			 and Transportation Security and inserting Secretary of Homeland
			 Security; and
								(II)in the second
			 sentence, by striking Under;
								(ii)in subsection
			 (b)—
								(I)by striking
			 Under; and
								(II)by striking
			 Under Secretary’s findings and conclusions and inserting
			 Secretary’s findings and conclusions; and
								(iii)in subsection
			 (c), by striking Directorate of Border and Transportation
			 Security .
							(B)Air charter
			 programSection 44903(l)(1) of title 49, United States Code, is
			 amended by striking Under Secretary for Border and Transportation
			 Security of the Department of and inserting Secretary
			 of.
						(C)Basic security
			 trainingSection 44918(a)(2)(E) of title 49, United States Code,
			 is amended by striking Under Secretary for Border and Transportation
			 Security of the Department of and inserting Secretary
			 of.
						(D)Airport security
			 improvement projectsSection 44923 of title 49, United States
			 Code, is amended—
							(i)in subsection (a),
			 in the matter preceding paragraph (1), by striking Under Secretary for
			 Border and Transportation Security of the Department of and inserting
			 Secretary of;
							(ii)by striking
			 Under Secretary each place it appears and inserting
			 Secretary of Homeland Security; and
							(iii)in subsection
			 (d)(3), in the paragraph heading, by striking Under.
							(E)Repair station
			 securitySection 44924 of title 49, United States Code, is
			 amended—
							(i)in subsection (a),
			 by striking Under Secretary for Border and Transportation Security of
			 the Department of and inserting Secretary of; and
							(ii)by striking
			 Under Secretary each place it appears and inserting
			 Secretary of Homeland Security.
							(F)Certificate
			 actions in response to a security threatSection 46111 of title
			 49, United States Code, is amended—
							(i)in subsection (a),
			 by striking Under Secretary for Border and Transportation Security of
			 the Department of and inserting Secretary of; and
							(ii)by striking
			 Under Secretary each place it appears and inserting
			 Secretary of Homeland Security.
							(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 310(b), is further amended by inserting
			 after the item relating to section 837 the following new item:
					
						
							Sec. 838. Transparency and innovation in
				acquisition.
						
						.
				IIIInfrastructure
			 protection and resilience
			301.Infrastructure
			 Protection and Resilience Directorate
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended—
					(1)in section
			 103(a)(8) (6 U.S.C. 113), by striking Secretary and all that
			 follows and inserting Secretary for Infrastructure Protection and
			 Resilience.; and
					(2)in section 201 (6
			 U.S.C. 121)—
						(A)in the section
			 heading, by striking Information and all that follows and
			 inserting Intelligence and
			 analysis;
						(B)in subsection
			 (a)—
							(i)in the subsection
			 heading, by striking and
			 infrastructure protection; and
							(ii)by striking
			 and an Office of Infrastructure Protection;
							(C)in subsection
			 (b)—
							(i)in the subsection
			 heading, by striking and
			 assistant secretary for infrastructure protection;
			 and
							(ii)by striking
			 paragraph (3);
							(D)in subsection
			 (c)—
							(i)by striking
			 and infrastructure protection; and
							(ii)by striking
			 or the Assistant Secretary for Infrastructure Protection, as
			 appropriate;
							(E)in subsection
			 (d)—
							(i)in the subsection
			 heading, by striking and
			 infrastructure protection;
							(ii)in the matter
			 preceding paragraph (1), by striking and infrastructure
			 protection; and
							(iii)by striking
			 paragraphs (2), (5), (6), and (25);
							(iv)in paragraph (3),
			 in the matter preceding subparagraph (A), by inserting “, in coordination with
			 the Office of Infrastructure Protection,” after “To integrate”;
							(v)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(vi)by redesignating
			 paragraphs (7) through (24) as paragraphs (4) through (21),
			 respectively;
							(F)in subsection (g),
			 in the matter preceding paragraph (1), by striking under this
			 section.
						(b)Infrastructure
			 Protection and Resilience Directorate
					(1)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.) is amended by adding at the end the following:
						
							EInfrastructure
				Protection and Resilience Directorate
								241.Infrastructure
				Protection and Resilience Directorate
									(a)In
				generalThere is established in the Department, an Infrastructure
				Protection and Resilience Directorate.
									(b)Under Secretary
				for Infrastructure Protection and ResilienceThe Infrastructure
				Protection and Resilience Directorate shall be headed by the Under Secretary
				for Infrastructure Protection and Resilience.
									(c)ResponsibilitiesThe
				Under Secretary for Infrastructure Protection and Resilience shall—
										(1)coordinate
				critical infrastructure protection and resiliency activities within the
				Department;
										(2)ensure Federal
				facilities protected by the Federal Protective Service are rendered safe and
				secure for Federal employees, contract employees, officers, and visitors;
				and
										(3)perform such other
				duties as the Secretary may prescribe.
										(d)Office of
				Infrastructure Protection
										(1)In
				generalThere is established in the Infrastructure Protection and
				Resilience Directorate an Office of Infrastructure Protection.
										(2)Assistant
				Secretary for Infrastructure ProtectionThe Office of
				Infrastructure Protection shall be headed by the Assistant Secretary for
				Infrastructure Protection, who shall be appointed by the President.
										(3)ResponsibilitiesThe
				Assistant Secretary for Infrastructure Protection shall—
											(A)promote,
				prioritize, coordinate, and plan for the protection, security, resiliency, and
				postdisaster restoration of critical infrastructure and key resources of the
				United States against or in the event of an act of terrorism, natural disaster,
				or other manmade disaster, in coordination with other agencies of the Federal
				Government and in cooperation with State and local government agencies and
				authorities, the private sector, and other entities;
											(B)carry out
				comprehensive assessments of the vulnerabilities of the key resources and
				critical infrastructure of the United States, including the performance of risk
				assessments to determine the risks posed by particular types of terrorist
				attacks within the United States (including an assessment of the probability of
				success of the attacks and the feasibility and potential efficacy of various
				countermeasures to the attacks);
											(C)integrate, in
				coordination with the Office of Intelligence and Analysis, relevant
				information, analyses, and vulnerability assessments of critical infrastructure
				and key resources of the United States (whether such information, analyses, or
				assessments are provided or produced by the Department or others) in order to
				identify priorities for protective and support measures by the Department,
				other agencies of the Federal Government, State, and local government
				agencies;
											(D)develop a
				comprehensive national plan for securing the key resources and critical
				infrastructure of the United States, including power production, generation,
				and distribution systems, information technology, and telecommunications
				systems (including satellites), electronic financial and property record
				storage and transmission systems, emergency preparedness communications
				systems, and the physical and technological assets that support such
				systems;
											(E)recommend measures
				necessary to protect the key resources and critical infrastructure of the
				United States in coordination with other agencies of the Federal Government and
				in cooperation with State and local government agencies and authorities, the
				private sector, and other entities;
											(F)for each sector
				identified in the National Infrastructure Protection Plan, prepare and submit
				to the Committee on Homeland Security and Governmental Affairs of the Senate
				and the Committee on Homeland Security of the House of Representatives, and to
				other appropriate congressional committees having jurisdiction over the
				critical infrastructure or key resources, a report on the comprehensive
				assessments carried out by the Secretary of the critical infrastructure and key
				resources of the United States, evaluating threat, vulnerability, and
				consequence, as required under this subsection, which—
												(i)shall contain, if
				applicable, actions or countermeasures recommended or taken by the Secretary or
				the head of another Federal agency to address issues identified in the
				assessments; and
												(ii)shall be
				submitted not later than the start of the third fiscal year beginning after the
				date of enactment of this subtitle, and every 4 years thereafter;
												(G)coordinate the
				identification and mitigation of risks associated with assets and systems
				located outside the United States, which, if disrupted or destroyed, would
				critically affect the public health and safety, economy, or national security
				of the United States; and
											(H)perform such other
				duties as the Secretary may
				prescribe.
											.
					(2)Continuation in
			 officeThe individual serving as Under Secretary for National
			 Protection and Programs on the day before the date of enactment of this Act,
			 may serve as the Under Secretary for Infrastructure Protection and Resilience
			 until the date on which an appointment to the position of Under Secretary for
			 Infrastructure Protection and Resilience is made under section 103(a)(8) of the
			 Homeland Security Act of 2002, as amended by this Act.
					(3)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 235 the following:
						
							
								Subtitle E—Infrastructure Protection and
				Resilience Directorate
								Sec. 241. Infrastructure Protection and
				Resilience
				Directorate.
							
							.
					302.Federal
			 Protective Service
				(a)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.), as amended by section 301, is amended by adding at the end the
			 following:
					
						FFederal Protective
				Service
							251.Federal
				Protective Service
								(a)EstablishmentThere
				is established within the Department the Federal Protective Service, which
				shall be headed by a Director, who shall report to the Under Secretary for
				Infrastructure Protection and Resilience.
								(b)Assessment and
				collection of feesThe Secretary may assess and collect fees and
				security charges for the costs of providing protective service.
								(c)Deposit of
				feesAny fees or security charges paid under this section shall
				be deposited in the appropriations account under the heading
				Federal
				Protective Services under the heading
				National Protection and
				Programs Directorate of the Department.
								(d)Adjustment of
				feesThe Director of the Office of Management and Budget shall
				adjust fees as necessary to carry out this
				section.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 241, as added by section 301 the
			 following:
					
						
							Subtitle F—Federal Protective
				Service
							Sec. 251. Federal Protective
				Service.
						
						.
				IVPreparedness,
			 response, and recovery
			401.Catastrophic
			 incident planning
				(a)DefinitionsSection
			 602 of the Post-Katrina Emergency Management Act of 2006 (6 U.S.C. 701) is
			 amended—
					(1)by redesignating
			 paragraphs (5) through (16) as paragraphs (6) through (17), respectively;
			 and
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)the term
				critical infrastructure has the meaning given that term in section
				1016(e) of the USA PATRIOT Act (42 U.S.C.
				5195c(e));
							.
					(b)In
			 generalSection 653 of the Post-Katrina Emergency Management Act
			 of 2006 (6 U.S.C. 753) is amended—
					(1)by redesignating
			 subsections (b), (c), (d), and (e), as subsections (e), (f), (g), and (h),
			 respectively;
					(2)by redesignating
			 subsection (a) as subsection (c);
					(3)by inserting
			 before subsection (c), as redesignated, the following:
						
							(a)DefinitionIn
				this section, the term catastrophic incident planning means
				planning to prevent, prepare for, protect against, respond to, and recover from
				a catastrophic incident.
							(b)PlanningIn
				support of the national preparedness system, the President shall ensure that
				there are comprehensive plans to prevent, prepare for, protect against, respond
				to, and recover from natural disasters, acts of terrorism, and other man-made
				disasters, including catastrophic incidents, throughout the Federal
				Government.
							;
					(4)in subsection (c),
			 as redesignated—
						(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6);
						(B)by inserting after
			 paragraph (3), the following:
							
								(4)conducts
				catastrophic incident planning as required under subsection
				(d)(2);
								; and
				
						(C)in paragraph (5),
			 as redesignated, by inserting , including for catastrophic
			 incidents, after operational plans;
						(5)by inserting after
			 subsection (c), as redesignated, the following:
						
							(d)Catastrophic
				incident planningIn carrying out subsections (b) and (c), the
				President shall—
								(1)identify and
				prioritize risks of catastrophic incidents, including risks across all critical
				infrastructure sectors;
								(2)ensure that
				Federal agencies coordinate to conduct comprehensive and effective catastrophic
				incident planning to address prioritized catastrophic risks; and
								(3)review plans for
				catastrophic incidents developed by Federal agencies to ensure the
				effectiveness of the plans, including assessing whether—
									(A)the assumptions
				underlying plans for catastrophic incidents are realistic;
									(B)the resources
				identified to implement the plans are adequate for catastrophic incidents,
				including whether the number, skills, and training of the available workforce
				is sufficient to implement the plans; and
									(C)plans for
				catastrophic incidents reflect coordination with governmental and
				nongovernmental entities that would play a significant role in the response to
				the catastrophic
				incident.
									;
					(6)in subsection (e),
			 as redesignated, by striking subsection (a)(4) and inserting
			 subsection (c)(5); and
					(7)in subsection (g),
			 as redesignated, in the matter preceding paragraph (1), by striking
			 subsections (a) and (b) and inserting subsections (c) and
			 (e)..
					(c)Homeland
			 Security ActTitle V of the Homeland Security Act of 2002 (6
			 U.S.C. 311 et seq.) is amended by adding at the end the following:
					
						526.Catastrophic
				incident planning
							(a)DefinitionIn
				this section, the term catastrophic incident planning means
				planning to prevent, prepare for, protect against, respond to, and recover from
				a catastrophic incident.
							(b)DirectorThe
				Secretary shall appoint a senior official within the Agency who shall be
				responsible for catastrophic incident planning, including—
								(1)assisting the
				President and the heads of Federal agencies in identifying risks of
				catastrophic incidents for which planning is likely to be most needed or
				beneficial, including risks across all critical infrastructure sectors;
								(2)leading the
				efforts of the Department to conduct catastrophic incident planning to address
				risks in the areas of responsibility of the Department;
								(3)leading,
				promoting, and coordinating efforts of Federal agencies to conduct catastrophic
				incident planning to address risks, including by assisting in the assessing and
				reviewing of plans of Federal agencies for catastrophic incidents and plans of
				private sector entities for catastrophic incidents submitted to the Federal
				agencies;
								(4)developing
				communications plans and prescripted messages and message templates in
				accordance with section 530;
								(5)providing
				assistance to State, local, and tribal governments in developing plans for
				catastrophic incidents;
								(6)promoting and
				supporting appropriate catastrophic incident planning by private sector
				entities, including private sector entities that own or manage critical
				infrastructure; and
								(7)otherwise
				assisting in the implementation of section 653 of the Post-Katrina Emergency
				Management Reform Act of 2006 (6 U.S.C.
				753).
								.
				(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 525 the following:
					
						
							Sec. 526. Catastrophic
				incident
				planning.
						
						.
				402.Preparedness of
			 individuals and communities
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section
			 401, is amended by adding at the end the following:
					
						527.Preparedness of
				individuals and communities
							(a)In
				generalThe Administrator shall enhance and promote the
				preparedness of individuals and communities for natural disasters, acts of
				terrorism, and other man-made disasters and coordinate with State, local, and
				tribal governments and private sector and nongovernmental organizations in
				these efforts.
							(b)Lead
				officialThe Administrator shall appoint a senior official within
				the Department to coordinate and oversee the activities of the Agency to
				enhance and promote the preparedness of individuals and communities for natural
				disasters, acts of terrorism, and other man-made
				disasters.
							.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 526, as added by section 401, the
			 following:
					
						
							Sec. 527. Preparedness of individuals
				and
				communities.
						
						.
				403.Federal
			 response and recovery preparedness officials
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended—
					(1)in section 501 (6 U.S.C. 311)—
						(A)in paragraph (8),
			 by striking section 502(a)(6) and inserting section
			 504(a)(6);
						(B)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
						(C)by inserting after
			 paragraph (8) the following:
							
								(9)the term
				recovery means the short- and long-term process of restoring,
				reshaping, and enhancing the resiliency of the physical, social, economic, and
				natural environments, government institutions, and the lives of affected
				individuals.
								;
				and
						(2)by adding after section 527, as added by
			 section 402 of this Act, the following:
						
							528.Federal
				response and recovery preparedness officials
								(a)In
				generalThe Administrator shall ensure the preparedness of
				Federal agencies to respond to and support recovery from a natural disaster,
				act of terrorism, or other man-made disaster by—
									(1)ensuring the
				development of and preparedness of the Agency to implement the National
				Response Framework and the National Disaster Recovery Framework;
									(2)ensuring Federal
				agencies with responsibilities under the National Response Framework and the
				National Disaster Recovery Framework are prepared to fulfill those
				responsibilities, including having appropriate staffing and training;
				and
									(3)unless a major
				disaster is a catastrophic incident relating to which the President has
				established a Commission under section 327 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act, resolving disagreements relating to
				response to and recovery from major disasters between Federal agencies with
				responsibilities under the National Disaster Recovery Framework, including
				disagreements relating to a particular major disaster and disagreements that
				arise before a major disaster is declared.
									(b)Disaster
				response and recovery officialsThe head of each Federal agency
				with major responsibilities under the National Response Framework or the
				National Disaster Recovery Framework, as determined by the Administrator, shall
				designate a senior official to—
									(1)ensure the Federal
				agency is prepared to execute its response and recovery responsibilities under
				such plans; and
									(2)coordinate
				disaster response and recovery efforts and activities with the
				Administrator.
									.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 527, as added by section 402, the
			 following:
					
						
							Sec. 528. Federal response and recovery
				preparedness
				officials.
						
						.
				404.Recovery
				(a)Definition of
			 major disasterSection 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by striking paragraph (2) and inserting the following:
					
						(2)Major
				disasterThe term major disaster means any natural
				disaster (including a pandemic), act of terrorism, or other man-made disaster,
				in any part of the United States, which in the determination of the President
				causes damage of sufficient severity and magnitude to warrant major disaster
				assistance under this Act to supplement the efforts and available resources of
				States, local governments, and disaster relief organizations in alleviating the
				damage, loss, hardship, or suffering caused
				thereby.
						.
				(b)Other
			 definitionsSection 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by adding at the end the following:
					
						(11)RecoveryThe
				term recovery has the meaning given that term in section 501 of
				the Homeland Security Act of 2002 (6 U.S.C. 311).
						(12)National
				Disaster Recovery FrameworkThe term National Disaster
				Recovery Framework means the National Disaster Recovery Framework
				developed under section 655 of the Post-Katrina Emergency Management Reform Act
				of 2006.
						(13)Catastrophic
				incidentThe term catastrophic incident has the
				meaning given that term in section 501 of the Homeland Security Act of 2002 (6
				U.S.C.
				311).
						.
				(c)Recovery
			 effortsSection 402 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170a) is amended—
					(1)in paragraph
			 (3)—
						(A)in subparagraph
			 (D), by inserting and after measures;;
						(B)in subparagraph
			 (E), by striking and at the end; and
						(C)by striking
			 subparagraph (F);
						(2)in paragraph (4),
			 by striking and at the end;
					(3)in paragraph
			 (5)(B), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(6)assist State and
				local governments to recover from a major disaster and coordinate Federal
				assistance for recovery from the major disaster by—
								(A)identifying and
				coordinating Federal resources, programs, and agencies to support the
				implementation of recovery and mitigation efforts of State and local
				governments;
								(B)providing
				technical and other advice to State and local governments to manage, control,
				and mitigate hazards and risk to reduce damages from a subsequent major
				disaster;
								(C)in the case of a
				catastrophic incident, establishing a Commission under section 327; and
								(D)providing
				financial and technical assistance and advice to State and local governments
				affected by a major disaster to—
									(i)assess the effects
				of the major disaster;
									(ii)support
				coordinated and comprehensive recovery planning; and
									(iii)support and
				facilitate implementation of recovery plans and
				actions.
									.
					(d)Recovery from a
			 catastrophic incidentTitle
			 III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5141 et seq.) is amended by adding at the end the following:
					
						327.Catastrophic
				incident recovery commissions
							(a)DefinitionsIn
				this section—
								(1)the term
				Administrator means the Administrator of the Federal Emergency
				Management Agency;
								(2)the term
				Chairperson means the Chairperson of a Commission selected under
				subsection (b)(2); and
								(3)the term
				Commission means a commission established under subsection
				(b)(1).
								(b)Commission
				establishment
								(1)In
				generalImmediately following a catastrophic incident, the
				President may establish a commission to facilitate and support States and local
				governments in achieving an efficient, effective, and expeditious recovery from
				the catastrophic incident.
								(2)ChairpersonThe
				President shall select an official to serve as the Chairperson of each
				Commission to ensure the responsibilities of the Commission are fulfilled. The
				Chairperson shall have the authority to direct any Federal agency to use the
				authorities and resources granted to the Federal agency under Federal law in
				support of the efficient, effective, and expeditious recovery from the
				catastrophic incident.
								(3)Members of
				CommissionsEach Commission shall include as a member the
				Administrator, the head of each Federal agency with major responsibilities
				under the National Disaster Recovery Framework, and the head of any other
				Federal agency that the President determines necessary.
								(4)StaffingThe
				Administrator and the head of each Federal agency with responsibilities under
				the National Disaster Recovery Framework shall each detail to each Commission a
				sufficient number of senior officials with decisionmaking authority and staff
				who shall serve full-time on the Commission to ensure efficient administration
				of the assistance provided by the Federal Government.
								(c)Responsibilities
				of a CommissionA Commission shall—
								(1)develop and
				implement a strategic plan under subsection (d) for the recovery from the
				catastrophic incident and to mitigate against the effects of and foster
				resilience against subsequent disasters;
								(2)coordinate the
				activities of Federal agencies represented by the members of the Commission and
				other Federal agencies that the President determines necessary and resolve
				disagreements relating to recovery from the catastrophic incident between or
				among Federal agencies;
								(3)compile data
				relating to the recovery from the catastrophic incident, including on the
				Federal assistance provided and the status of meeting recovery goals;
								(4)identify Federal
				regulations, policies, and procedures that need to be streamlined and
				coordinated to enable an efficient, expeditious, and effective recovery from
				the catastrophic incident;
								(5)identify and
				facilitate the provision of Federal funds to address gaps in the recovery from
				the catastrophic incident;
								(6)coordinate with
				State and local governments on the recovery from the catastrophic incident;
				and
								(7)take actions to
				prevent waste, fraud, and abuse in the recovery from the catastrophic
				incident.
								(d)Strategic
				recovery plan
								(1)In
				generalNot later than 90 days after the date of a catastrophic
				incident, the Commission established for the catastrophic incident shall submit
				to the Committee on Homeland Security and Governmental Affairs of the Senate
				and the Committee on Transportation and Infrastructure of the House of
				Representatives a strategic recovery plan for how the Federal Government will
				expeditiously assist State and local governments in the recovery of the area
				affected by the catastrophic incident.
								(2)ContentsEach
				strategic plan submitted under paragraph (1) shall be written in coordination
				with State and local governments affected by the catastrophic incident and
				shall include—
									(A)an assessment of
				challenges and needs faced in the recovery from the catastrophic
				incident;
									(B)a description of
				how each Federal agency will support State and local governments in the
				recovery efforts, including technical, financial, and planning assistance, and
				the roles and responsibilities of each Federal agency in fulfilling the
				strategic plan;
									(C)a description of
				how each Federal agency on the Commission will administer and provide staffing
				to assist in the recovery from the catastrophic incident;
									(D)a description of
				any procedures of a Federal agency that will be streamlined to help ensure an
				efficient and effective recovery from the catastrophic incident; and
									(E)a description of
				any legislative authority needed to help ensure an efficient, expeditious, and
				effective recovery from the catastrophic incident.
									(3)UpdateNot
				later than 180 days after the date on which a Commission submits a strategic
				plan under paragraph (1), and every 180 days thereafter until the date on which
				the Commission terminates under subsection (e), the Commission shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate a
				report describing—
									(A)progress in the
				recovery from the catastrophic incident since the date on which the most recent
				strategic plan or report relating to the catastrophic incident was submitted;
				and
									(B)major challenges
				and unmet needs remaining in the recovery from the catastrophic
				incident.
									(e)Termination
								(1)In
				generalThe President shall terminate a Commission established in
				relation to a catastrophic incident when the President determines that all
				issues relating to the Federal coordination of the recovery have been
				substantially resolved.
								(2)WithdrawalUpon
				a determination by the President that the matters with which a Federal agency
				has been involved as part of a Commission have been substantially resolved, the
				Federal agency may withdraw from the
				Commission.
								.
				405.Enhancing
			 response and recovery operations and programs
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 403, is amended by adding at the end the
			 following:
					
						529.Administration
				of response and recovery operations and programs
							(a)DefinitionsIn
				this section—
								(1)the term
				annuitant means an annuitant under a Government retirement
				system;
								(2)the terms
				deployed and deployment mean the performance of
				services under the response and recovery operations and programs of the Agency,
				including exercises and training for such operations and programs;
								(3)the term
				Disaster Reserve Workforce means the Disaster Reserve Workforce
				established under subsection (b);
								(4)the term
				employee has the meaning given under section 2105 of title 5,
				United States Code;
								(5)the term
				employee designated for short term deployments means an employee
				hired under section 306(b)(1) of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5149(b)(1)) designated only for short-term
				deployments;
								(6)the term
				Government retirement system means a retirement system established
				by law for employees of the Government of the United States;
								(7)the term
				major project means any project for which the total costs are
				greater than $400,000;
								(8)the term
				permanent seasonal employee means an employee, including an
				employee hired under section 306(b)(1) of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)), working under
				seasonal employment as defined under section 340.401 of title 5 of the Code of
				Federal Regulations or any successor regulation;
								(9)the term
				reservist means an employee who is a member of the Disaster
				Reserve Workforce;
								(10)the term
				response and recovery operations and programs means response
				operations and programs and recovery operations and programs;
								(11)the term
				response operations and programs means operations and programs
				that involve taking immediate actions to save lives, protect property or the
				environment, or meet basic human needs;
								(12)the term
				recovery operations and programs means operations and programs to
				support and enable recovery, as defined in section 501 of the Homeland Security
				Act of 2002; and
								(13)the term
				term employee means an employee, including an employee hired under
				section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5149(b)(1)), who is appointed to a term of 1 or more
				years.
								(b)Disaster Reserve
				WorkforceIn order to provide efficiency, continuity, quality,
				and accuracy in services performed under response and recovery operations and
				programs there is within the Agency a Disaster Reserve Workforce, which shall
				be used to supplement the work of permanent full-time employees of the Agency
				on response and recovery operations and programs.
							(c)Provision of
				services performed under response and recovery operations and programs
								(1)In
				generalThe Administrator shall ensure that the Disaster Reserve
				Workforce can rapidly and efficiently deploy qualified, skilled, and trained
				reservists for a sufficiently long period to provide continuity in response and
				recovery operations and programs.
								(2)Management and
				implementation
									(A)In
				generalSufficient numbers of qualified permanent full-time
				employees of the Agency shall lead and manage the Disaster Reserve Workforce
				and implement response and recovery operations and programs, including leading
				individual major projects under sections 404, 406, and 407 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c, 5172,
				and 5173).
									(B)ReservistsReservists
				shall include—
										(i)term
				employees;
										(ii)permanent
				seasonal employees;
										(iii)employees
				designated for short-term deployments;
										(iv)employees of the
				Department who are not employees of the Agency; and
										(v)employees of other
				Federal agencies.
										(C)Short-term
				deploymentsEmployees designated for short-term deployments shall
				generally be deployed—
										(i)when necessary to
				temporarily respond to—
											(I)imminent natural
				disasters, acts of terrorism, and other manmade disasters; or
											(II)the immediate
				aftermath of those disasters or acts;
											(ii)only for
				uncertain or temporary durations; and
										(iii)absent
				extraordinary circumstances, for less than 180 days each calendar year.
										(D)Reliance on
				certain reservistsIn supporting the work of permanent full-time
				employees, the Administrator—
										(i)shall rely to the
				greatest extent possible on term employees and permanent seasonal employees, in
				order to help ensure greater efficiency, continuity, quality, and accuracy in
				services performed under recovery operations and programs; and
										(ii)may use
				discretion to deploy the reservists most able to ensure the greatest
				efficiency, continuity, quality, and accuracy in services performed under
				response and recovery operations and programs.
										(3)Policies and
				proceduresIn order to ensure that efficient, continuous, and
				accurate services are provided under response and recovery operations and
				programs, not later than 180 days after the date of enactment of this section,
				the Administrator shall develop—
									(A)staffing policies
				and procedures that provide for the proper implementation of and management of
				response and recovery operations and programs by sufficient numbers of
				permanent full-time senior-level officials;
									(B)plans to recruit
				individuals who reside in the area affected by a major disaster when long-term
				recovery efforts are needed; and
									(C)policies and
				procedures relating to sections 403, 404, 406, 407, and 502 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c,
				5172, 5173, and 5192).
									(4)Minimum
				standards and guidelines for the Disaster Reserve Workforce
									(A)Standards and
				guidelinesNot later than 180 days after the date of enactment of
				this section, the Administrator shall develop standards and guidelines for the
				Disaster Reserve Workforce, including—
										(i)setting
				appropriate mandatory before and after disaster training requirements;
										(ii)establishing the
				minimum number of days annually an individual is required to deploy in a year
				during which there is sufficient work for members of the Disaster Reserve
				Workforce;
										(iii)providing for a
				reasonably long time period for deployment to ensure continuity in operations;
				and
										(iv)establishing
				performance requirements, including for the timely and accurate resolution of
				issues and projects.
										(B)Maintaining
				membership in the disaster reserve workforceIn order to maintain
				membership in the Disaster Reserve Workforce, a reservist shall—
										(i)be credentialed in
				accordance with section 510; and
										(ii)meet all minimum
				standards and guidelines established under subparagraph (A)—
											(I)for term
				employees, before being appointed to a term in the Disaster Reserve Workforce;
				and
											(II)annually for all
				other reservists.
											(C)Evaluation
				systemIn consultation with the Director of the Office of
				Personnel Management, the Administrator shall develop and implement a system to
				continuously evaluate reservists to ensure that all minimum standards and
				guidelines under this paragraph are satisfied annually by all reservists.
				Chapter 43 of title 5, United States Code, shall not apply to reservists
				covered under the system developed and implemented under this
				subparagraph.
									(5)ContractorsNot
				later than 180 days after the date of enactment of this section, the
				Administrator, in conjunction with the Chief Human Capital Officer of the
				Agency, shall establish policies and procedures for contractors that support
				response and recovery operations and programs, which shall ensure that the
				contractors have appropriate skills, training, knowledge, and experience for
				assigned tasks, including by ensuring that the contractors meet training,
				credentialing, and performance requirements similar to the requirements for
				reservists.
								(6)Reemployed
				annuitants
									(A)In
				generalIn appointing reservists to the Disaster Reserve
				Workforce, the application of sections 8344 and 8468 of title 5, United States
				Code (relating to annuities and pay on reemployment) or any other similar
				provision of law under a Government retirement system may be waived by the
				Administrator for annuitants reemployed on deployments involving a direct
				threat to life or property or other unusual circumstances for the entirety of
				the deployment.
									(B)LimitationsThe
				authority under subparagraph (A)—
										(i)is granted to
				assist the Administrator in establishing and effectively operating the Disaster
				Reserve Workforce if no other qualified applicant is available for a reservist
				position; and
										(ii)may be exercised
				only—
											(I)with respect to
				natural disasters, acts of terrorism, or other man-made disasters, including
				catastrophic incidents; and
											(II)if the applicant
				will not accept the position without a waiver.
											(C)Not employee for
				retirement purposesAn annuitant to whom a waiver under
				subparagraph (A) is in effect shall not be considered an employee for purposes
				of any Government retirement system.
									(7)Permanent
				employment positions
									(A)In
				generalA reservist hired under section 306(b)(1) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1))
				may compete for permanent positions in the Agency under merit promotion
				procedures. The actual time deployed as a reservist shall be considered
				creditable service for purposes of such competition and shall be calculated,
				for purposes of section 8411 of title 5, United States Code, by dividing the
				total number of days of service as a reservist by 365 to obtain the number of
				years of service and dividing any remainder by 30 to obtain the number of
				additional months of service and excluding from the aggregate the fractional
				part of a month, if any.
									(B)ConsiderationIn
				evaluating a reservist hired under section 306(b)(1) of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)) for a
				potential permanent employment position, the Administrator shall consider the
				qualifications of, and performance as a reservist by, the reservist, including
				the ability of the reservist to timely, accurately, and creatively resolve
				issues and projects when deployed.
									(C)Effective date
				and applicationThis paragraph shall—
										(i)take effect on the
				date on which the Administrator implements the evaluation system under
				paragraph (4)(C); and
										(ii)apply to periods
				of service performed after that date.
										(8)No impact on
				agency personnel ceilingReservists shall not be counted against
				any personnel ceiling limitation applicable to the
				Agency.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 528, as added by section 403, the
			 following:
					
						
							Sec. 529. Administration of response and
				recovery operations and
				programs.
						
						.
				(c)Permanent
			 seasonal employeesSection
			 306(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5149(b)) is amended—
					(1)in paragraph (1),
			 by inserting or permanent seasonal employees (as that term is defined
			 under section 529(a)(8) of the Homeland Security Act of 2002) after
			 temporary personnel; and
					(2)in paragraph (3),
			 by inserting or the employment of permanent seasonal employees (as that
			 term is defined under section 529(a)(8) of the Homeland Security Act of
			 2002) after additional personnel.
					406.Department and
			 agency officials
				(a)In
			 generalSection 514(a) of the
			 Homeland Security Act of 2002 (6 U.S.C. 321c(a)) is amended—
					(1)by striking The President
			 and inserting the following:
						
							(1)In
				generalThe
				President
							;
					(2)by striking 4 Deputy
			 Administrators and inserting 3 Deputy Administrators;
			 and
					(3)by adding at the end the following:
						
							(2)Chief Management
				Officer
								(A)In
				generalIn addition to any Deputy Administrators appointed under
				paragraph (1), the President shall appoint 1 Deputy Administrator who shall
				serve as the Chief Management Officer of the Agency and advise the
				Administrator on matters relating to the management of the Agency,
				including—
									(i)budgeting,
				appropriations, expenditures of funds, accounting, and finance;
									(ii)procurement;
									(iii)human resources
				and personnel;
									(iv)information
				technology and communications systems;
									(v)facilities,
				property, equipment, and other material resources;
									(vi)security for
				personnel, information technology and communications systems, facilities,
				property, equipment, and other material resources;
									(vii)identification
				and tracking of performance measures relating to the responsibilities of the
				Agency;
									(viii)grants and
				other assistance management programs;
									(ix)the conduct of
				internal audits and management analyses of the programs and activities of the
				Agency;
									(x)controls over
				waste, fraud, and abuse; and
									(xi)any other
				management duties determined appropriate by the Administrator.
									(B)CriteriaThe
				Deputy Administrator appointed under subparagraph (A) shall have—
									(i)extensive
				executive level leadership and management experience in the public or private
				sector;
									(ii)strong leadership
				skills;
									(iii)a demonstrated
				ability to manage large and complex organizations; and
									(iv)a proven record
				in achieving positive operational
				results.
									.
					(b)Provision of
			 information to Congress
					(1)DefinitionIn
			 this subsection, the term appropriate committees of Congress
			 means—
						(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
						(B)the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure of the
			 House of Representatives.
						(2)StrategyNot
			 later than 1 year after the date of enactment of this Act, the Chief Management
			 Officer of the Federal Emergency Management Agency and the Under Secretary for
			 Management shall submit to the appropriate committees of Congress a strategy
			 for improving the management of the Federal Emergency Management Agency.
					(3)BriefingsNot
			 later than 90 days after the date of enactment of this Act, and every 90 days
			 thereafter until the date that is 3 years after the date of enactment of this
			 Act, the Chief Management Officer of the Federal Emergency Management Agency
			 and the Under Secretary for Management shall brief the appropriate committees
			 of Congress on measures taken to improve the management of the Federal
			 Emergency Management Agency, including, after the strategy is submitted under
			 paragraph (2), information regarding implementation of the strategy.
					407.Infrastructure
			 protection assistance
				(a)Port security
			 grantsThere is authorized to be appropriated to the Secretary to
			 make grants for port security in accordance with section 70107 of title 46,
			 United States Code, $249,500,000 for fiscal year 2012.
				(b)Surface
			 transportation security grants
					(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 to make grants for public transportation security, railroad security, and
			 over-the-road bus security in accordance with sections 1406, 1513, and 1532 of
			 the Implementing Recommendations of 9/11 Commission Act of 2007 (6 U.S.C. 1135,
			 1163, and 1182), $249,500,000 for fiscal year 2012.
					(2)Program
			 guidanceThe Secretary shall—
						(A)ensure public
			 transportation and passenger rail security grants are awarded on the basis of
			 remediating risk to the system and to the region as a whole;
						(B)require
			 applications be reviewed and approved by a Regional Transit Security Working
			 Group comprised of representatives of all eligible transportation systems in
			 the region, the homeland security offices of each State in the region, and
			 other relevant regional officials;
						(C)require a Federal
			 Security Director familiar with the region, or another Federal security
			 official familiar with the region and designated by the Secretary, to rank
			 applications based on the anticipated ability of the proposed use of funds to
			 protect passengers from acts of terrorism, including the use of explosive
			 devices and the release of biological, chemical, and radiological agents;
			 and
						(D)in any year in
			 which more than 50 percent (by dollar value) of all funding available for
			 grants under sections 1406, 1513, and 1532 of the Implementing Recommendations
			 of 9/11 Commission Act of 2007 (6 U.S.C. 1135, 1163, and 1182) is awarded for
			 securing or remediating risk to specific physical assets, submit a report to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House of Representatives describing
			 how the grant funds awarded under those sections will be used to protect
			 passengers from acts of terrorism, including the use of explosive devices and
			 the release of biological, chemical, and radiological agents.
						408.Federal-State
			 border security cooperation
				(a)In
			 generalTitle XX of the
			 Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at
			 the end the following:
					
						COther grant
				programs
							2041.Operation
				Stonegarden grant program
								(a)Financial
				assistance
									(1)Authority
										(A)In
				generalThe Secretary, acting through the Administrator, may make
				grants to States to facilitate and enhance participation by States, local
				governments, and Indian tribes in border security efforts.
										(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Commissioner of U.S. Customs and Border
				Protection.
										(2)EligibilityA
				State is eligible for a grant under this section if the State has an
				international water border or is located on the international border between
				the United States and Mexico or the United States and Canada.
									(3)Availability and
				use of funds
										(A)In
				generalNot later than 45 days after the date on which a State
				receives funds under a grant under this section, the State shall make available
				not less than 95 percent of the funds to participating entities of the State or
				a local government or Indian tribe in the State.
										(B)Retained
				fundsA States may use not more than 5 percent of the funds
				received under a grant under this section for expenses relating to the
				management and administration of the grant.
										(C)Management and
				administrationA local government or Indian tribe that receives
				grant funds under this section may use not more than 5 percent of the funds for
				expenses relating to the management and administration of the grant.
										(4)Limitations on
				use of fundsFunds provided under a grant under this section may
				not be used to—
										(A)supplant State,
				local, or tribal government funds;
										(B)pay salaries or
				benefits for personnel, other than overtime expenses of regular and reserve law
				enforcement personnel or regular pay expenses of reserve law enforcement
				personnel; or
										(C)construct or
				renovate buildings or other physical facilities.
										(5)PrioritizationIn
				allocating funds among eligible States applying for grants under this section,
				the Administrator shall consider—
										(A)an assessment of
				the risks associated with cross-border threats to a State, including terrorism
				and other criminal activities, including consideration of—
											(i)the most current
				threat assessments available to the Department relevant to the border of the
				State;
											(ii)border-specific
				law enforcement intelligence;
											(iii)the length of
				the international border of the State; and
											(iv)such other
				factors as the Administrator determines appropriate;
											(B)the anticipated
				effectiveness of the proposed use of the grant by the State to enhance border
				security capabilities; and
										(C)the results of
				peer review evaluations of applications conducted by State, local, and tribal
				law enforcement personnel.
										(b)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this section $55,000,000 for each of fiscal years 2012 through
				2017.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 2022 the following:
					
						
							Subtitle C—Other grant
				programs
							Sec. 2041. Operation Stonegarden grant
				program.
						
						.
				409.Emergency
			 management assistance compactSection 661(d) of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking
			 “$4,000,000 for fiscal year 2008” and inserting “$2,000,000 for each of fiscal
			 years 2012 through 2016”.
			410.Repeal of
			 emergency operations center grant program
				(a)In
			 generalSubtitle A of title VI of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended—
					(1)by striking
			 section 614 (42 U.S.C. 5196c); and
					(2)by redesignating
			 sections 615 and 616 (42 U.S.C. 5196d and 5196f) as sections 614 and 615,
			 respectively.
					(b)Savings
			 clauseA grant made under section 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act before the date of enactment of
			 this Act shall remain in full force and effect under the terms and conditions,
			 and for the duration, of the grant.
				411.Performance
			 measuresIn order to ensure
			 that States, high-risk urban areas, and other grant recipients use grants
			 administered by the Department effectively, the Administrator of the Federal
			 Emergency Management Agency shall develop and implement performance metrics in
			 accordance with the comprehensive assessment system under section 649 of the
			 Post-Katrina Emergency Management Act of 2006 (6 U.S.C. 749) and section
			 2022(a)(4) of the Homeland Security Act of 2002 (6 U.S.C. 612(a)(4)).
			412.Communications
			 planning
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 405, is amended by adding at the end the
			 following:
					
						530.Communications
				planning
							(a)Incorporation of
				communications plans
								(1)In
				generalThe Secretary, acting through the senior official
				responsible for catastrophic incident planning appointed under section 526 (in
				this section referred to as the designated official), shall
				develop communications plans for providing information to the public related to
				preparing for, protecting against, and responding to natural disasters, acts of
				terrorism, and other man-made disasters, including catastrophic incidents
				involving the use of weapons of mass destruction.
								(2)ConsultationIn
				developing communications plans under paragraph (1), the designated official
				shall consult with State, local, and tribal governments and coordinate, as the
				designated official considers appropriate, with other executive agencies that
				have responsibilities under the National Response Framework and other relevant
				executive agencies.
								(b)Prescripted
				messages and message templates
								(1)In
				generalAs part of the communication plans, the designated
				official shall develop prescripted messages or message templates to be included
				in the plans to be provided to State, local, and tribal government officials so
				that those officials can quickly and rapidly disseminate critical information
				to the public in anticipation or in the immediate aftermath of a disaster or
				incident.
								(2)Development and
				designThe prescripted messages or message templates
				shall—
									(A)be developed, as
				the designated official determines appropriate, in consultation with State,
				local, and tribal governments and in coordination with other executive agencies
				that have responsibilities under the National Response Framework and other
				relevant executive agencies;
									(B)be designed to
				provide accurate, essential, and appropriate information and instructions to
				the population directly affected by a disaster or incident, including
				information related to evacuation, sheltering in place, and issues of immediate
				health and safety; and
									(C)be designed to
				provide accurate, essential, and appropriate technical information and
				instructions to emergency response providers and medical personnel responding
				to a disaster or incident.
									(c)Communications
				formatsIn developing the prescripted messages or message
				templates required under subsection (b), the designated official shall develop
				each such prescripted message or message template in multiple formats to ensure
				delivery—
								(1)in cases where the
				usual communications infrastructure is unusable as a result of the nature of a
				disaster or incident; and
								(2)to individuals
				with disabilities or other special needs and individuals with limited English
				proficiency in accordance with section 616 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5196d).
								(d)Dissemination
				and technical assistanceThe designated official shall ensure
				that all prescripted messages and message templates developed under this
				section are made available to State, local, and tribal governments so that
				those governments may incorporate the messages and templates into the emergency
				plans of those governments. The designated official shall also make available
				relevant technical assistance to those governments to support communications
				planning.
							(e)ExercisesTo
				ensure that the prescripted messages or message templates developed under this
				section can be effectively utilized in a disaster or incident, the designated
				official shall incorporate such prescripted messages or message templates into
				exercises conducted under the National Exercise Program described in section
				648 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
				748).
							(f)Submission of
				plansNot later than 1 year after the date of the enactment of
				this section, the designated official shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Homeland
				Security of the House of Representatives a copy of the communications plans
				required to be developed under this section, including—
								(1)prescripted
				messages or message templates developed in conjunction with the plans;
				and
								(2)a description of
				the means that will be used to deliver such messages in a natural disaster, act
				of terrorism, or other man-made
				disaster.
								.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 529, as added by section 405, the following:
					
						
							Sec. 530. Communications
				planning.
						
						.
				413.Guidelines
			 concerning weapons of mass destruction
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 412, is amended by adding at the end the
			 following:
					
						531.Guidelines
				concerning weapons of mass destruction
							(a)Establishment of
				guidelinesNot later than 1 year after the date of enactment of
				the Department of Homeland Security
				Authorization Act of 2011, the Secretary shall—
								(1)develop guidelines
				for responding to an explosion or release of nuclear, biological, radiological,
				or chemical material, in coordination with—
									(A)State, local, and
				tribal governments;
									(B)Federal agencies
				with—
										(i)responsibilities
				for responding to weapons of mass destruction incidents under the National
				Response Framework; or
										(ii)relevant
				scientific or worker health expertise; and
										(C)representatives
				of—
										(i)emergency response
				provider organizations; and
										(ii)public health and
				medical organizations; and
										(2)make the
				guidelines developed under paragraph (1) available to State, local, and tribal
				governments, nongovernmental organizations, and the private sector.
								(b)ContentsThe
				guidelines developed under subsection (a)(1) shall contain, at a
				minimum—
								(1)protective action
				guidelines for ensuring the health and safety of emergency response
				providers;
								(2)information
				regarding the effects of the biological, chemical, or radiological agent on
				those exposed to the agent; and
								(3)information
				regarding how emergency response providers and mass care facilities may most
				effectively deal with individuals affected by an incident involving a nuclear,
				biological, radiological, or chemical material.
								(c)Review and
				revision of guidelinesThe Secretary shall—
								(1)not less
				frequently than every 2 years, review the guidelines developed under subsection
				(a)(1);
								(2)make revisions to
				the guidelines as appropriate; and
								(3)make the revised
				guidelines available to State, local, and tribal governments, nongovernmental
				organizations, the private sector, and the general public.
								(d)Procedures for
				developing and revising guidelinesIn carrying out the
				requirements of this section, the Secretary shall establish procedures
				to—
								(1)inventory any
				relevant hazardous material response guidelines;
								(2)enable the public
				to submit recommendations of areas for which guidelines could be developed
				under subsection (a)(1);
								(3)determine which
				entities should be consulted in developing or revising the guidelines;
								(4)on a regular
				basis, prioritize guidelines that should be developed or revised; and
								(5)develop and
				disseminate the guidelines in accordance with the prioritization under
				paragraph (4).
								(e)Submission of
				guidelinesNot later than 1 year after the date of enactment of
				the Department of Homeland Security
				Authorization Act of 2011, and annually thereafter, the Secretary
				shall submit guidelines developed under this section to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of
				Representatives.
							.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 530, as added by section 409, the following:
					
						
							Sec. 531. Guidelines concerning weapons
				of mass
				destruction.
						
						.
				414.Plume
			 modeling
				(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by inserting
			 after section 317 the following:
					
						318.Plume
				modeling
							(a)DefinitionsIn
				this section—
								(1)the term
				integrated plume model means a plume model that integrates
				protective action guidance and other information as the Secretary of Homeland
				Security determines appropriate; and
								(2)the term
				plume model means the assessment of the location and prediction of
				the spread of nuclear, radioactive, or chemical fallout and biological
				pathogens resulting from an explosion or release of nuclear, radioactive,
				chemical, or biological substances.
								(b)Development
								(1)In
				generalThe Secretary shall develop and disseminate integrated
				plume models to enable rapid response activities following a nuclear,
				radiological, chemical, or biological explosion or release.
								(2)ScopeThe
				Secretary shall—
									(A)ensure the rapid
				development and distribution of integrated plume models to appropriate
				officials of the Federal Government and State, local, and tribal governments to
				enable immediate response to a nuclear, radiological, chemical, or biological
				incident; and
									(B)establish
				mechanisms for dissemination by appropriate emergency response officials of the
				integrated plume models described in paragraph (1) to nongovernmental
				organizations and the public to enable appropriate response activities by
				individuals.
									(3)Consultation
				with other departments and agenciesIn developing the integrated
				plume models described in this section, the Secretary shall consult, as
				appropriate, with—
									(A)the Secretary of
				Energy, the Secretary of Defense, the Secretary of Health and Human Services,
				the Secretary of Commerce, and the heads of other executive agencies determined
				appropriate by the Secretary; and
									(B)State, local, and
				tribal governments and nongovernmental organizations.
									(c)ExercisesThe
				Secretary shall ensure that the development and dissemination of integrated
				plume models are assessed during exercises administered by the
				Department.
							(d)ReviewNot
				later than 180 days after the date of enactment of this section, and every 2
				years thereafter, the Secretary shall review the process for providing
				integrated plume models developed under this section to ensure that the
				integrated plume models—
								(1)are clear and
				informative;
								(2)meet the needs of
				incident commanders; and
								(3)incorporate
				lessons learned during exercises administered by the
				Department.
								.
				(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following:
					
						
							Sec. 318. Plume
				modeling.
						
						.
				415.Identification
			 of disaster management resourcesSection 1105(a)(35) of title 31, United
			 States Code, is amended by adding at the end the following:
				
					(D)In implementing this paragraph, the
				President shall include in each budget a description of resources identified to
				support the preparedness, response, and recovery responsibilities of each
				Federal agency with responsibilities under the National Response Framework and
				the National Disaster Recovery
				Framework.
					.
			416.Antifraud
			 trainingSection 698 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 797) is
			 amended—
				(1)by striking
			 The Administrator and inserting the following:
					
						(a)In
				generalThe Administrator
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)ReportingFor
				the fiscal year in which this subsection is enacted, and each fiscal year
				thereafter for 5 fiscal years, the Administrator shall submit to Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security and the Committee on Transportation and Infrastructure of the
				House of Representatives a report identifying the number of employees of the
				Agency and contractors trained under the program developed under subsection
				(a).
						.
				417.Information
			 technology
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency; and
					(2)the term
			 covered information technology purchase means a purchase of
			 information technology for an amount greater than a threshold amount, which the
			 Administrator shall establish.
					(b)PolicyNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall implement a policy requiring the
			 Chief Information Officer of the Federal Emergency Management Agency to approve
			 a covered information technology purchase before the Federal Emergency
			 Management Agency may make the covered information technology purchase.
				(c)ReportingNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter until the date that is 5 year
			 after the date of enactment of this Act, the Administrator shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report on the implementation of the policy described in subsection (b), which
			 shall include a list of any covered information technology purchases made by
			 the Federal Emergency Management Agency in violation of the policy during the
			 period covered by the report.
				418.Metropolitan
			 Medical Response System
				(a)DefinitionSection
			 2001 of the Homeland Security Act of 2002 (6 U.S.C. 601) is amended—
					(1)by redesignating
			 paragraphs (8) through (14) as paragraphs (9) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (7) the following:
						
							(8)Mass casualty
				incidentThe term mass casualty incident means any
				natural disaster, act of terrorism, or other man-made disaster, including a
				disease epidemic, that results in significant numbers of injuries or deaths and
				to which the response has the potential to overwhelm routine emergency medical
				services.
							.
					(b)AuthorizationSubtitle
			 C of title XX of the Homeland Security Act of 2002, as added by section 408, is
			 amended by adding at the end the following:
					
						2042.Metropolitan
				Medical Response System
							(a)In
				generalThere is in the Department a Metropolitan Medical
				Response System.
							(b)PurposeThe
				purpose of the Metropolitan Medical Response System shall be to support States,
				local governments, and Indian tribes in preparing for, protecting against, and
				responding to mass casualty incidents by systematically enhancing cooperation
				and integration of emergency response providers and public health and medical
				personnel.
							(c)Metropolitan
				Medical Response System managementIn coordination with the Chief
				Medical Officer, the Administrator shall—
								(1)establish
				objectives and a strategy for the Metropolitan Medical Response System,
				consistent with the National Response Framework and National Incident
				Management System;
								(2)develop and
				oversee standards, plans, training, and exercises; and
								(3)provide technical
				assistance to States, local governments, and Indian tribes in preparing for,
				protecting against, and responding to mass casualty incidents.
								(d)Financial
				assistance
								(1)Authorization of
				grants
									(A)In
				generalThe Secretary, acting through the Administrator, may make
				grants under this section to States, local governments, and Indian tribes to
				assist in preparing for, protecting against, and responding to mass casualty
				incidents.
									(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Chief Medical Officer.
									(2)Use of
				fundsA grant made under this section may be used in support of
				public health and medical preparedness for mass casualty incidents through the
				integration of emergency response providers and public health and medical
				personnel, including—
									(A)medical surge
				capacity;
									(B)mass
				prophylaxis;
									(C)chemical,
				biological, radiological, nuclear, and explosive detection, response, and
				decontamination capabilities;
									(D)mass triage and
				pre-hospital treatment plans and capabilities;
									(E)planning;
									(F)information
				sharing and collaboration capabilities of State, local, and tribal governments
				and Federal response entities and regional areas;
									(G)medicinal
				stockpiling, management, distribution, and dispensing;
									(H)fatality
				management;
									(I)training and
				exercises;
									(J)integration and
				coordination of the activities and capabilities of public health personnel and
				medical care providers with those of other emergency response providers as well
				as private sector and nonprofit organizations; and
									(K)any other
				activities as the Administrator may provide.
									(3)Eligibility
									(A)In
				generalThe Administrator, in consultation with the Chief Medical
				Officer, shall establish criteria for determining whether a State, local
				government, or Indian tribe may be awarded a grant under this
				subsection.
									(B)LimitationsIn
				determining which States, local governments, and Indian tribes shall be awarded
				grants under this subsection, the Administrator shall ensure that—
										(i)not less than 1
				jurisdiction in each State is awarded a grant; and
										(ii)the total number
				of jurisdictions awarded grants does not exceed the number of jurisdictions
				awarded grants under the Metropolitan Medical Response Program under section
				635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723)
				in fiscal year 2010.
										(C)Regional
				coordinationThe Administrator shall ensure that each recipient
				of a grant under this subsection, as a condition of receiving that grant, is
				actively coordinating its preparedness efforts with surrounding jurisdictions
				and with emergency response providers from all relevant disciplines, to
				effectively enhance regional preparedness.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out the program under this section $41,000,000 for each of fiscal years 2012
				through
				2014.
							.
				(c)Program
			 review
					(1)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency and the Chief Medical Officer shall conduct a review of the Metropolitan
			 Medical Response System authorized under section 2042 of the Homeland Security
			 Act of 2002, as added by subsection (b), including an examination of—
						(A)the goals and
			 objectives of the Metropolitan Medical Response System;
						(B)the extent to
			 which the goals and objectives are being met;
						(C)the performance
			 metrics that can best help assess whether the Metropolitan Medical Response
			 System is succeeding;
						(D)how the
			 Metropolitan Medical Response System can be improved;
						(E)how the
			 Metropolitan Medical Response System can best be coordinated with other
			 preparedness programs supported by the Department;
						(F)how the number of
			 jurisdictions, the criteria to award jurisdictions, and the relative allocation
			 of financial assistance under the Metropolitan Medical Response System should
			 be determined; and
						(G)the resource
			 requirements of the Metropolitan Medical Response System.
						(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency and the Chief Medical Officer shall
			 submit a report on the results of the review under this subsection to—
						(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
						(B)the Committee on
			 Homeland Security of the House of Representatives.
						(d)Technical and
			 conforming amendments
					(1)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 2041, as added by section 408, the following:
						
							
								Sec. 2042. Metropolitan Medical Response
				System.
							
							.
					(2)RepealSection
			 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is
			 repealed.
					(3)Program not
			 affectedSection 2002(b)(5) of the Homeland Security Act of 2002
			 (6 U.S.C. 603(b)(5)) is amended by striking section 635 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723) and
			 inserting subtitle C.
					419.Regional
			 Catastrophic Grant Program
				(a)In
			 generalOn and after the date of enactment of this Act, the
			 Administrator of the Federal Emergency Management Agency may not award a grant
			 under the Regional Catastrophic Preparedness Grant Program.
				(b)Savings
			 clauseAny grant awarded for a fiscal year beginning before
			 October 1, 2011 and any funds provided under a grant under the Regional
			 Catastrophic Preparedness Grant Program before the date of enactment of this
			 Act shall continue and may be used under the terms and conditions of the
			 program.
				(c)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the Administrator of the Federal Emergency Management Agency from
			 providing support and assistance to grantees under the Regional Catastrophic
			 Preparedness Grant Program, including assistance with program implementation,
			 through the remaining performance period of a grant awarded before the date of
			 enactment of this Act.
				420.Report on
			 consolidation of grant programsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report on the suitability,
			 feasibility, and efficiency of consolidating grant programs administered by the
			 Department, other than grants awarded in conjunction with a major disaster or
			 emergency declared under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.).
			VBorder
			 Security
			501.Workforce
			 staffing plan
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the
			 following:
					
						447.Workforce
				staffing plan
							(a)In
				generalNot later than 1 year after the date of the enactment of
				this section, and every 2 years thereafter through September 30, 2017, the
				Secretary of shall develop a workforce staffing plan that—
								(1)details the
				optimal level of staffing required to carry out the responsibilities of U.S.
				Customs and Border Protection (referred to in this section as
				CBP) and U.S. Immigration and Customs Enforcement (referred to
				in this section as ICE);
								(2)describes the
				process through which CBP and ICE will make workforce allocation
				decisions;
								(3)links CBP and ICE
				workforce allocation decisions to analyses of threats; and
								(4)describes any
				coordination between CBP and ICE staffing plans to secure specific segments of
				the border region.
								(b)SubmissionThe
				Secretary shall submit each workforce staffing plan to the
				Committee on Homeland Security and
				Governmental Affairs of the Senate and the
				Committee on Homeland Security of the House of
				Representatives.
							.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by adding after the item relating to
			 section 446 the following:
					
						
							Sec. 447. Workforce staffing
				plan.
						
						.
				502.Surge
			 deployment
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 501(a), is further amended
			 by adding at the end the following new section:
					
						448.Surge
				deploymentThe Commissioner of
				U.S. Customs and Border Protection may deploy existing surge teams to
				proactively respond to intelligence-related, high-risk threats or to assist or
				augment agency operations at ports of entry in the United States during
				emergencies or other events that require additional staffing for a limited
				period of
				time.
						.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 501(b), is further amended
			 by adding after the item relating to section 447 the following:
					
						
							Sec. 448. Surge
				deployment.
						
						.
				503.Enhanced
			 training for Border Patrol agents
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 502(a), is further amended
			 by adding at the end the following:
					
						449.Enhanced
				training for Border Patrol agents
							(a)In
				generalThe Secretary shall
				review and, to the extent necessary, revise the field training provided to
				Border Patrol agents to ensure that Border Patrol agents are adequately
				prepared to deal with the specific challenges posed by the station to which
				they are assigned.
							(b)Training
				componentsTraining described
				in subsection (a) should include—
								(1)a station-specific
				threat analysis that informs Border Patrol agents of the enforcement priorities
				in the station to which they are assigned;
								(2)a station-specific
				enforcement plan that sets out how Border Patrol agents will be deployed to
				meet those threats;
								(3)border- and
				region-specific survival training to acclimate Border Patrol agents for
				operating in extreme weather and environmental conditions, especially in
				emergency situations; and
								(4)communications
				training to ensure that Border Patrol agents are effectively and respectfully
				communicating with the
				public.
								.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 502(b), is further amended
			 by adding after the item relating to section 448 the following:
					
						
							Sec. 449. Enhance training for Border
				Patrol
				agents.
						
						.
				504.Outbound
			 inspections
				(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall ensure that U.S. Customs and Border Protection has instituted an
			 outbound inspections program at land, air, and maritime ports of entry.
				(b)Program
			 componentsIn executing the outbound inspections program under
			 this section, the Secretary shall leverage existing resources and capabilities
			 within the Department to—
					(1)ensure that
			 risk-based outbound inspections are routinely conducted;
					(2)provide for the
			 inspections to conducted in a safe and efficient manner;
					(3)direct appropriate
			 resources to areas that demonstrate a higher risk of outbound
			 violations;
					(4)include a strategy
			 for mitigating efforts by smuggling organizations to circumvent outbound
			 inspections; and
					(5)collect
			 information concerning aliens exiting the United States, pursuant to section
			 110 of division C of the Omnibus Consolidated Appropriations Act, 1997 (8
			 U.S.C. 1365a).
					(c)Wait
			 timesThe Secretary shall ensure that outbound inspections
			 carried out under this subsection do not add significantly to wait times for
			 crossing the border.
				505.Situational
			 awareness of the northern border
				(a)DefinitionsIn
			 this section:
					(1)Northern
			 borderThe term northern border means the land and
			 maritime border between the United States and Canada.
					(2)Situational
			 awarenessThe term situational awareness means the
			 perception of activity at and between land, maritime, and air ports of entry
			 into the United States.
					(b)PlanNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives a plan for improving situational awareness
			 over the northern border, including U.S. Customs and Border Protection's
			 ability to identify illegal entries.
				(c)Plan
			 contentsThe plan developed
			 under subsection (b) shall include—
					(1)an assessment of
			 the assets or technologies currently deployed on the northern border;
					(2)a description of
			 other assets or technologies that are needed to improve situational awareness
			 over the northern border, including the ability to detect low-flying aircraft
			 and suspicious small boat traffic;
					(3)steps that will be
			 taken to increase information sharing and coordination among law enforcement
			 agencies operating along the northern border; and
					(4)a description of
			 how the Department of Homeland Security will coordinate with Federal, State,
			 and local law enforcement and the Government of Canada to improve the detection
			 of illegal entries across the northern border.
					506.Office of
			 International Travel Security and Screening
				(a)Amendments
					(1)In
			 generalSubtitle C of title
			 IV of the Homeland Security Act of 2002 (8 U.S.C. 231), as amended by section
			 214(a) of this Act, is amended by adding at the end the following:
						
							431.Office of
				International Travel Security and Screening
								(a)EstablishmentThere
				is established within the Department an Office of International Travel Security
				and Screening, which shall be headed by the Assistant Secretary for
				International Travel Security and Screening (referred to in this section as the
				Assistant Secretary), who shall be appointed by the
				President.
								(b)Responsibilities
				of the Assistant SecretaryThe Assistant Secretary shall—
									(1)have primary
				responsibility for—
										(A)the integrated
				entry and exit data system commonly known as US–VISIT, which was
				authorized under section 110 of Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1365a);
										(B)the visa waiver
				program authorized under section 217 of the Immigration and Nationality Act (8
				U.S.C. 1187); and
										(C)the Screening
				Coordination Office, which shall be transferred from the Office of
				Policy;
										(2)coordinate
				activities within the Department to identify, interdict, and prevent the travel
				of terrorists to the United States; and
									(3)develop a
				strategic plan for preventing the travel of terrorists to the United States, in
				consultation with other relevant Federal agencies.
									(c)Annual visa
				overstay report
									(1)In
				generalNot later than 1 year after the date of enactment of this
				Act and annually thereafter through 2022, the Assistant Secretary shall submit
				a report to the Committee on Homeland Security and Governmental Affairs of the
				Senate and the Committee on Homeland Security of the House of Representatives
				that details data collected, in accordance with the National Institute of
				Standards and Technology’s protocols on statistical significance, concerning
				individuals who overstayed the terms of their admission in that year,
				including—
										(A)statistics on the
				nationality and visa class (including those traveling under the visa waiver
				program) of all individuals who overstayed their admission;
										(B)statistics on the
				nationality and visa class (including those traveling under the visa waiver
				program) of individuals who overstayed their admission by 30 days or less, 180
				days or less, 1 year or less, or for more than 1 year; and
										(C)the number of
				individuals who overstayed their admission and were subsequently apprehended,
				left the country, or transitioned to a new visa
				class.
										.
					(2)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by striking the item relating to section
			 431 and inserting the following:
						
							
								Sec. 431. Office of International Travel
				Security and
				Screening.
							
							.
					(b)Review of
			 automated entry and exit systemThe Assistant Secretary for
			 International Travel Security and Screening shall—
					(1)develop a plan for
			 implementing the biometric exit system required under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187), including a detailed time
			 line; and
					(2)conduct a review
			 of US–VISIT—
						(A)to ensure that all
			 entry and exit records for air and sea passengers are being matched to
			 accurately identify all visa overstays in a rigorous, science-based manner that
			 meets applicable standards for statistical significance provided by the
			 National Institute of Standards and Technology;
						(B)to ensure that
			 biographic exit data collected by the outbound inspections program authorized
			 under section 504 meets applicable standards for statistical significance
			 provided by the National Institute of Standards and Technology;
						(C)to determine
			 whether biographic exit data on visa overstay rates should be used instead of
			 visa denial rates to make decisions regarding the admittance of prospective
			 member states into the Visa Waiver Program; and
						(D)to determine the
			 feasibility of using entry data from foreign countries in order to collect exit
			 information on individuals who departed the United States; and
						(3)not later than 270
			 days after the effective date of this Act, submit the results of the review
			 conducted under paragraph (2) and the plan developed under paragraph (1) to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives.
					(c)Placement within
			 the Department of Homeland SecurityNot later than 1 year after
			 the date of the enactment of this Act, the Secretary shall determine the
			 position of the Office of International Travel Security and Screening within
			 the Department of Homeland Security.
				507.Visa
			 security
				(a)In
			 general
					(1)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 503(a), is further amended
			 by adding at the end the following new section:
						
							449A.Electronic
				systems for notification of visa denials and reviewing visas
								(a)Electronic
				system for notifying airlines of visa denials
									(1)In
				generalNot later than 1 year after the effective date of this
				Act, the Secretary of State, in cooperation with the Secretary, shall deploy an
				electronic system to notify airlines of the cancellation of any traveler’s visa
				for entry into the United States.
									(2)Use of existing
				systemsIn deploying the system described in paragraph (1), the
				Secretary of State, in cooperation with the Secretary, shall, to the extent
				feasible, utilize the existing electronic passenger manifest systems required
				under section 231 of the Immigration and Nationality Act (8 U.S.C. 1221) and
				section 44909 of title 49, United States Code, to notify airlines of a canceled
				visa.
									(b)Electronic
				system for remotely reviewing visas
									(1)DevelopmentThe
				Secretary, in consultation with the Secretary of State, shall develop an
				electronic system for remotely reviewing visa applications and supporting
				documentation at diplomatic and consular posts at which visas are
				issued.
									(2)Savings
				provisionNothing in this subsection may be construed as not
				requiring visa security officers to be stationed at all visa adjudicating posts
				that are designated as high risk by the
				Secretary.
									.
					(2)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 503(b), is further amended
			 by adding after the item relating to section 449 the following:
						
							
								Sec. 449A. Electronic systems for
				notification of visa denials and reviewing
				visas.
							
							.
					(b)Issuance of
			 visas at designated diplomatic and consular postsSection 428(i)
			 of the Homeland Security Act of 2002 (6 U.S.C. 236(i)) is amended to read as
			 follows:
					
						(i)Visa issuance at
				consular posts and embassies
							(1)Standard
				operating proceduresThe Secretary of Homeland Security, in
				coordination with the Secretary of State, shall institute standard operating
				procedures for the visa security program at all consular posts.
							(2)MediationThe
				Secretary of Homeland Security and the Secretary of State shall create and
				implement a system for mediating disagreements about visa revocation decisions
				between visa security officers and consular officers at posts, including
				designating senior officials at each Department to adjudicate disputes.
							(3)Policy
				reviewThe Secretary of Homeland Security, in coordination with
				the Secretary of State, shall review all policies relating to the issuing of
				visas to ensure that all individuals associated with terrorism are denied visas
				to travel to the United States.
							(4)Security
				officersThe Secretary of Homeland Security, in consultation with
				the Secretary of State, shall develop a plan for deploying visa security
				officers to all consular posts determined to be high-risk by the
				Secretary.
							.
				(c)Clarifying
			 congressional intent in the Homeland Security Act of 2002Section
			 428(e)(6) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)(6)) is amended
			 to read as follows:
					
						(6)Training and
				hiring
							(A)TrainingThe
				Secretary of Homeland Security shall require all employees of the Department
				assigned to perform functions described in paragraph (2), in advance of their
				deployments—
								(i)to obtain training
				on the day-to-day operations of a consular post at the National Foreign Affairs
				Training Center, on a reimbursable basis;
								(ii)to receive
				training in the foreign language of the post at which they will be assigned,
				unless they are already proficient in the foreign language;
								(iii)to receive a
				course in interview and fraud detection techniques; and
								(iv)to be stationed,
				to the extent feasible, for a minimum of 3 years in a post.
								(B)Promotion
				preferencesThe Secretary of Homeland Security shall ensure that
				employees of the Department assigned to perform functions described in
				subparagraph (A) be given preference in promotions and in subsequent postings
				if they meet the minimum standards set by the Secretary for their
				performance.
							.
				508.Report on
			 border security task forces and drug intelligence centers
				(a)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall—
					(1)conduct a study on
			 interagency border security task forces and drug intelligence and information
			 sharing centers; and
					(2)submit a report
			 containing the results of the study conducted under paragraph (1) to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
					(1)detail—
						(A)the number of
			 information sharing and intelligence centers that address counternarcotics;
			 and
						(B)the level and
			 source of Federal funding for such centers;
						(2)detail—
						(A)the number of
			 border-security-focused task forces that address human smuggling and counter
			 terrorism activities; and
						(B)the level and
			 source of Federal funding for such task forces;
						(3)evaluate—
						(A)the missions and
			 functions of information sharing and intelligence centers and interagency
			 border security task forces;
						(B)the extent to
			 which such centers and task forces are distinct or duplicative; and
						(C)whether there are
			 any opportunities for consolidation or cost efficiencies; and
						(4)analyze the views
			 of selected entities that use information and products from such centers and
			 task forces on—
						(A)the benefits
			 provided by such centers and task forces;
						(B)the weaknesses in
			 operations and focus areas of in such centers and task forces; and
						(C)any solutions or
			 improvements from which such centers and task forces could benefit.
						VIIntelligence and
			 information-sharing provisions
			601.Authorization of intelligence
			 activities
				(a)In generalFunds authorized or made available for
			 intelligence activities of the Department are deemed to be specifically
			 authorized by the Congress for purposes of section 504 of the National Security
			 Act of 1947 (50 U.S.C. 414) during fiscal year 2012.
				(b)Rule of constructionThe authorization under this Act for
			 intelligence activities of the Department shall not be deemed to constitute
			 authority for the conduct of any intelligence activity which is not otherwise
			 authorized by the Constitution or the laws of the United States.
				602.Classified
			 National Security Information Program for States, local governments, Indian
			 tribes, and private sector entities
				(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
					
						210G.Classified
				National Security Information Program for States, local governments, Indian
				tribes, and private sector entities
							(a)DefinitionsIn
				this section—
								(1)the term
				classified information means information that is classified or
				classifiable under Executive Order 13526 (75 Fed. Reg. 707) or any successor
				thereto; and
								(2)the term
				Program means the Classified National Security Information Program
				established under subsection (b).
								(b)EstablishmentThere
				is established a Classified National Security Information Program, which shall
				be designed to safeguard and govern access to classified information shared by
				the Federal Government with States, local governments, Indian tribes, and
				private sector entities.
							(c)Responsibilities
				of the SecretaryThe Secretary shall manage the Program and be
				responsible for—
								(1)oversight of the
				Program;
								(2)accreditation,
				periodic inspection, and monitoring of all facilities where classified
				information is used or store that are owned or operated by a State, local
				government, or Indian tribe, unless there is an agreement in effect between
				another executive agency and the Secretary to perform some or all of these
				functions;
								(3)upon request by
				the head of an executive agency, processing an application for a security
				clearance for an employee of a State, local government, Indian tribe, or
				private entity, which shall be processed on a reimbursable basis unless
				determined otherwise by the Secretary and the head of the executive agency
				making the request;
								(4)in consultation
				with the Director of the Office of Personnel Management, the Secretary of
				Defense, and the Director of National Intelligence, documenting and tracking
				the final status of all applications for a security clearance for an employee
				of a State, local government, Indian tribe, or private entity;
								(5)developing and
				maintaining a security profile of facilities owned or operated by a State,
				local government, or Indian tribe that have access to classified
				information;
								(6)developing
				training for all employees of a State, local government, Indian tribe, or
				private entity who have been determined eligible for access to classified
				information, which shall address the proper safeguarding of classified
				information and sanctions for unauthorized disclosure of classified
				information; and
								(7)any other
				responsibilities provided to the Secretary by the President.
								(d)Annual
				report
								(1)In
				generalNot later than December 31, 2012, and every year
				thereafter until December 31, 2024, the Secretary shall submit to the Committee
				on Homeland Security and Governmental Affairs of the Senate and the Committee
				on Homeland Security of the House of Representatives a report of the activities
				of the Department under Executive Order 13549, or any successor thereto, and
				this section.
								(2)Requirements of
				annual reportEach annual report under paragraph (1) shall
				include—
									(A)a general
				description of the progress made in satisfying the requirements under this
				section and under Executive Order 13549, or any successor thereto;
									(B)a description of
				funds expended by the Department to carry this section and to carry out
				Executive Order 13549, or any successor thereto;
									(C)annual statistical
				information on the Program, including—
										(i)the number of
				employees of a State, local government, Indian tribe, or private entity for
				whom an application for a security clearance was submitted to the Federal
				Government;
										(ii)the number of
				security clearance applications processed under the Program; and
										(iii)the number of
				facilities described in subsection (c)(2);
										(D)a description of
				the training carried out under the Program;
									(E)information
				regarding performance measures under the Program;
									(F)an assessment of
				whether executive agencies are complying with the security clearance
				reciprocity requirement under section 1.3(c) of Executive Order 13549, or any
				successor thereto;
									(G)information
				relating to the inspection and monitoring of facilities described in subsection
				(c)(2), including information on security violations discovered as a result of
				the inspection and monitoring; and
									(H)an assessment of
				any counterintelligence threats and risks associated with the Program.
									(3)ConsistencyTo
				the extent possible, each report submitted under paragraph (1) shall be
				consistent in the collection and analysis of relevant statistical information
				and the use of performance measures.
								(4)ClassificationEach
				report submitted under paragraph (1) shall be in unclassified form, but may
				include a classified annex.
								(e)Report on
				security clearance verification processes
								(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary, in coordination with the Secretary of Defense, the
				Director of National Intelligence, and the Director of the Office of Personnel
				Management, shall submit to Congress a report on the activities conducted by
				the Federal Government to support the efficient management and verification of
				security clearances, including by employees of States, local governments,
				Indian tribes, and private sector
				entities.
								.
				(b)Technical and
			 conforming amendmentThe table of contents under section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting
			 after the item relating to section 210F the following:
					
						
							Sec. 210G. Classified
				National Security Information Program for States, local governments, Indian
				tribes, and private sector
				entities.
						
						.
				603.Flexible
			 personnel management at the Office of Intelligence and Analysis
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after section 845 the following:
					
						846.Authority for
				flexible personnel management at the Office of Intelligence and
				Analysis
							(a)Authority To
				establish positions in excepted service
								(1)In
				generalWith the concurrence of the Director of National
				Intelligence and in coordination with the Director of the Office of Personnel
				Management, the Secretary may—
									(A)convert
				competitive service positions, and the incumbents of such positions, within the
				Office of Intelligence and Analysis to excepted service positions as the
				Secretary determines necessary to carry out the intelligence functions of the
				Department; and
									(B)establish new
				positions within the Office of Intelligence and Analysis in the excepted
				service, if the Secretary determines such positions are necessary to carry out
				the intelligence functions of the Department.
									(2)Classification
				and pay rangesIn coordination with the Director of National
				Intelligence, the Secretary may establish the classification and ranges of
				rates of basic pay for any position converted under paragraph (1)(A) or
				established under paragraph (1)(B), notwithstanding otherwise applicable laws
				governing the classification and rates of basic pay for such positions.
								(3)Appointment and
				compensationThe Secretary may appoint individuals for service in
				positions converted under paragraph (1)(A) or established under paragraph
				(1)(B) without regard to the provisions of chapter 33 of title 5, United States
				Code, governing appointments in the competitive service, and to fix the
				compensation of such individuals within the applicable ranges of rates of basic
				pay established under paragraph (2).
								(4)Maximum rate of
				basic payThe maximum rate of basic pay the Secretary may
				establish under this subsection is the rate for level III of the Executive
				Schedule under section 5314 of title 5, United States Code.
								(b)Extension of
				flexible personnel management authorities
								(1)DefinitionsIn
				this subsection—
									(A)the term
				compensation authority—
										(i)means authority
				involving basic pay (including position classification), premium pay, awards,
				bonuses, incentives, allowances, differentials, student loan repayments, and
				special payments; and
										(ii)shall not
				include—
											(I)authorities
				relating to benefits such as leave, severance pay, retirement, and
				insurance;
											(II)authority to
				grant a rank award by the President under section 4507, 4507a, or 3151(c) of
				title 5, United States Code, or any other provision of law; or
											(III)compensation
				authorities and performance management authorities provided under provisions of
				law relating to the Senior Executive Service; and
											(B)the term
				intelligence community has the meaning given under section 3(4) of
				the National Security Act of 1947 (50 U.S.C. 401a(4)).
									(2)In
				generalNotwithstanding any other provision of law, in order to
				ensure the equitable treatment of employees across the intelligence community,
				the Secretary, with the concurrence of the Director of National Intelligence,
				or for those matters that fall under the responsibilities of the Office of
				Personnel Management under statute or executive order, in coordination with the
				Director of the Office of Personnel Management, may authorize the Office of
				Intelligence and Analysis to adopt compensation authority, performance
				management authority, and scholarship authority that have been authorized for
				another element of the intelligence community if the Secretary and the Director
				of National Intelligence—
									(A)determine that the
				adoption of that authority would improve the management and performance of the
				intelligence community; and
									(B)not later than 60
				days before that authority is to take effect, submit notice of the adoption of
				that authority by the Office of Intelligence and Analysis, including the
				authority to be so adopted, and an estimate of the costs associated with the
				adoption of that authority to—
										(i)the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Select
				Committee on Intelligence of the Senate; and
										(ii)the Committee on
				Homeland Security of the House of Representatives and the Permanent Select
				Committee on Intelligence of the House of Representatives.
										(3)Equivalent
				application of compensation authorityTo the extent that a
				compensation authority within the intelligence community is limited to a
				particular category of employees or a particular situation, the authority may
				be adopted by the Office of Intelligence and Analysis under this subsection
				only for employees in an equivalent category or in an equivalent
				situation.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 845 the following:
					
						
							Sec. 846. Authority for
				flexible personnel management at the Office of Intelligence and
				Analysis.
						
						.
				604.Under Secretary for Intelligence and
			 Analysis technical correctionSection 103(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 113(a)) is amended—
				(1)by redesignating paragraphs (9) and (10) as
			 paragraphs (10) and (11), respectively; and
				(2)by inserting after paragraph (8) the
			 following:
					
						(9)An Under Secretary for Intelligence and
				Analysis.
						.
				VIIScience and
			 technology provisions
			701.Directorate of
			 science and technology
				(a)In
			 general
					(1)DirectorateTitle
			 III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), is amended by
			 striking section 301 and inserting the following:
						
							301.Directorate of
				science and technology
								(a)In
				generalThere shall be in the Department a Directorate of Science
				Technology headed by an Under Secretary for Science and Technology.
								(b)ResponsibilitiesThe
				Directorate of Science and Technology shall serve as the primary research,
				development, testing, and evaluation agency in the
				Department.
								.
					(2)Technical and
			 conforming amendmentThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended by striking the item relating to section 301 and
			 inserting the following:
						
							
								Sec. 301. Directorate of
				Science and
				Technology.
							
							.
					(b)Responsibilities
			 and authoritiesSection 302 of the Homeland Security Act of 2002
			 (6 U.S.C. 182) is amended—
					(1)in paragraph
			 (5)(A), by striking the second comma after biological and
			 inserting radiological, nuclear,;
					(2)in paragraph (12),
			 by inserting , including conducting strategic planning and providing
			 technical assistance for such activities within the Department after
			 activities of the Department;
					(3)in paragraph (13),
			 by striking and at the end;
					(4)in paragraph (14),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (14) the following:
						
							(15)supporting the
				acquisition of technologies and systems by the Department by providing—
								(A)the Secretary with
				independent assessments; and
								(B)technical
				assistance within the Department for development, testing and
				evaluation;
								(16)conducting
				strategic planning within the Department for basic, advanced and applied
				research and development; and
							(17)providing
				technical assistance within the Department for the development, testing,
				evaluation and acquisition of
				technologies.
							.
					(c)Homeland
			 Security Advanced Research ProjectsSection 307(b)(3)(B) of the
			 Homeland Security Act of 2002 (6 U.S.C. 187(b)(3)(B)) is amended by inserting
			 to strengthen border and maritime security, cyber security, aviation
			 security, transportation security, catastrophic response and recovery
			 capabilities, and other homeland security missions after
			 technologies.
				702.Director of
			 testing and evaluationSection
			 308 of the Homeland Security Act of 2002 (6 U.S.C. 188) is amended by adding at
			 the end the following:
				
					(d)Director of
				testing and evaluation
						(1)DefinitionIn
				this subsection, the term operational testing and evaluation
				activity means—
							(A)any field test,
				under realistic conditions, of technologies, equipment, or systems for the
				purpose of determining the performance, effectiveness and operational
				suitability of the technologies, equipment, or systems for use by the
				Department; and
							(B)the evaluation of
				the results of such tests against established operational requirements.
							(2)EstablishmentThere
				is established in the Directorate of Science and Technology a Director of
				Testing and Evaluation.
						(3)Responsibilities,
				authorities, and functions
							(A)Principle
				adviserThe Director of Testing and Evaluation is the principal
				adviser to the Under Secretary for Science and Technology for all testing and
				evaluation, including operational testing and evaluation activities in the
				Department.
							(B)Other
				responsibilities, authorities, and functionsThe Director of
				Testing and Evaluation shall—
								(i)establish testing
				and evaluation policies, procedures, standards and practices for the
				Department;
								(ii)monitor and
				review all operational testing and evaluation activities within the
				Department;
								(iii)provide support
				to the Acquisition Review Board, established under section 836, including by
				preparing a Letter of Assessment for any investment reviewed by the Acquisition
				Review Board, that sets forth an assessment of the technology and the testing
				and evaluation activity.
								(C)Access to
				informationThe Director of Testing and Evaluation—
								(i)shall have access
				to all acquisition records and data within the Department that the Director
				determines are necessary to carry out the duties authorized under this
				subsection;
								(ii)may designate
				observers to be present during the preparation for, and the execution of, any
				operational testing and evaluation activity within the Department; and
								(iii)shall have
				prompt access to the results of any operational testing and evaluation
				activity.
								.
			703.Five-year
			 research and development investment plan; technology readiness assessment
			 process; and availability of testing facilities and equipmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et seq.) is amended by inserting after section 318, as added
			 by section 414(a), the following:
				
					319.Five-year
				research and development investment plan
						(a)DefinitionIn
				this section the term Plan means the Five-year Research and
				Development Investment Plan developed under this section.
						(b)In
				generalActing through the Under Secretary of Science and
				Technology, the Secretary shall develop a Five-Year Research and Development
				Investment Plan that shall guide all expenditures by the Department for basic,
				advanced, or applied research and technology development activities.
						(c)ContentsThe
				Plan shall—
							(1)set forth
				anticipated annual expenditures for each fiscal year from 2012 through
				2017;
							(2)set forth annual
				milestones and objectives that shall be—
								(A)for all basic,
				advanced, applied research and development; and
								(B)aligned with the
				operational requirements of the Department, including the improvement and
				development of technologies to—
									(i)combat chemical,
				biological, nuclear, and radiological and high-explosive terrorist
				attacks;
									(ii)strengthen border
				and maritime security, cyber security, aviation security, transportation
				security, and response and recovery capabilities; and
									(iii)address other
				needs as determined by the Secretary; and
									(3)take into account
				the operational requirements of State and local governments.
							(d)Submissions of
				the plan and updates
							(1)Initial
				planNot later than 180 days after the date of enactment of the
				Department of Homeland Security Authorization Act of 2011, the Secretary shall
				submit the Plan to the Committee on Homeland Security and Government Affairs of
				the Senate and the Committee on Homeland Security of the House of
				Representatives.
							(2)Annual
				updatesThe Secretary shall submit an annual update of the Plan
				that sets forth each expenditure in the preceding fiscal year to the Committee
				on Homeland Security and Government Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives.
							320.Establishing a
				technology evaluation and readiness assessment processActing through the Under Secretary for
				Science and Technology, the Secretary shall establish a process for evaluating
				the readiness, performance, and suitability of any technologies or systems that
				the Department acquires or develops to carry out the missions of the
				Department.
					321.Availability of
				testing facilities and equipment
						(a)AuthorityThe
				Under Secretary for Science and Technology may make available to any person or
				entity, for an appropriate fee, the services of any center or other testing
				facility owned and operated by the Department for the testing of materials,
				equipment, models, computer software, and other items designed to advance the
				homeland security mission.
						(b)Interference
				with Federal programsThe Under Secretary for Science and
				Technology shall ensure that the testing of materials, equipment, models,
				computer software, or other items not owned by the Federal Government shall not
				cause personnel or other resources of the Federal Government to be diverted
				from scheduled Federal Government tests or otherwise interfere with Federal
				Government mission requirements.
						(c)Confidentiality
				of test resultsThe results of tests performed with services made
				available under subsection (a) and any associated data provided by the person
				or entity for the conduct of the tests may not be disclosed outside the Federal
				Government without the consent of the person or entity for whom the tests are
				performed.
						(d)Use of
				feesAny fee collected under subsection (a) shall be used to
				recoup the direct and indirect costs incurred by the Federal Government to
				provide for testing and any remaining funds shall be used by the Secretary to
				support research and development activities within the
				Department.
						.
			704.National
			 academy of sciences report
				(a)DefinitionIn
			 this section—
					(1)the term
			 2002 report means the report prepared by the National Research
			 Council entitled Making the Nation Safer: The Role of Science and
			 Technology in Countering Terrorism (2002); and
					(2)the term
			 National Research Council means the National Research Council of
			 the National Academy of Sciences.
					(b)AgreementNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 enter into an agreement with the National Research Council to update the 2002
			 report.
				(c)Contents of
			 reportThe report described under subsection (b) shall—
					(1)update the 2002
			 report to assess progress made towards the recommendations in that report;
			 and
					(2)make
			 recommendations to guide the Federal government to strengthen and improve
			 homeland security over the next decade.
					(d)Submission of
			 reportNot later than 1 year after the date of enactment of this
			 Act, the National Research Council shall submit the report described under
			 subsection (b) to the Committee on Homeland Security and Government Affairs of
			 the Senate and the Committee on Homeland Security of the House of
			 Representatives.
				(e)Form of
			 reportThe report submitted under subsection (d) shall be
			 submitted in unclassified form, but may contain a classified annex.
				705.Domestic
			 nuclear detection office
				(a)MissionSection
			 1902(a) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)) is
			 amended—
					(1)by striking
			 paragraph (6);
					(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)coordinate
				strategic planning and investments, within the Department and with other
				Federal agencies and State and local governments—
								(A)to detect and
				prevent illegal trafficking in nuclear weapons-making materials or
				technologies; and
								(B)to reduce the risk
				of a nuclear terrorist attack;
								;
				and
					(4)in paragraph (8),
			 by striking government agencies and inserting Federal,
			 State, and local entities.
					(b)Domestic nuclear
			 threat detection and prevention planTitle XIX of the Homeland
			 Security Act of 2002 (6 U.S.C. 591 et seq.) is amended by adding at the end the
			 following:
					
						1908.Domestic
				nuclear threat detection and prevention plan
							(a)In
				generalNot later than 270 days after the effective date of the
				Department of Homeland Security Authorization
				Act of 2011, the Secretary, acting through the Director of the
				Domestic Nuclear Detection Office, in coordination with relevant Federal
				agencies, as determined by the Secretary, shall develop a plan to integrate and
				strengthen the Nation’s capabilities to deter, detect, and prevent nuclear
				terrorist threats in the domestic portion of the global nuclear detection
				architecture within 10 years.
							(b)ContentsThe
				plan developed under subsection (a) shall—
								(1)set forth national
				strategic goals;
								(2)set forth
				initiatives to integrate and strengthen the domestic portion of the global
				nuclear detection architecture;
								(3)describe steps to
				monitor and assess the development and execution of the plan;
								(4)set forth the
				investments, expenditures, and schedules for the deployment of nuclear and
				radiological detection equipment and countermeasures within the
				Department;
								(5)assess the
				investments, expenditures, or deployments that the Department makes to
				substantially reduce the illegal trafficking of nuclear weapons making
				materials and to measurably reduce the risk of a nuclear terrorist attack
				occurring inside the United States; and
								(6)set forth annual
				milestones and schedules for the deployment of advanced, commercially-available
				nuclear detection technologies and countermeasures by the Department.
								(c)Classified
				informationThe plan developed under subsection (a) shall be
				submitted in unclassified form, but may contain an unclassified annex.
							(d)Submission of
				plan
								(1)Initial
				submissionNot later than 270 days after the effective date of
				the Department of Homeland Security
				Authorization Act of 2011, the Secretary shall submit the plan
				developed under subsection (a) to the Committee on Homeland Security and Governmental Affairs
				of the Senate and the Committee on Homeland Security of the House of
				Representatives.
								(2)UpdateNot
				later than 2 years after submitting the plan under paragraph (1), the Secretary
				shall submit an update of the plan to the committees set forth in paragraph
				(1).
								.
				(c)Contracting
			 authoritySection 1906 of the Homeland Security Act of 2002 (6
			 U.S.C. 596) is amended by striking paragraphs (6) and (7) of section
			 1902(a) each place it appears and inserting section
			 1902(a)(7).
				(d)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 note) is amended by adding after the item relating to
			 section 1907 the following:
					
						
							Sec.1908. Domestic
				nuclear threat detection and prevention
				plan.
						
						.
				706.Flexible
			 personnel management at the Science and Technology Directorate
				(a)DefinitionIn
			 this subsection, the term employee has the meaning given that term
			 under section 2105 of title 5, United States Code.
				(b)AuthorityThe
			 Secretary may make appointments to a position described under paragraph (3)
			 without regard to the provisions of subchapter I of chapter 33 of title 5,
			 United States Code, other than sections 3303 and 3328 of that title.
				(c)PositionsThis
			 subsection applies with respect to any scientific or engineering position
			 within the Science and Technology Directorate which requires an advanced
			 degree.
				(d)Limitation
					(1)In
			 generalAuthority under this subsection may not, in any calendar
			 year and with respect to any laboratory, be exercised with respect to a number
			 of positions greater than the number equal to 2 percent of the total number of
			 positions within that laboratory that are filled as of the end of the most
			 recent fiscal year before the start of that calendar year.
					(2)Full-time
			 equivalent basisFor purposes of this paragraph, positions shall
			 be counted on a full-time equivalent basis.
					(e)TerminationThe
			 authority to make appointments under this subsection shall terminate on January
			 1, 2014.
				707.Technical and
			 conforming amendmentThe table
			 of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101
			 et seq.) is amended by inserting after the item relating to section 318, as
			 added by section 414(b), the following:
				
					
						Sec. 319. Five-year research and
				development investment plan.
						Sec. 320. Establishing a technology
				evaluation and readiness assessment process.
						Sec. 321. Availability of testing
				facilities and
				equipment.
					
					.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Department of Homeland Security
			 Authorization Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Management and
				efficiency
					Sec. 101. Department of Homeland Security
				investment review.
					Sec. 102. Acquisition professional career
				program.
					Sec. 103. Strategic plan for acquisition
				workforce.
					Sec. 104. Notification to Congress of major
				awards.
					Sec. 105. Independent verification and
				validation.
					Sec. 106. Other transaction
				authority.
					Sec. 107. Report on competition.
					Sec. 108. Open architecture study.
					Sec. 109. Cost Analysis Division.
					Sec. 110. Strategic acquisition
				plan.
					Sec. 111. Transparency and innovation in
				acquisition.
					Sec. 112. Disaster relief procurement
				authorities.
					Sec. 113. Special emergency procurement
				authority for domestic emergency operations.
					Sec. 114. Field efficiencies report and
				implementation plan.
					Sec. 115. Cost savings and efficiency
				reviews.
					Sec. 116. Consolidation of youth
				programs.
					Sec. 117. Reversion to Treasury of excess
				funds.
					Sec. 118. Prohibition on collection of
				political information.
					Sec. 119. Format of plans and reports submitted
				to Congress.
					Sec. 120. Travel expenses of political
				appointees.
					Sec. 121. Elimination of duplicative fellowship
				programs.
					Sec. 122. Information of
				subgrantees.
					Sec. 123. Improving financial accountability
				and management.
					Sec. 124. Limitation on use of cost-plus
				contracts.
					Sec. 125. Safeguarding constitutionally
				protected activity.
					Sec. 126. Secretary guidelines for protecting
				constitutional rights and civil liberties.
					TITLE II—Structure and
				organization
					Sec. 201. Under Secretary for
				Policy.
					Sec. 202. Office of International
				Affairs.
					Sec. 203. Chief Medical Officer.
					Sec. 204. Quadrennial homeland security
				review.
					Sec. 205. Designation of foreign terrorist
				organizations.
					Sec. 206. Office for Domestic Preparedness
				termination.
					Sec. 207. State and Local Government
				Coordination.
					Sec. 208. Termination of Office of
				Counternarcotics Enforcement.
					Sec. 209. Reorganization authority.
					Sec. 210. Chief Information
				Officer.
					Sec. 211. Department of Homeland Security
				headquarters.
					Sec. 212. Future Years Homeland Security
				Program.
					Sec. 213. Countering homegrown
				terrorism.
					Sec. 214. Office of Cargo Security
				Policy.
					Sec. 215. Reports on emergency communications
				and interoperability functions.
					Sec. 216. Technical and conforming
				amendments.
					TITLE III—Infrastructure
				protection and resilience
					Sec. 301. Infrastructure Protection and
				Resilience Directorate.
					Sec. 302. Federal Protective
				Service.
					TITLE IV—Preparedness, response,
				and recovery
					Sec. 401. Catastrophic incident
				planning.
					Sec. 402. Preparedness of individuals and
				communities.
					Sec. 403. Federal response and recovery
				preparedness officials.
					Sec. 404. Recovery.
					Sec. 405. Enhancing response and recovery
				operations and programs.
					Sec. 406. Department and agency
				officials.
					Sec. 407. Infrastructure protection
				assistance.
					Sec. 408. Federal-State border security
				cooperation.
					Sec. 409. Emergency management assistance
				compact.
					Sec. 410. Repeal of emergency operations center
				grant program.
					Sec. 411. Performance measures.
					Sec. 412. Communications planning.
					Sec. 413. Guidelines concerning weapons of mass
				destruction.
					Sec. 414. Plume modeling.
					Sec. 415. Identification of disaster management
				resources.
					Sec. 416. Antifraud training.
					Sec. 417. Information technology.
					Sec. 418. Metropolitan Medical Response
				System.
					Sec. 419. Regional Catastrophic Grant
				Program.
					Sec. 420. Report on consolidation of grant
				programs.
					Sec. 421. Grant program contingency
				plans.
					Sec. 422. National mitigation
				framework.
					Sec. 423. Nonemergency personnel hiring
				freeze.
					TITLE V—Border
				Security
					Sec. 501. Workforce staffing plan.
					Sec. 502. Border technology and infrastructure
				plan.
					Sec. 503. Surge deployment.
					Sec. 504. Enhanced training for Border Patrol
				agents.
					Sec. 505. Outbound inspections.
					Sec. 506. Situational awareness of the northern
				border.
					Sec. 507. Office of International Travel
				Security and Screening.
					Sec. 508. Visa security.
					Sec. 509. Report on border security task
				forces, drug intelligence centers, and State and major urban area fusion
				centers.
					Sec. 510. Enhanced agriculture
				inspection.
					Sec. 511. Report on status of unobligated
				balances in U.S. Customs and Border Protection Customs User Fee
				Account.
					Sec. 512. Government Accountability Office
				report.
					Sec. 513. Border security on certain Federal
				land.
					Sec. 514. Z backscatter van technology
				report.
					Sec. 515. Refugee status report.
					TITLE VI—Intelligence and
				information-sharing provisions
					Sec. 601. Authorization of intelligence
				activities.
					Sec. 602. Classified National Security
				Information Program for States, local governments, Indian tribes, and private
				sector entities.
					Sec. 603. Flexible personnel management at the
				Office of Intelligence and Analysis.
					Sec. 604. Under Secretary for Intelligence and
				Analysis technical correction.
					Sec. 605. Fusion center funding
				report.
					Sec. 606. Report on fusion centers.
					Sec. 607. GAO report on analytical
				capabilities.
					Sec. 608. Audit on privacy and civil liberties
				and update on privacy and civil liberties impact assessments.
					TITLE VII—Science and technology
				provisions
					Sec. 701. Directorate of science and
				technology.
					Sec. 702. Director of testing and
				evaluation.
					Sec. 703. Five-year research and development
				investment plan; technology readiness assessment process; and availability of
				testing facilities and equipment.
					Sec. 704. National academy of sciences
				report.
					Sec. 705. Domestic nuclear detection
				office.
					Sec. 706. Flexible personnel management at the
				Science and Technology Directorate.
					Sec. 707. Technical and conforming
				amendment.
				
			2.DefinitionsIn this Act—
			(1)the term
			 Department means the Department of Homeland Security; and
			(2)the term
			 Secretary means the Secretary of Homeland Security.
			IManagement and
			 efficiency
			101.Department of Homeland
			 Security investment review
				(a)In
			 generalSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new
			 section:
					
						836.Department investment
				review
							(a)Establishment of
				processThe Secretary shall establish a process for the review of
				proposed investments by the Department.
							(b)PurposeThe
				Secretary shall use the process established under subsection (a) to provide a
				consistent method to evaluate the progress and status of acquisitions at
				critical points in the acquisition life cycle, inform investment decisions,
				strengthen acquisition oversight, and improve resource management throughout
				the Department.
							(c)Acquisition review
				board
								(1)EstablishmentThe
				Secretary shall establish a Department-wide Acquisition Review Board for the
				purpose of carrying out the investment review process established under
				subsection (a).
								(2)MembershipThe
				Secretary shall—
									(A)designate the Director of
				Cost Analysis as a member of the Acquisition Review Board; and
									(B)designate other
				appropriate officials of the Department to serve on the Acquisition Review
				Board.
									(3)Subordinate boards and
				councilsThe Secretary may establish, as needed, subordinate
				boards and councils reporting to the Acquisition Review Board to review certain
				categories of investments on a Department-wide basis.
								(d)Risk-based criteria for
				reviewThe Secretary shall establish risk-based criteria for the
				review of investments by the Acquisition Review Board and any subordinate
				boards and councils, which should include threshold dollar amounts.
							(e)Reporting
				requirements
								(1)Acquisition decision
				memorandaNot later than 3 business days after signature of any
				acquisition decision memorandum of the Acquisition Review Board, the Under
				Secretary for Management shall provide a copy of the memorandum, together with
				a copy of the Letter of Assessment signed by the Director of Testing and
				Evaluation, to the Committee on Homeland Security and Governmental Affairs of
				the Senate and the Committee on Homeland Security of the House or
				Representatives.
								(2)Quarterly status
				reportsThe Under Secretary for Management shall provide a
				quarterly report to the Committee on Homeland Security and Governmental Affairs
				of the Senate and the Committee on Homeland Security of the House of
				Representatives detailing the status of each acquisition subject to the review
				process established by this section. The report shall include the following
				elements:
									(A)A description of the
				acquisition.
									(B)The status of review of
				the acquisition by the Acquisition Review Board or other board designated to
				review the acquisition.
									(C)The estimated life-cycle
				cost of the acquisition, and the basis for the estimate.
									(D)The Acquisition Program
				Baseline approved by the Acquisition Review Board.
									(E)Information on whether
				the Acquisition Review Board has reviewed and approved other key planning
				documents, including, as applicable—
										(i)a Concept of
				Operations;
										(ii)a Statement of Mission
				Need;
										(iii)an Analysis of
				Alternatives;
										(iv)an Operational
				Requirements Document;
										(v)an Acquisition Plan;
				and
										(vi)an Integrated Logistics
				Support Plan.
										(F)Identification of
				acquisitions that have not met cost, schedule, or performance parameters, and a
				description of the corrective measures implemented or planned for such
				acquisitions.
									(G)An indication of whether
				a certified program manager has been assigned to the
				acquisition.
									.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act (6 U.S.C. 101(b)) is amended by inserting
			 after the item relating to section 835 the following new item:
					
						
							Sec. 836. Department investment
				review.
						
						.
				102.Acquisition
			 professional career program
				(a)EstablishmentThe
			 Secretary shall establish an acquisition professional career program for
			 selected professionals to foster the recruitment, training, certification, and
			 retention of qualified acquisition personnel throughout the Department.
				(b)Career fields
			 coveredThe program established under subsection (a) shall
			 provide training in key acquisition career fields supporting the entire life
			 cycle of acquisitions, including the positions of contract specialist, program
			 manager, logistician, systems engineer, cost estimator, and information
			 technology acquisition specialist.
				(c)Small business
			 trainingThe program established under subsection (a) shall
			 provide training to individuals in acquisition career fields described under
			 subsection (b) on acquisition policy relating to small business concerns (as
			 defined under section 3 of the Small Business Act (15 U.S.C. 632)).
				(d)Rotational
			 assignmentsTo the extent practicable, the Department should
			 strive to have participants in the program established under subsection (a)
			 complete, at a minimum, 3 rotational assignments, to be at least 1 year in
			 length unless otherwise provided by the Secretary, at Department components in
			 order to gain a broad perspective on how acquisitions support the Department’s
			 missions.
				(e)SizeThe
			 size of the program established under subsection (a) shall be commensurate with
			 available funding and consistent with the projected acquisition workforce needs
			 established in the strategic plan for acquisition workforce required by section
			 103.
				(f)Rule of
			 constructionNothing in this section shall be construed to
			 conflict with or supersede the authority vested in the Administrator for
			 Federal Procurement Policy.
				103.Strategic plan for
			 acquisition workforce
				(a)Strategic human capital
			 planNot later than 1 year after the date of enactment of this
			 Act, and at a minimum every 3 years thereafter, the Secretary shall develop a
			 long-term strategic human capital plan for the recruitment, retention, and
			 training of the Department’s acquisition workforce that is consistent with
			 requirements issued by the Administrator for Federal Procurement Policy and
			 includes—
					(1)an identification of gaps
			 in capabilities in each component of the Department for, at a minimum, the
			 acquisition career fields identified pursuant to section 102, and specific
			 steps that will be taken to address those gaps;
					(2)projections in personnel
			 needed for each acquisition career field in each component; and
					(3)a plan and projected
			 schedule for training the acquisition workforce.
					(b)Submission to
			 CongressThe Secretary shall deliver a copy of the strategic plan
			 developed pursuant to subsection (a) to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives.
				104.Notification to
			 Congress of major awards
				(a)Reporting of
			 significant contractsThe Secretary shall notify the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives at least 3 business days
			 before—
					(1)making a contract award,
			 other transaction agreement, or task and delivery order exceeding $10,000,000;
			 or
					(2)announcing the intention
			 to make such an award.
					(b)ExceptionIf
			 the Secretary determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 the notification required by subsection (a), and the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives shall be notified not later than 5
			 business days after such an award is made.
				105.Independent
			 verification and validation
				(a)Guidance
			 requiredNot later than 270 days after the date of enactment of
			 this Act, the Chief Procurement Officer of the Department, in consultation with
			 the Chief Information Officer of the Department, shall issue guidance on use of
			 independent verification and validation to provide a process for the
			 independent evaluation of the integrity and quality of major acquisitions. The
			 guidance shall include—
					(1)a definition of
			 independent verification and validation for consistent use by Department
			 components;
					(2)criteria for applying and
			 planning independent verification and validation that—
						(A)gives priority for
			 consideration of independent verification and validation based on factors
			 including mission criticality of the program and its components and potential
			 impacts to the program from undetected system errors;
						(B)includes appropriate
			 thresholds above which acquisitions may not proceed without independent
			 verification and validation unless authorized to do so by the Acquisition
			 Review Board established under section 836 of the Homeland Security Act of
			 2002, as added by section 101; and
						(C)ensures, where reasonable
			 and appropriate, use of resources of the Federal Government to perform
			 independent verification and validation;
						(3)procedures for ensuring
			 the managerial, financial, and technical independence of providers of
			 independent verification and validation from the personnel who develop, manage,
			 and perform acquisitions for the program, in order to obtain unbiased reviews
			 of acquisitions;
					(4)methods for integrating
			 independent verification and validation results into program management;
					(5)procedures to monitor and
			 ensure implementation of the guidance and to take corrective action when
			 necessary; and
					(6)mechanisms to collect and
			 analyze data on independent verification and validation to facilitate lessons
			 learned and evaluate the effectiveness of the investments of the
			 Department.
					(b)Restriction on
			 development of guidanceThe development of the guidance required
			 under subsection (a) shall be considered an inherently governmental
			 function.
				(c)Reporting to
			 congress
					(1)Quarterly
			 reportsThe quarterly reports required by section 836(e)(2) of
			 the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as added by section
			 101, shall include, for any acquisition that is granted initial approval to
			 proceed by the Acquisition Review Board without a plan for independent
			 verification and validation, an explanation of the decision not to employ
			 independent verification and validation.
					(2)Information
			 technologyNot later than 270 days after the date of enactment of
			 this Act, the Chief Procurement Officer of the Department shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a report on the
			 actions the Department is taking to address the recommendations included in the
			 July 2011 report of the Government Accountability Office entitled
			 Information Technology: DHS Needs to Improve Its Independent Acquisition
			 Reviews (GAO–11–581), including any actions taken to improve the use of
			 independent verification and validation for the 8 programs identified in the
			 report.
					106.Other transaction
			 authoritySection 831 of the
			 Homeland Security Act of 2002 (6 U.S.C. 391) is amended—
				(1)in subsection (a), by
			 striking Until September 30, 2010 and inserting Until
			 September 30, 2016 ;
				(2)in subsection (b), by
			 striking Not later than 2 years after the effective date of this Act,
			 and annually thereafter and inserting Not later than September
			 30, 2015; and
				(3)in subsection (d)(1), by
			 striking September 30, 2010 and inserting September 30,
			 2016.
				107.Report on
			 competitionNot later than 270
			 days after the date of enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall prepare a report analyzing the use of
			 competition in the award of contracts by the Department under the requirements
			 of the Competition in Contracting Act (41 U.S.C. 3301 et seq.), which shall
			 include—
				(1)for each component of the
			 Department, the total number and dollar value of new contracts for each of the
			 last 3 full fiscal years for which data is available, and, of that total
			 number, the number of contracts—
					(A)entered into without full
			 and open competition; and
					(B)awarded under competition
			 after receipt of only 1 offer;
					(2)a statistical analysis of
			 statutory exceptions used to enter contracts without full and open
			 competition;
				(3)a discussion of the
			 trends in competition in each component; and
				(4)a comparison of the
			 percentage of contracts awarded under full and open competition by the
			 Department and the percentage of contracts awarded under full and open
			 competition by other major agencies.
				108.Open architecture
			 study
				(a)EstablishmentNot
			 later than 90 days after the date of enactment of this Act, the Under Secretary
			 for Management shall commence a study within the Department to examine ways in
			 which performance may be improved, costs may be reduced, and opportunities for
			 competition may be increased through an open architecture approach to
			 acquisitions.
				(b)Participants in the
			 StudyThe study shall contain input from the following
			 officials:
					(1)The Chief Procurement
			 Officer of the Department.
					(2)The Chief Information
			 Officer of the Department.
					(3)The Chief Acquisition
			 Executives of the Department’s components.
					(4)The Heads of Contracting
			 Activity of the Department’s components.
					(5)The Chief Information
			 Officers of the Department’s components.
					(6)The Director of
			 Acquisition Support and Operations Analysis of the Science and Technology
			 Directorate.
					(7)Any other official of the
			 Department identified by the Under Secretary for Management.
					(c)Study
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Under Secretary for Management shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, and the Committee on
			 Homeland Security of the House of Representatives a report—
						(A)assessing the current use
			 of open architecture by the Department;
						(B)making recommendations,
			 as appropriate, on the benefits of expanded use of open architecture by the
			 Department;
						(C)describing the internal
			 capabilities necessary for executing acquisitions under an open architecture
			 model; and
						(D)identifying, as
			 appropriate, acquisitions for which use of open architecture would be
			 beneficial.
						(2)Use of lessons
			 learnedIn preparing the report, the participants in the study
			 should draw on lessons learned from the use of open architecture at the
			 Department of Defense.
					(d)Open Architecture
			 DefinedIn this section, the term open architecture
			 means the employment of business and technical practices that yield modular,
			 interoperable systems that adhere to standards with open interfaces, with a
			 goal of encouraging competitive proposals from multiple qualified sources and
			 rapid incorporation of innovative technologies into systems.
				(e)TerminationThe
			 study shall be deemed completed upon submission of the report required by
			 subsection (c).
				109.Cost Analysis
			 Division
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 101(a), is further amended
			 by adding at the end the following new section:
					
						837.Cost Analysis
				Division
							(a)EstablishmentThere
				is established within the Department a Cost Analysis Division, which shall
				report to the Under Secretary for Management, to ensure that program cost
				estimates—
								(1)are accurate reflections
				of program requirements; and
								(2)increase the capability
				of the Department for informed investment decisions, budget formulation,
				measurement of progress, and accountability.
								(b)DutiesThe
				duties of the Cost Analysis Division shall include—
								(1)validating program
				life-cycle cost estimates as part of the investment review process established
				under section 836;
								(2)providing independent
				cost estimates of major programs at major milestone points;
								(3)prescribing policies and
				procedures for the conduct of cost estimation and cost analysis for acquisition
				programs of the Department;
								(4)issuing guidance relating
				to full consideration of life-cycle management and sustainability costs in
				acquisition programs of the Department;
								(5)providing assistance,
				training, and oversight of the cost analysis capabilities of the components of
				the Department;
								(6)leveraging, where
				possible, existing databases and system resources maintained by other Federal
				agencies in the development of the Department’s cost database, and sharing
				relevant information and best practices related to cost databases with other
				agencies; and
								(7)leading the development
				of—
									(A)improved analytical
				skills and competencies within the cost assessment workforce of the Department;
				and
									(B)tools, data, and methods
				to promote improved performance, economy, and efficiency in planning and
				allocation of homeland security resources.
									(c)Director of Cost
				Analysis
								(1)In
				generalThe Cost Analysis Division shall be headed by a Director
				of Cost Analysis who shall serve as the principal advisor to the Secretary and
				other senior officials of the Department on cost estimation and cost analysis
				for acquisition programs of the Department.
								(2)Availability of
				resourcesThe Secretary shall ensure that the Director of Cost
				Analysis—
									(A)promptly receives the
				results of—
										(i)all cost estimates and
				cost analyses conducted by components of the Department for any acquisition
				subject to the investment review process established under section 836;
				and
										(ii)all studies conducted by
				the components in connection with such acquisitions; and
										(B)has timely access to any
				records and data in the Department that the Director considers necessary to
				review in order to carry out any duties under this
				section.
									.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 101(b), is further amended by inserting
			 after the item relating to section 836 the following new item:
					
						
							Sec. 837. Cost Analysis
				Division.
						
						.
				110.Strategic acquisition
			 plan
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 109(a), is further amended
			 by adding at the end the following new section:
					
						838.Strategic acquisition
				planNot later than 1 year
				after the date of enactment of the Department
				of Homeland Security Authorization Act of 2012, and annually
				thereafter, the Under Secretary for Management shall make publicly available on
				the Internet website of the Department a strategic acquisition plan that
				includes—
							(1)guiding principles,
				overarching goals, and specific objectives of the Department’s
				acquisitions;
							(2)anticipated procurement
				needs over 1-year and, at a minimum, 5-year periods with specific information
				on—
								(A)program-level
				needs;
								(B)anticipated multi-year
				procurements; and
								(C)expected major changes in
				ongoing or planned procurements; and
								(3)plans for utilization of
				strategic sourcing through Department-wide or government-wide
				contracts.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 109(b), is further amended by inserting
			 after the item relating to section 837 the following new item:
					
						
							Sec. 838. Strategic acquisition
				plan.
						
						.
				111.Transparency and
			 innovation in acquisition
				(a)In
			 GeneralSubtitle D of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 391 et seq.), as amended by section 110(a), is further amended
			 by adding at the end the following new section:
					
						839.Transparency and
				innovation in acquisitionThe
				Under Secretary for Management, consistent with applicable law, regulations,
				and policy shall—
							(1)ensure that acquisition
				personnel provide information on acquisition needs of the Department to the
				private sector and nongovernmental organizations;
							(2)ensure that the
				Department’s website includes information on programs, policies, and
				initiatives designed to encourage small businesses to participate in Department
				acquisitions;
							(3)provide information on
				the Department’s website to guide interactions between the Department and
				vendors;
							(4)provide information on
				the Department’s procurements on the Department’s website;
							(5)promote use of
				consistent, shared terminology and definitions within the Department and in the
				solicitations, contracts, grants, and other transactions of the Department with
				the private sector;
							(6)encourage appropriate use
				of requests for information and other pre-solicitation means of gathering
				knowledge about the marketplace; and
							(7)ensure that debriefings
				to unsuccessful offerors, including those required by the Federal Acquisition
				Regulation, provide adequate explanation of the basis for an award
				decision.
							.
				(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 110(b), is further amended by inserting
			 after the item relating to section 838 the following new item:
					
						
							Sec. 839. Transparency and innovation in
				acquisition.
						
						.
				112.Disaster relief
			 procurement authorities
				(a)Conforming disaster
			 relief authorities to the Federal Acquisition RegulationSubtitle
			 F of the Post-Katrina Emergency Management Reform Act of 2006 (title VI of
			 Public Law 109–295; 120 Stat. 1457) is amended by striking sections 692 and 695
			 (6 U.S.C. 792 and 794).
				(b)Streamlining
			 registration for voluntary disaster response registrySection
			 697(b) of the Post-Katrina Emergency Management Reform Act of 2006 (title VI of
			 Public Law 109–295; 6 U.S.C. 796(b)) is amended—
					(1)by amending paragraph (3)
			 to read as follows:
						
							(3)Source of
				informationInformation maintained in the registry shall be
				submitted on a voluntary basis and be kept current by the submitting business
				concerns.
							;
				and
					(2)in paragraph (5), by
			 striking consult the registry and inserting consult the
			 Central Contractor Registration database maintained under subpart 4.11 of the
			 Federal Acquisition Regulation, or any successor thereto.
					113.Special emergency
			 procurement authority for domestic emergency operationsSection 1903 of title 41, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 such subparagraphs, as so redesignated, 2 ems to the right;
					(B)by striking with
			 respect to a procurement and inserting the following: “with respect
			 to—
						
							(1)a
				procurement
							;
					(C)in subparagraph (B), as
			 redesignated by subparagraph (A) of this paragraph, by striking United
			 States. and inserting United States; and; and
					(D)by adding at the end the
			 following new subparagraph:
						
							(C)a procurement of property
				or services by or for the Department of Homeland Security that the Secretary of
				Homeland Security determines are to be used in support of domestic emergency
				operations, in accordance with subsection
				(d).
							;
					(2)in subsection (c)(1), by
			 striking subsection (a)(2) and inserting subsection
			 (a)(1)(B); and
				(3)by adding at the end the
			 following new subsection:
					
						(d)Domestic emergency
				operationsThe Secretary of Homeland Security, or a designee at
				the Chief Procurement Officer level or higher, in consultation with the
				Administrator, may utilize the authorities provided under paragraphs (1)(A),
				(2)(A), and (3) of subsection (b) in a domestic emergency operation to provide
				support for—
							(1)an emergency or major
				disaster, as those terms are defined under section 102 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122);
				or
							(2)any occasion or instance
				for which the Secretary of Homeland Security determines Federal assistance is
				needed to supplement State and local efforts and capabilities to save lives and
				to protect property and public health and safety, or to lessen or avert the
				threat of a catastrophe in any part of the United
				States.
							.
				114.Field efficiencies
			 report and implementation plan
				(a)DefinitionIn
			 this section, the term designated geographic area—
					(1)means an area designated
			 by the Secretary where there is a substantial physical presence of more than 1
			 component or operational entity of a component of the Department; and
					(2)does not include the
			 National Capital Region, as defined under section 2674 of title 10, United
			 States Code.
					(b)Report and
			 plan
					(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House of Representatives an
			 efficiencies report and implementation plan that—
						(A)examines the facilities
			 and administrative and logistics functions of components or operational
			 entities of components of the Department located within designated geographic
			 areas; and
						(B)provides specific
			 recommendations and an associated cost-benefit analysis for the consolidation
			 of the facilities and administrative and logistics functions of components or
			 operational entities of components of the Department within each designated
			 geographic area.
						(2)ContentsThe
			 efficiencies report and implementation plan submitted under paragraph (1)
			 shall—
						(A)describe the facilities
			 and administrative and logistics functions of components or operational
			 entities of components of the Department located within each designated
			 geographic area;
						(B)evaluate for each
			 designated geographic area—
							(i)specific facilities at
			 which components or operational entities of components of the Department may be
			 closed or consolidated, including the consideration of when leases expire or
			 facilities owned by the Government become available;
							(ii)the potential for the
			 consolidation of administrative and logistics functions, including—
								(I)engineering
			 services;
								(II)facility
			 maintenance;
								(III)janitorial
			 services;
								(IV)fleet vehicle
			 services;
								(V)shipping and
			 receiving;
								(VI)facility
			 security;
								(VII)procurement of goods
			 and services;
								(VIII)mail handling;
								(IX)administrative support;
			 and
								(X)information technology
			 and telecommunications services and support; and
								(iii)additional ways to
			 improve unity of effort and cost savings for field operations and related
			 support activities;
							(C)detail any other
			 opportunities to improve efficiency or reduce costs identified by a component
			 of the Department; and
						(D)from the elimination of
			 duplicative component support functions, consolidation of facilities, and
			 implementation of additional operational initiatives, reduce the aggregate
			 amount of expenditures on all Department facilities, administrative and
			 logistics functions, and operational activities in designated geographic areas
			 by 5 percent.
						(3)ImplementationNot
			 later than 2 years after the date of enactment of this Act, the implementation
			 plan required by this section shall be fully implemented.
					115.Cost savings and
			 efficiency reviews
				(a)Management and
			 administrative savingsNot later than 270 days after the date of
			 enactment of this Act, the Secretary, acting through the Under Secretary for
			 Management, shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Homeland Security of the House of
			 Representatives a report that—
					(1)provides a detailed
			 accounting of the management and administrative expenditures and activities of
			 the components of the Department; and
					(2)identifies potential cost
			 savings and efficiencies for the management and administrative expenditures and
			 activities of each component of the Department.
					(b)Personnel allocation
			 studyNot later than 270 days after the date of enactment of this
			 Act, the Secretary, acting through the Under Secretary for Management,
			 shall—
					(1)conduct a study that
			 examines the size, experience level, and geographic distribution of the
			 operational personnel of the Department, including U.S. Customs and Border
			 Protection officers, Border Patrol agents, U.S. Customs and Border Protection
			 Air and Marine agents, U.S. Customs and Border Protection Agriculture
			 Specialists, Federal Protective Service Law Enforcement Security Officers, U.S.
			 Immigration and Customs Enforcement agents, Transportation Security Officers,
			 Federal air marshals, and members of the Coast Guard; and
					(2)submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a report that details the
			 findings of the study conducted under paragraph (1) and recommends adjustments
			 to close gaps in capabilities, reduce costs, and enhance efficiencies.
					116.Consolidation of youth
			 programsThe Secretary shall
			 consolidate all youth preparedness educational programs of the Department,
			 including the use of mascots and youth-focused websites, into 1 program,
			 including—
				(1)the Ready Kids
			 Initiative;
				(2)the FEMA for Kids
			 website;
				(3)the U.S. Fire
			 Administration for Kids website; and
				(4)the Disaster Twins
			 website of the Federal Emergency Management Agency.
				117.Reversion to Treasury
			 of excess fundsFor any
			 reduction in the cost to the Government attributable to a consolidation of
			 programs or termination of a program under this Act, or an amendment made by
			 this Act, an amount equal to the amount of such reduction shall be returned
			 from the applicable appropriations account to the general fund of the
			 Treasury.
			118.Prohibition on
			 collection of political information
				(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
					
						890A.Prohibition on
				collection of political information
							(a)Prohibition on
				requiring submission of political informationThe Secretary may not require a contractor
				to submit political information related to the contractor or a subcontractor at
				any tier, or any partner, officer, director, or employee of the contractor or
				subcontractor—
								(1)as part of a
				solicitation, request for bid, request for proposal, or any other form of
				communication designed to solicit offers in connection with the award of a
				contract for procurement of property or services;
								(2)during the course of
				contract performance as part of the process associated with modifying a
				contract or exercising a contract option; or
								(3)any time prior to
				contract completion and final contract closeout.
								(b)ScopeThe
				prohibition under this section applies to the procurement of commercial items,
				the procurement of commercial-off-the-shelf-items, and the non-commercial
				procurement of supplies, property, services, and manufactured items,
				irrespective of contract vehicle, including contracts, purchase orders, task or
				deliver orders under indefinite delivery/indefinite quantity contracts, blanket
				purchase agreements, and basic ordering agreements.
							(c)Rule of
				constructionNothing in this section shall be construed
				as—
								(1)waiving, superseding,
				restricting, or limiting the application of the Federal Election Campaign Act
				of 1971 (2 U.S.C. 431 et seq.) or preventing Federal regulatory or law
				enforcement agencies from collecting or receiving information authorized by
				law; or
								(2)precluding the Defense
				Contract Audit Agency or any other Federal agency responsible for performing
				audits from accessing and reviewing certain information, including political
				information, for the purpose of identifying unallowable costs and administering
				cost principles established pursuant to chapter 43 of title 41, United States
				Code.
								(d)DefinitionsIn
				this section:
								(1)ContractorThe
				term contractor includes contractors, bidders, and offerors, and
				individuals and legal entities who would reasonably be expected to submit
				offers or bids for Federal Government contracts.
								(2)Political
				informationThe term political information means
				information relating to political spending, including any payment consisting of
				a contribution, expenditure, independent expenditure, or disbursement for an
				electioneering communication that is made by the contractor, any of its
				partners, officers, directors or employees, or any of its affiliates or
				subsidiaries to a candidate or on behalf of a candidate for election for
				Federal office, to a political committee, to a political party, to a third
				party entity with the intention or reasonable expectation that it would use the
				payment to make independent expenditures or electioneering communications, or
				that is otherwise made with respect to any election for Federal office, party
				affiliation, and voting history. Each of the terms contribution,
				expenditure, independent expenditure,
				candidate, election, electioneering
				communication, and Federal office has the meaning given the
				term in the Federal Campaign Act of 1971 (2 U.S.C. 431 et
				seq.).
								.
				(b)Table of
			 contentsThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b))
			 is amended by inserting after the item relating to section 890 the following
			 new item:
					
						Sec. 890A. Prohibition
				on collection of political information.. 
					
				119.Format of plans and
			 reports submitted to Congress
				(a)Searchable,
			 machine-readable plans and reportsIf the Department is required
			 to submit a plan or report to Congress under any statutory provision of law,
			 the Department shall—
					(1)make that plan or report
			 available on the website described under section 1122 of title 31, United
			 States Code;
					(2)produce that plan or
			 report in searchable, machine-readable formats;
					(3)take actions to limit the
			 unnecessary printing of plans and reports; and
					(4)notify the Secretary of
			 the Senate, the Clerk of the House of Representatives, and any congressional
			 committee to which that plan or report is required to be submitted of the
			 availability of the plan or report on the website.
					(b)Relationship to Freedom
			 of Information Act
					(1)In
			 generalNothing in this section shall be construed to require the
			 disclosure of information or records that are exempt from public disclosure
			 under section 552 of title 5, United States Code.
					(2)RedactionIf
			 any information in a plan or report to which this section applies may not be
			 publicly disclosed under section 552(b) of title 5, United States Code, the
			 Department shall—
						(A)redact from the report
			 submitted to be published on the website described under section 1122 of title
			 31, United States Code, only such information;
						(B)indicate where such
			 redactions were made in the report; and
						(C)identify the exemption
			 under which each such redaction is made.
						120.Travel expenses of
			 political appointees
				(a)DefinitionIn this section, the term political
			 appointee means an individual who—
					(1)is employed in a position
			 described under sections 5312 through 5316 of title 5, United States Code,
			 (relating to the Executive Schedule);
					(2)is a limited term
			 appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service, as defined under paragraphs (5), (6), and (7), respectively,
			 of section 3132(a) of title 5, United States Code; or
					(3)is employed in a position
			 in the executive branch of the Government of a confidential or
			 policy-determining character under schedule C of subpart C of part 213 of title
			 5 of the Code of Federal Regulations.
					(b)ReportNot later than December 31, 2011, the
			 Secretary shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Homeland Security of the House of
			 Representatives a report detailing the travel expenses of political appointees
			 of the Department during fiscal year 2011, which shall, for each trip by a
			 political appointee—
					(1)list the dates, destinations, and purposes
			 of and number of official travelers on the trip;
					(2)indicate whether Government or commercial
			 craft were used for the trip; and
					(3)provide the costs of the trip.
					121.Elimination of
			 duplicative fellowship programs
				(a)In general
					(1)National fire academy
			 fellowship programExcept as provided in subsection (b), on and
			 after the date of enactment of this Act, the Secretary may not provide funds to
			 the Harvard Fire Executive Fellowship Program (including making any grants for
			 the tuition costs of selected applicants for the program).
					(2)DHS scholars and
			 fellows educational programExcept as provided in subsection (b),
			 on and after the date of enactment of this Act, the Secretary may not carry out
			 the Homeland Security Scholars and Fellows program of the Department (including
			 making any grants under the program).
					(b)Savings
			 clauseA grant made under a program described under subsection
			 (a) before the date of enactment of this Act shall remain in full force and
			 effect under the terms and conditions, and for the duration, of the
			 grant.
				122.Information of
			 subgrantees
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator of the Federal Emergency Management Agency shall submit
			 to the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Homeland Security of the House of Representatives a plan
			 to develop and implement processes to collect and track information on grants
			 awarded each fiscal year to subgrantees under the nondisaster preparedness
			 grant programs of the Federal Emergency Management Agency.
				(b)RequirementsThe
			 plan submitted under subsection (a) shall—
					(1)require the collection
			 and tracking of the name and employer identification number or other unique
			 identifier of the subgrantee (if available), the award amount, and capability
			 being acquired;
					(2)describe how the
			 information will be collected each fiscal year as part of the grant cycle;
			 and
					(3)explain how the Federal
			 Emergency Management Agency will use the information to determine whether a
			 grant recipient is receiving Federal funding from multiple preparedness grant
			 programs to fully fund a project.
					123.Improving financial
			 accountability and management
				(a)DefinitionsIn
			 this section, the terms qualified opinion and unqualified
			 opinion mean a qualified opinion and an unqualified opinion,
			 respectively, within the meanings given those terms under generally accepted
			 government auditing standards.
				(b)Reaching an unqualified
			 audit opinionIn order to ensure compliance with the Department
			 of Homeland Security Financial Accountability Act (Public Law 108–330; 118
			 Stat. 1275) and the amendments made by that Act, the Secretary shall—
					(1)take the necessary steps
			 to ensure that the balance sheet of the Department and associated statement of
			 custodial activity for the fiscal years ending September 30, 2012 and September
			 30, 2013 are ready in a timely manner and in preparation for an audit as part
			 of preparing the performance and accountability reports required under section
			 3516(f) of title 31, United States Code, including submitting the reports not
			 later than November 15, 2012 and November 15, 2013, respectively, in order to
			 obtain a qualified or unqualified opinion;
					(2)take the necessary steps
			 to ensure that the full set of consolidated financial statements of the
			 Department for the fiscal years ending September 30, 2014 and September 30,
			 2015 are ready in a timely manner and in preparation for an audit as part of
			 preparing the performance and accountability reports required under section
			 3516(f) of title 31, United States Code, including submitting the reports not
			 later than November 15, 2014 and November 15, 2015, respectively, in order to
			 obtain a qualified or unqualified opinion; and
					(3)take the necessary steps
			 to ensure that the full set of consolidated financial statements of the
			 Department for the fiscal year ending September 30, 2016, and each fiscal year
			 thereafter, are ready in a timely manner and in preparation for an audit as
			 part of preparing the performance and accountability reports required under
			 section 3516(f) of title 31, United States Code, including submitting the
			 reports not later than November 15, 2016, and each year thereafter, in order to
			 obtain an unqualified opinion.
					(c)Report to Congress on
			 progress of meeting audit requirementsNot later than 270 days
			 after the date of enactment of this Act, and annually thereafter until an
			 unqualified opinion is submitted under paragraph (2) or (3) of subsection (b),
			 and in order to ensure progress in implementing the Department of Homeland
			 Security Financial Accountability Act (Public Law 108–330; 118 Stat. 1275) and
			 the amendments made by that Act, the Chief Financial Officer of the Department
			 shall submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Homeland Security of the House of
			 Representatives a report on the plans to obtain an unqualified opinion, which
			 shall discuss plans and resources needed to meet the deadlines under subsection
			 (b).
				(d)Report to Congress on
			 plans To modernize financial systems
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, and in order to improve financial management at the Department, the
			 Chief Financial Officer of the Department shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives and the Comptroller General
			 of the United States a report on the plans of the Department and resources
			 needed to modernize the financial systems of the Department.
					(2)ContentsThe
			 report submitted under paragraph (1) shall discuss—
						(A)the challenges of and
			 opportunities for using existing financial systems of the Department, including
			 an assessment of the feasibility and cost of using an existing financial
			 system;
						(B)the challenges and
			 opportunities of implementing a new financial system and associated financial
			 controls; and
						(C)the lessons learned from
			 the prior attempts of the Department to develop a financial system that will be
			 considered in implementing a new financial system.
						(3)ReviewNot
			 later than 180 days after the date on which the Chief Financial Officer of the
			 Department submits the report under paragraph (1), the Comptroller General of
			 the United States shall review the report and submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives a report that
			 provides—
						(A)an assessment of the
			 status of the financial system modernization by the Department;
						(B)an evaluation of the
			 report;
						(C)an assessment of the
			 plans to modernize, and developments at the Department relating to, the
			 financial system of the Department; and
						(D)any recommendations for
			 improving the plans for a new financial system at the Department.
						124.Limitation on use of
			 cost-plus contracts
				(a)Production of major
			 systemsNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall modify the acquisition regulations of the
			 Department to prohibit the Department from entering into cost-type contracts
			 for the production of major systems.
				(b)Development of major
			 systemsAs modified under subsection (a), the acquisition
			 regulations of the Department shall require the Under Secretary of Management,
			 in consultation with the Acquisition Review Board, to determine the appropriate
			 contract type for the development of a major system at the time the Board
			 approves the Department’s investment in the development of a major system in
			 accordance with section 836 of the Homeland Security Act of 2002, as added by
			 section 101. The Under Secretary, in consultation with the Board, may authorize
			 the use of a cost-type contract only upon written determination that—
					(1)the major system is so
			 complex and technically challenging that it is not practicable to use a
			 fixed-price type contract for its development;
					(2)all reasonable efforts
			 have been made to define the requirements sufficiently to allow for the use of
			 a fixed-price contract for the development of the major system; and
					(3)despite these efforts,
			 the Department cannot define requirements sufficiently to allow for the use of
			 a fixed-price contract for the development of the major system.
					(c)Other types of
			 procurementsAs modified under subsection (a), the acquisition
			 regulations of the Department shall, with respect to all procurements other
			 than procurements for the production or development of major systems, prohibit
			 the use of cost-types of contracts unless—
					(1)a contracting officer
			 determines in writing that—
						(A)a cost-type contract is
			 required by the level of program risk; and
						(B)appropriate steps will be
			 taken as soon as practicable to reduce such risk so that follow-on contracts
			 for the same product or service can be awarded on a fixed-price basis;
						(2)the use of a cost-type
			 contract for such procurement is approved by the head of the contracting
			 activity; and
					(3)the contracting officer
			 records in writing the steps referred to in paragraph (1)(B) in the
			 acquisitions plan required under the Federal Acquisition Regulation.
					(d)Reporting of
			 significant contractsPursuant to section 104, the Secretary
			 shall notify the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Homeland Security of the House of Representatives
			 at least 3 business days before making a cost-type contract award, other
			 transaction agreement, or task and delivery order exceeding $10,000,000.
				(e)DefinitionsIn
			 this section:
					(1)Development of a major
			 systemThe term development of a major system means
			 any activity relating to the development of a major system or related increment
			 of capability, the completion of full system integration, the development of an
			 affordable and executable manufacturing process, and the demonstration of
			 system integration, interoperability, safety, and utility.
					(2)Major
			 systemThe term major system has the meaning given
			 the term in Chapter 3007 of the Department of Homeland Security Acquisition
			 Manual.
					(3)Production of a major
			 systemThe term production of a major system means
			 any activity relating to the production and deployment of a major system
			 intended to achieve an operational capability that satisfies mission
			 need.
					125.Safeguarding
			 constitutionally protected activity
				(a)In
			 generalIn conducting all investigative, analytical, and other
			 activities, the Department may not—
					(1)violate the
			 constitutional rights of any individual, including any right involving—
						(A)the lawful purchase of a
			 firearm or ammunition;
						(B)membership in or
			 involvement with a political organization;
						(C)lawful protest against or
			 petition of the Government for redress or change in domestic or foreign policy;
			 or
						(D)any other speech or
			 activity protected by the Constitution of the United States; or
						(2)target an individual
			 based solely upon the race, religion, or color of the individual.
					(b)Training
			 requirementAll managerial and operational employees for the
			 Department shall receive annual training on privacy matters, including training
			 on activities and speech protected by the First Amendment to the Constitution
			 of the United States.
				126.Secretary guidelines
			 for protecting constitutional rights and civil libertiesNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives—
				(1)a report that details the
			 operational guidelines that the employees of the Department shall follow to
			 ensure the protection of constitutional rights of citizens of the United States
			 while carrying out the activities and duties of the Department; and
				(2)a report that
			 details—
					(A)the actions the Secretary
			 will take to ensure that all employees of the Department are trained to
			 understand the rights guaranteed to citizens of the United States by the
			 Constitution of the United States; and
					(B)the operational
			 guidelines issued by the Secretary to ensure that all activities of the
			 Department are conducted legally.
					IIStructure and
			 organization
			201.Under Secretary for
			 Policy
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by—
					(1)redesignating section 601
			 as section 890B and transferring that section to after section 890A, as added
			 by section 118; and
					(2)striking the heading for
			 title VI and inserting the following:
						
							VIPolicy, planning, and
				operations coordination
								AUnder Secretary for
				Policy
									601.Under Secretary for
				Policy
										(a)In
				generalThere shall be in the Department an Under Secretary for
				Policy, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
										(b)ResponsibilitiesThe
				Under Secretary for Policy shall—
											(1)serve as the principal
				policy advisor to the Secretary;
											(2)coordinate and provide
				overall direction and supervision of policy development for the programs,
				offices, and activities of the Department;
											(3)work with the Under
				Secretary for Management and the General Counsel of the Department to ensure
				that the development of the budget of the Department is compatible with the
				priorities, strategic plans, and policies established by the Secretary;
											(4)conduct long-range,
				strategic planning for the Department, including overseeing each quadrennial
				homeland security review under section 621; and
											(5)carry out such other
				responsibilities as the Secretary determines are appropriate, consistent with
				this
				section.
											.
					(b)IncumbentThe
			 individual serving as Assistant Secretary for Policy on the date of enactment
			 of this Act may serve as the Under Secretary for Policy until the date on which
			 an appointment to the position of Under Secretary for Policy is made, by and
			 with the advice and consent of the Senate.
				(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
					(1)by striking the items
			 relating to title VI and section 601 and inserting the following:
						
							
								TITLE VI—Policy, planning, and
				operations coordination
								Subtitle A—Under Secretary for
				Policy
								Sec. 601. Under Secretary for
				Policy.
							
							;
						and(2)by inserting after the
			 item relating to section 890A, as added by section 118, the following:
						
							
								Sec. 890B. Treatment of charitable trusts for
				members of the Armed Forces of the United States and other governmental
				organizations.
							
							.
					(d)ReportNot
			 later than 270 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives a report on the Office of Policy of the
			 Department (referred to in this subsection as the Office), which
			 shall focus on—
					(1)any efforts or activities
			 of the Office or related policy efforts or activities throughout the Department
			 that are duplicative;
					(2)whether the Office is
			 effectively using the budgetary resources of the Office; and
					(3)whether the Office is
			 appropriately and efficiently organized, including whether the number of
			 supervisory and political positions is appropriate for the size and scope of
			 the Office.
					202.Office of
			 International AffairsSection
			 879 of the Homeland Security Act of 2002 (6 U.S.C. 459) is amended to read as
			 follows:
				
					879.Office of
				International Affairs
						(a)EstablishmentThere
				is established within the Department an Office of International Affairs, which
				shall be headed by the Assistant Secretary for International Affairs, who shall
				be appointed by the President.
						(b)Responsibilities of the
				Assistant SecretaryThe Assistant Secretary for International
				Affairs shall—
							(1)coordinate international
				activities within the Department;
							(2)develop and update, in
				consultation with all components of the Department with international
				activities, an international strategic plan for the Department and establish a
				process for managing its implementation;
							(3)provide guidance to
				components of the Department on executing international activities and to
				employees of the Department who are deployed overseas, including—
								(A)establishing
				predeployment preparedness criteria for employees and any accompanying family
				members;
								(B)establishing, in
				coordination with the Under Secretary for Management, minimum support
				requirements for Department employees abroad, to ensure the employees have the
				proper resources and have received adequate and timely support prior to and
				during tours of duty;
								(C)providing information and
				training on administrative support services available to overseas employees
				from the Department of State and other Federal agencies;
								(D)establishing guidance on
				how Department attaches are expected to coordinate with other component staff
				and activities; and
								(E)developing procedures and
				guidance for employees of the Department returning to the United States;
								(4)identify areas for
				homeland security information and training exchange in which—
								(A)the United States has a
				demonstrated weakness; and
								(B)a country that is a
				friend or ally of the United States has a demonstrated expertise;
								(5)maintain situational
				awareness of—
								(A)all international
				engagement and travel conducted by offices and personnel of the Department;
				and
								(B)all spending by the
				Federal Government for international assistance activities relating to homeland
				security; and
								(6)perform other duties, as
				determined by the
				Secretary.
							.
			203.Chief Medical
			 OfficerSection 516 of the
			 Homeland Security Act of 2002 (6 U.S.C. 321e) is amended—
				(1)in subsection (a), by
			 striking all that follows the second comma and inserting and who shall
			 also have the title of Assistant Secretary for Health Affairs.;
			 and
				(2)in subsection (c)—
					(A)in paragraph (6), by
			 striking and at the end;
					(B)by redesignating
			 paragraph (7) as paragraph (10); and
					(C)by inserting after
			 paragraph (6) the following:
						
							(7)ensuring that the
				workforce of the Department has science-based policy, standards, requirements,
				and metrics for occupational safety and health;
							(8)providing medical
				expertise for the components of the Department with respect to prevention,
				preparedness, protection, response, and recovery for medical and public health
				matters;
							(9)working in conjunction
				with appropriate entities of the Department and other appropriate Federal
				agencies to develop guidance for prevention, preparedness, protection,
				response, and recovery from catastrophic events with human, animal,
				agricultural, or environmental health consequences;
				and
							.
					204.Quadrennial homeland
			 security review
				(a)In
			 generalSection 707 of the
			 Homeland Security Act of 2002 (6 U.S.C. 347) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by
			 striking fiscal year 2009 and inserting calendar year
			 2013; and
						(B)in paragraph (3), by
			 striking The Secretary shall conduct each quadrennial homeland security
			 review under this subsection and inserting In order to ensure
			 that each quadrennial homeland security review conducted under this section is
			 coordinated with the quadrennial defense review conducted by the Secretary of
			 Defense under section 118 of title 10, United States Code, and any other major
			 strategic review relating to diplomacy, intelligence, or other national
			 security issues, the Secretary shall conduct each quadrennial homeland security
			 review; and
						(2)by striking subsections
			 (b) and (c) and inserting the following:
						
							(b)Scope of review and
				report
								(1)In
				generalIn each quadrennial homeland security review, the
				Secretary shall—
									(A)examine the homeland
				security aspects of the security environment of the Nation, including existing
				and potential homeland security threats and challenges, and the effect of laws,
				Presidential directives, national strategies, and other relevant guidance
				documents in meeting existing and potential homeland security threats and
				challenges;
									(B)review the capabilities
				and capacities across the homeland security enterprise, and the roles of
				Executive agencies, States, local governments, Indian Tribes, and private
				entities in providing those capabilities and capacities;
									(C)evaluate and prioritize
				the homeland security mission areas of the Nation and associated goals and
				objectives, and recommend any necessary revisions to the mission areas, goals,
				and objectives as appropriate;
									(D)examine whether the
				capabilities and capacities across the homeland security enterprise should be
				adjusted based on any proposed modifications to the mission areas, goals, or
				objectives;
									(E)identify additional
				capabilities and capacities that may be needed across the homeland security
				enterprise in response to potential homeland security threats and challenges,
				and the resources required to provide the capabilities and capacities;
									(F)identify redundant,
				wasteful, or unnecessary capabilities and capacities where resources can be
				redirected to support capabilities and capacities identified under subparagraph
				(E);
									(G)evaluate the
				organization, organizational structure, governance structure, and business
				processes (including acquisition processes) of the Department, as they relate
				to the ability of the Department to meet the responsibilities of the
				Department; and
									(H)review any other matter
				the Secretary considers appropriate.
									(2)ReportDuring
				the year following the year in which a quadrennial homeland security review is
				conducted, and not later than the date on which the budget of the President for
				the next fiscal year is submitted to Congress under section 1105(a) of title
				31, United States Code, the Secretary shall—
									(A)submit to Congress a
				report—
										(i)describing the process
				used in conducting the quadrennial homeland security review and explaining any
				underlying assumptions used in conducting the quadrennial homeland security
				review;
										(ii)describing the findings
				and conclusions of the review, including findings and conclusions relating to
				each issue addressed under subparagraphs (A) through (H) of paragraph
				(1);
										(iii)detailing any proposed
				revisions to the national homeland security strategy, including any proposed
				revisions to the homeland security missions, capabilities and capacities,
				goals, or objectives of the Nation;
										(iv)describing how the
				conclusions under the quadrennial homeland security review are to be
				implemented through the Future Years Homeland Security Program under section
				874;
										(v)detailing how the
				conclusions under the quadrennial homeland security review will inform efforts
				to develop capabilities and build capacity of States, local governments, Indian
				Tribes, and private entities, and of individuals, families, and
				communities;
										(vi)providing proposed
				changes to the authorities, organization, governance structure, or business
				processes (including acquisition processes) of the Department in order to
				better fulfill the responsibilities of the Department; and
										(vii)describing any other
				matter the Secretary considers appropriate; and
										(B)consistent with the
				protection of national security and other sensitive matters, make the report
				required under subparagraph (A) publicly available on the website of the
				Department.
									(c)Midterm review of
				implementationNot later than 2 years after the date on which the
				Secretary submits a report under subsection (b)(2)(A), the Secretary shall
				submit to the Committee on Homeland Security and Governmental Affairs of the
				Senate and the Committee on Homeland Security of the House of Representatives a
				report on—
								(1)the implementation of the
				recommendations in the report, including recommended revisions to the national
				homeland security strategy made under subsection (b)(2)(A)(iii) and changes
				proposed under subsection (b)(2)(A)(vi); and
								(2)the preparations for the
				next quadrennial homeland security review, including a detailed resource plan
				specifying the estimated budget and number of staff members that will be
				required for preparation of the quadrennial homeland security
				review.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 707 and inserting the following:
					
						
							Sec. 707. Quadrennial homeland security
				review.
						
						.
				205.Designation of foreign
			 terrorist organizations
				(a)In
			 generalTitle VIII of the
			 Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting
			 after section 890B, as redesignated and transferred by section 201(a)(1), the
			 following:
					
						890C.Designation of
				foreign terrorist organizationsIn designating foreign terrorist
				organizations under section 219(a) of the Immigration and Nationality Act (8
				U.S.C. 1189(a)), the Secretary of State shall consult with the Secretary, the
				Attorney General, the Secretary of the Treasury, and the Director of National
				Intelligence.
						.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 890B, as added by section 201(c)(2), the
			 following:
					
						
							Sec. 890C. Designation of foreign terrorist
				organizations.
						
						.
				206.Office for Domestic
			 Preparedness termination
				(a)TerminationTitle
			 IV of the Homeland Security Act of 2002 is amended by striking section 430 (6
			 U.S.C. 238).
				(b)IncumbentNotwithstanding
			 the amendment made by subsection (a), an individual serving on the day before
			 the date of enactment of this Act under an appointment by the President, by and
			 with the advice and consent of the Senate, under section 430 of the Homeland
			 Security Act of 2002 may continue to serve in the position held by the
			 individual and to perform the responsibilities of the individual on the day
			 before the date of enactment of this Act.
				(c)Responsibilities
					(1)In
			 generalOn and after the date on which the individual described
			 in subsection (b) leaves the position held by the individual on the day before
			 the date of enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency (in this subsection referred to as the
			 Administrator) may perform or delegate the responsibilities of
			 the individual as determined appropriate by the Administrator.
					(2)No
			 incumbentIf there is no individual described in subsection (b),
			 on and after the date of enactment of this Act the Administrator may perform or
			 delegate the responsibilities of the individual most recently serving under an
			 appointment by the President, by and with the advice and consent of the Senate,
			 under section 430 of the Homeland Security Act of 2002 as determined
			 appropriate by the Administrator.
					(d)Technical and
			 conforming amendmentThe table of contents under section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the
			 item relating to section 430.
				207.State and Local
			 Government Coordination
				(a)Intergovernmental
			 affairs
					(1)In
			 generalSection 801 of the Homeland Security Act of 2002 (6
			 U.S.C. 361) is amended—
						(A)in the section heading by
			 striking Office
			 for; and
						(B)in subsection (a)—
							(i)by striking the
			 subsection heading and inserting (a)
			 In
			 general.—;
							(ii)by striking
			 established; and
							(iii)by striking for
			 State and Local Government Coordination and inserting of
			 Intergovernmental Affairs.
							(2)Technical and
			 conforming amendments
						(A)Table of
			 contentsThe table of contents under section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the item relating
			 to section 801 and inserting the following:
							
								
									Sec. 801. State and Local
				Government
				Coordination.
								
								.
						(B)Functions of the SecretarySection 102(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 112(c)) is amended by striking the Office of State and
			 Local Coordination (established under section 801) and inserting
			 the Office of Intergovernmental Affairs described under section
			 801.
						(C)Special Assistant to
			 the SecretarySection 102(f)(11) of the Homeland Security Act of
			 2002 (6 U.S.C. 112(f)(11)) is amended by striking the Office of State
			 and Local Coordination and Preparedness and inserting the Office
			 of Intergovernmental Affairs.
						(D)Chief Information
			 OfficerSection 703(b)(2)(D)(iv) of the Homeland Security Act of
			 2002 (6 U.S.C. 343(b)(2)(D)(iv)) is amended by striking and the
			 Executive Director of the Office of State and Local Coordination and
			 Preparedness.
						(b)Transfer of
			 responsibilitiesNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall transfer to the Office of
			 Intergovernmental Affairs any responsibility under section 801(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 361(b)) which was transferred by the
			 Secretary under section 872 of that Act (6 U.S.C. 452) or any other Act to an
			 office or entity other than the Office of Intergovernmental Affairs before that
			 date of enactment.
				208.Termination of Office
			 of Counternarcotics Enforcement
				(a)Termination
					(1)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by striking section 878 (6 U.S.C.
			 458).
					(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of enactment of this Act.
					(3)Transition
			 provisionNotwithstanding the amendment made by paragraph (1),
			 the Office of Counternarcotics Enforcement and the Director of the Office of
			 Counternarcotics Enforcement shall continue to perform any function of the
			 Office or the Director, respectively, under section 878 of the Homeland
			 Security Act of 2002, as in effect on the day before the date of enactment of
			 this Act, until the earlier of—
						(A)the date on which the
			 function is transferred under subsection (b); and
						(B)the date that is 180 days
			 after the date of enactment of this Act.
						(b)Transfer of
			 functionsNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall—
					(1)determine whether to
			 transfer to an appropriate official of the Department each function described
			 in paragraph (1), (2), (3), or (5) of section 878(d) of the Homeland Security
			 Act of 2002 (6 U.S.C. 458(d)), as in effect on the day before the date of
			 enactment of this Act;
					(2)transfer to an
			 appropriate official of the Department any function determined appropriate
			 under paragraph (1) and any personnel, assets, components, authorities, and
			 liabilities relating to the function; and
					(3)submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a notification regarding
			 any function described in paragraph (1) that the Secretary does not transfer
			 under paragraph (2).
					(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the
			 item relating to section 878.
				209.Reorganization
			 authoritySection 872 of the
			 Homeland Security Act of 2002 (6 U.S.C. 452) is amended—
				(1)in subsection (a), by striking
			 only and all that follows through (2) after and
			 inserting only after; and
				(2)by striking subsection
			 (b) and inserting the following:
					
						(b)Limitations on other
				reorganization authority
							(1)In
				generalAuthority under subsection (a) shall not extend to the
				discontinuance, abolition, substantial consolidation, alteration, or transfer
				of any agency, entity, organizational unit, program, or function established or
				required to be maintained by statute.
							(2)Exception
								(A)In
				generalNotwithstanding paragraph (1), if the President
				determines it to be necessary because of an imminent threat to homeland
				security, a function, power, or duty vested by law in the Department, or an
				officer, official, or agency thereof, may be transferred, reassigned, or
				consolidated within the Department.
								(B)NoticeNot
				later than 30 days after the date on which the President makes a transfer,
				reassignment, or consolidation under subparagraph (A), the President shall
				notify the appropriate congressional committees of the transfer, reassignment,
				or consolidation.
								(C)DurationA
				transfer, reassignment, or consolidation under subparagraph (A) shall remain in
				effect only until the President determines that the threat to homeland security
				has terminated or is no longer imminent.
								(c)PublicationNot
				later than 30 days after the date on which the President or the Secretary makes
				a transfer, allocation, assignment, consolidation, alteration, establishment,
				or discontinuance under this section, the President or the Secretary shall
				publish in the Federal Register—
							(1)the reasons for the
				action taken; and
							(2)a list of each statutory
				provision implicated by the
				action.
							.
				210.Chief Information
			 Officer
				(a)In
			 generalSection 703 of the
			 Homeland Security Act of 2002 (6 U.S.C. 343) is amended—
					(1)by redesignating
			 subsection (b) as subsection (c); and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)ResponsibilitiesThe
				Chief Information Officer shall—
								(1)advise and assist the
				Secretary, heads of the components of the Department, and other senior officers
				in carrying out the responsibilities of the Department for all activities
				relating to the programs and operations of the information technology functions
				of the Department;
								(2)establish the information
				technology priorities, policies, processes, standards, guidelines, and
				procedures of the Department;
								(3)coordinate and ensure
				implementation of information technology priorities, policies, processes,
				standards, guidelines, and procedures within the Department;
								(4)be responsible for
				information technology capital planning and investment management in accordance
				with sections 11312 and 11313 of title 40, United States Code;
								(5)in coordination with the
				Chief Procurement Officer of the Department, assume responsibility for
				information systems acquisition, development and integration as required by
				section 11312 of title 40, United States Code;
								(6)in coordination with the
				Chief Procurement Officer of the Department, review and approve any information
				technology acquisition with a total value greater than a threshold level to be
				determined by the Secretary;
								(7)in coordination with
				relevant officials of the Department, ensure that information technology
				systems meet the standards established under the information sharing
				environment, as defined in section 1016 of the Intelligence Reform and
				Terrorism Prevention Act of 2004 (6 U.S.C. 485);
								(8)perform other
				responsibilities required under section 3506 of title 44, United States Code,
				and section 11315 of title 40, United States Code; and
								(9)perform such other
				responsibilities as the Secretary may
				prescribe.
								.
					(b)Software
			 licensing
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, and every 2 years thereafter, the Chief Information Officer of the
			 Department, in consultation with component chief information officers,
			 shall—
						(A)conduct a department-wide
			 inventory of all existing software licenses including utilized and unutilized
			 licenses;
						(B)assess the needs of the
			 Department and the components of the Department for software licenses for the
			 upcoming 2 fiscal years; and
						(C)examine how the
			 Department can achieve the greatest possible economies of scale and
			 cost-savings in the procurement of software licenses.
						(2)Excess software
			 licenses
						(A)Plan to reduce software
			 licensesIf the Chief Information Officer determines through the
			 inventory conducted under paragraph (1) that the number of existing software
			 licenses of the Department and the components of the Department exceeds the
			 needs of the Department as assessed under paragraph (1)(B), the Secretary, not
			 later than 90 days after the date on which the inventory is completed under
			 paragraph (1), shall establish a plan for bringing the number of software
			 licenses into balance with such needs of the Department.
						(B)Prohibition on
			 procurement of new software licenses
							(i)In
			 generalExcept as provided in clause (ii), upon completion of a
			 plan established under subparagraph (A), no additional resources may be
			 obligated for the procurement of new software licenses until such time as the
			 need of the Department exceeds the number of existing and unused
			 licenses.
							(ii)ExceptionThe
			 Chief Information Officer of the Department may allow the purchase of
			 additional licenses and amend the number of needed licenses as
			 necessary.
							(3)Submission to
			 CongressA copy of each inventory conducted under paragraph (1)
			 and each plan established under paragraph (2) shall be submitted to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					211.Department of Homeland
			 Security headquarters
				(a)In
			 generalNotwithstanding any other provision of law and not later
			 than the end of fiscal year 2018, the Secretary shall consolidate the location
			 of the headquarters of the Department and the headquarters of components of the
			 Department, as determined by the Secretary, in accordance with this
			 section.
				(b)St. Elizabeths
			 HospitalThe Secretary shall ensure that—
					(1)the headquarters
			 consolidation under subsection (a) occurs at the West Campus and East Campus of
			 Saint Elizabeths Hospital in the District of Columbia; and
					(2)the sites of the
			 headquarters consolidation include adequate parking and infrastructure to
			 support the offices and employees relocated to the sites.
					(c)Other mission support
			 activities
					(1)In
			 generalThe Secretary shall consolidate the physical location of
			 all components and activities of the Department in the National Capital Region
			 that do not relocate to the West Campus or East Campus of Saint Elizabeths
			 Hospital to as few locations within the National Capital Region as
			 possible.
					(2)LimitationThe
			 Secretary may only consolidate components and activities described in paragraph
			 (1) if the consolidation can be accomplished without adversely affecting the
			 specific mission of the components or activities being consolidated.
					(d)Reports on total
			 costs
					(1)Initial
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Administrator of General
			 Services, shall submit a report on the total costs to complete each of the 3
			 phases of construction for the Department Headquarters Consolidation project
			 within the National Capital Region to—
						(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
						(B)the Committee on Homeland
			 Security of the House of Representatives.
						(2)Subsequent
			 reportsNot later than 60 days after final appropriations are
			 provided for each of the fiscal years that the project is funded starting with
			 fiscal year 2012, the Secretary, in consultation with the Administrator of
			 General Services, shall submit an updated report to the committees described
			 under paragraph (1).
					(3)ContentsThe
			 reports submitted under this subsection shall—
						(A)include the full costs
			 for the facility to be operational, including information technology
			 costs;
						(B)include the amount of all
			 funding expended or obligated by the Department or the General Services
			 Administration on the project for the most recent fiscal year and each of the
			 preceding fiscal years;
						(C)include fiscal
			 implications for the delay of the project; and
						(D)provide estimated cost
			 avoidances as calculated by the most recent completion schedule and for each
			 previous completion schedule.
						212.Future Years Homeland
			 Security ProgramSection
			 874(a) of the Homeland Security Act of 2002 (6 U.S.C. 454(a)) is amended by
			 inserting but in any event not later than 30 days after the date on
			 which the budget request is submitted, after at or about the
			 same time,.
			213.Countering homegrown
			 terrorism
				(a)FindingsCongress
			 finds the following:
					(1)The Final Report of the
			 National Commission on Terrorist Attacks Upon the United States (commonly know
			 as, and in this section referred to as, the 9/11 Commission
			 Report) states that our strategy must match our means to two
			 ends: dismantling the al Qaeda network and prevailing in the longer term over
			 the ideology that gives rise to Islamist terrorism..
					(2)The President released a
			 document in August 2011, entitled Empowering Local Partners to Prevent
			 Violent Extremism in the United States, which set forth a framework for
			 countering violent extremism in the United States.
					(b)Designation of
			 officialNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall designate an official of the Department to
			 coordinate efforts to counter violent extremism in the United States, including
			 the ideology that gives rise to Islamist terrorism as identified in the 9/11
			 Commission Report.
				(c)NoticeNot
			 later than 15 days after the date on which the Secretary designates an official
			 under subsection (b), the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a written notification of the
			 designation.
				(d)ReportNot
			 later than 90 days after the date on which the Secretary designates an official
			 under subsection (b), the official designated shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Homeland Security of the House of Representatives a report detailing—
					(1)the strategy and
			 activities of the Department to counter violent extremism in the United States,
			 including the ideology that gives rise to Islamist terrorism as identified in
			 the 9/11 Commission Report;
					(2)which offices of the
			 Department have significant responsibilities for countering violent extremism
			 in the United States, including the ideology that gives rise to Islamist
			 terrorism as identified in the 9/11 Commission Report;
					(3)the number of employees
			 of the Department whose time is fully or partially dedicated and the amount of
			 funding dedicated by the Department to countering violent extremism in the
			 United States, including the ideology that gives rise to Islamist terrorism as
			 identified in the 9/11 Commission Report;
					(4)the type of
			 Department-sponsored activities and training for States and local governments,
			 including products and activities associated with State and major urban area
			 fusion centers, for countering violent extremism in the United States,
			 including the ideology that gives rise to Islamist terrorism as identified in
			 the 9/11 Commission Report;
					(5)the metrics used to
			 measure the effectiveness of programs or activities of the Department or
			 sponsored by the Department aimed to counter violent extremism in the United
			 States, including the ideology that gives rise to Islamist terrorism as
			 identified in the 9/11 Commission Report; and
					(6)the work of the
			 Department to ensure that its activities to counter violent extremism in the
			 United States, including the ideology that gives rise to Islamist terrorism as
			 identified in the 9/11 Commission report, are in compliance with civil rights
			 and civil liberties under applicable law.
					214.Office of Cargo
			 Security Policy
				(a)RepealSection 431 of the Homeland Security Act of
			 2002 (6 U.S.C. 239) is repealed.
				(b)Transfer of
			 functionsAll functions and responsibilities of the Office of
			 Cargo Security Policy, as of the day before the date of enactment of this Act,
			 shall be transferred to appropriate officials within the Office of
			 Policy.
				215.Reports on emergency
			 communications and interoperability functions
				(a)Report by
			 SecretaryNot later than 90
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives and the
			 Government Accountability Office a report reviewing all offices of the
			 Department responsible for emergency communications and interoperability
			 functions.
				(b)Report by Government
			 Accountability OfficeNot
			 later than 90 days after the date on which the Government Accountability Office
			 receives the report submitted under subsection (a), the Government
			 Accountability Office shall—
					(1)review the report
			 submitted by the Secretary; and
					(2)submit to the Committee
			 on Homeland Security and Governmental Affairs of the Senate and the Committee
			 on Homeland Security of the House of Representatives a report on the potential
			 consolidation or partial consolidation of the emergency communication
			 programs.
					216.Technical and
			 conforming amendments
				(a)Homeland Security Act
			 of 2002
					(1)Title
			 ITitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et
			 seq.) is amended—
						(A)in section 102(f)(10) (6
			 U.S.C. 112(f)(10)), by striking the Directorate of Border and
			 Transportation Security and inserting Commissioner, Customs and
			 Border Protection; and
						(B)in section 103(a) (6
			 U.S.C. 113(a))—
							(i)in paragraph (3), by
			 striking Under Secretary for Border and Transportation Security
			 and inserting Under Secretary for Policy; and
							(ii)in paragraph (5), by
			 striking the Bureau of and inserting U.S..
							(2)Title
			 IVTitle IV of the Homeland Security Act of 2002 (6 U.S.C. 201 et
			 seq.) is amended—
						(A)by amending the title
			 heading to read as follows:
							
								IVBorder and
				transportation
				security
								;
						(B)in subtitle A, by
			 amending the subtitle heading to read as follows:
							
								ABorder and transportation
				security
								;
						(C)by striking section 401
			 (6 U.S.C. 201);
						(D)in section 402 (6 U.S.C.
			 202)—
							(i)in the section heading,
			 by striking Responsibilities by inserting
			 Border and transportation
			 responsibilities; and
							(ii)by striking ,
			 acting through the Under Secretary for Border and Transportation
			 Security,;
							(E)in section 411(a) (6
			 U.S.C. 211(a)), by striking Under Secretary for Border and
			 Transportation Security and inserting Secretary;
						(F)in section 424(a) (6
			 U.S.C. 234(a)), by striking Under Secretary for Border Transportation
			 and Security and inserting Secretary;
						(G)in section 441 (6 U.S.C.
			 251)—
							(i)in the section heading,
			 by striking TO UNDER
			 SECRETARY FOR BORDER AND TRANSPORTATION SECURITY;
			 and
							(ii)by striking Under
			 Secretary for Border and Transportation Security and inserting
			 Secretary;
							(H)in section 442 (6 U.S.C.
			 252)—
							(i)by amending the section
			 heading to read as follows:
								
									442.United States
				Immigration and Customs
				Enforcement
									;
							(ii)in subsection
			 (a)—
								(I)in the subsection
			 heading, by striking Establishment of Bureau and inserting
			 U.S. Immigration and
			 Customs Enforcement;
								(II)in paragraph (1), by
			 striking a bureau to be known as the Bureau of Border
			 Security. and inserting an agency to be known as
			 U.S. Immigration and Customs Enforcement.;
								(III)by amending paragraph
			 (2) to read as follows:
									
										(2)Assistant
				SecretaryThe head of U.S. Immigration and Customs Enforcement
				shall be the Assistant Secretary of U.S. Immigration and Customs Enforcement,
				who—
											(A)shall also have the title
				of Director of U.S. Immigration and Customs Enforcement; and
											(B)shall have a minimum
				of—
												(i)5 years of professional
				experience in law enforcement; and
												(ii)5 years of management
				experience.
												;
								(IV)in paragraph (3)—
									(aa)in the matter preceding
			 subparagraph (A), by striking the Bureau of Border Security and
			 inserting U.S. Immigration and Customs Enforcement;
									(bb)in subparagraph
			 (A)—
										(AA)by striking Under
			 Secretary for Border and Transportation Security each place such term
			 appears and inserting Secretary; and
										(BB)by inserting of
			 U.S. Immigration and Customs Enforcement after Assistant
			 Secretary each place such term appears; and
										(cc)in subparagraph
			 (C)—
										(AA)by striking Under
			 Secretary for Border and Transportation Security and inserting
			 Under Secretary for Policy;
										(BB)by striking the
			 Bureau of Border Security and inserting U.S. Immigration and
			 Customs Enforcement; and
										(CC)by striking the
			 Bureau of Citizenship and Immigration Services and inserting
			 U.S. Citizenship and Immigration Services;
										(V)in paragraph (4)—
									(aa)by striking the
			 Bureau of Border Security and inserting U.S. Immigration and
			 Customs Enforcement; and
									(bb)by striking the
			 Bureau and inserting U.S. Immigration and Customs
			 Enforcement; and
									(VI)in paragraph
			 (5)(A)—
									(aa)by striking the
			 Bureau of Border Security and inserting U.S. Immigration and
			 Customs Enforcement; and
									(bb)by striking such
			 bureau each place such term appears and inserting U.S.
			 Immigration and Customs Enforcement;
									(iii)in subsection
			 (b)—
								(I)in paragraph (1), by
			 striking the Bureau of Border Security and inserting U.S.
			 Immigration and Customs Enforcement; and
								(II)in paragraph (2)—
									(aa)in the matter preceding
			 subparagraph (A), by striking Bureau of Border Security and
			 inserting U.S. Immigration and Customs Enforcement; and
									(bb)in subparagraph (B), by
			 striking the Bureau of Citizenship and Immigration Services (established
			 under subtitle E) and inserting U.S. Citizenship and Immigration
			 Services; and
									(iv)in subsection
			 (c)—
								(I)by striking the
			 Bureau of Border Security each place such term appears and inserting
			 U.S. Immigration and Customs Enforcement; and
								(II)by striking the
			 bureau and inserting U.S. Immigration and Customs
			 Enforcement;
								(I)in section 443 (6 U.S.C.
			 253)—
							(i)by striking The
			 Under Secretary for Border and Transportation Security and inserting
			 The Secretary; and
							(ii)by striking the
			 Bureau of Border Security each place such term appears and inserting
			 U.S. Immigration and Customs Enforcement;
							(J)in section 444 (6 U.S.C.
			 254)—
							(i)by striking The
			 Under Secretary for Border and Transportation Security and inserting
			 The Secretary;
							(ii)by striking
			 pursuant to policies and procedures applicable to employees of the
			 Federal Bureau of Investigation,; and
							(iii)by striking the
			 Bureau of Border Security and inserting U.S. Immigration and
			 Customs Enforcement;
							(K)by striking section 445
			 (6 U.S.C. 255);
						(L)in section 451 (6 U.S.C.
			 271)—
							(i)in the section heading,
			 by striking Bureau
			 of and inserting U.S.;
							(ii)in subsection
			 (a)—
								(I)in the subsection
			 heading, by striking of
			 Bureau;
								(II)in paragraph (1), by
			 striking a bureau to be known as the Bureau of and inserting
			 an agency to be known as U.S.;
								(III)in paragraph
			 (2)—
									(aa)by striking the
			 Bureau of Citizenship and Immigration Services each place such term
			 appears and inserting U.S. Citizenship and Immigration Services;
			 and
									(bb)by striking the
			 Bureau of Border Security and inserting U.S. Immigration and
			 Customs Enforcement;
									(IV)in paragraph (3)—
									(aa)by striking the
			 Bureau of Citizenship and Immigration Services each place such term
			 appears and inserting U.S. Citizenship and Immigration Services;
			 and
									(bb)by striking the
			 Bureau of Border Security of the Department and inserting U.S.
			 Immigration and Customs Enforcement;
									(V)in paragraph
			 (4)(A)—
									(aa)by striking the
			 Bureau of and inserting U.S.; and
									(bb)by striking such
			 bureau each place such term appears and inserting U.S.
			 Citizenship and Immigration Services; and
									(VI)in paragraph (5), by
			 striking the Bureau of and inserting U.S.;
								(iii)in subsection (b), by
			 striking the Bureau of and inserting U.S.;
							(iv)in subsection
			 (c)—
								(I)by striking the
			 Bureau of each place such term appears and inserting
			 U.S.; and
								(II)in paragraph (2)—
									(aa)in the matter preceding
			 subparagraph (A), by striking Bureau of and inserting
			 U.S.; and
									(bb)in subparagraph (B), by
			 striking Border Security of the Department and inserting
			 Immigration and Customs Enforcement;
									(v)in subsection (d), by
			 striking the Bureau of each place such term appears and
			 inserting U.S.;
							(vi)in subsection (e), by
			 striking the Bureau of each place such term appears and
			 inserting U.S.; and
							(vii)in subsection (f), by
			 striking the Bureau of each place such term appears and
			 inserting U.S.;
							(M)in section 452 (6 U.S.C.
			 272)—
							(i)by striking the
			 Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)in the heading to
			 subsection (f), by striking Bureau of and inserting
			 U.S.;
							(N)in section 453 (6 U.S.C.
			 273)—
							(i)by striking the
			 Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)in subsection (a)(2), by
			 striking “such bureau” and inserting U.S. Citizenship and Immigration
			 Services;
							(O)in section 454 (6 U.S.C.
			 274)—
							(i)by striking the
			 Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)by striking
			 pursuant to policies and procedures applicable to employees of the
			 Federal Bureau of Investigation,;
							(P)by striking section 455
			 (6 U.S.C. 271 note);
						(Q)by redesignating section
			 456 (6 U.S.C. 275) as section 455;
						(R)in section 455, as
			 redesignated—
							(i)by striking the
			 Bureau of each place such term appears and inserting
			 U.S.; and
							(ii)by striking the
			 effective date specified in section 455 each place such term appears
			 and inserting the date on which the functions specified under section
			 441 were transferred;
							(S)by striking sections 459
			 and 460 (6 U.S.C. 276 and 277);
						(T)by redesignating sections
			 461 and 462 as sections 456 and 457, respectively;
						(U)by striking section 471
			 (6 U.S.C. 291);
						(V)in section 472 (6 U.S.C.
			 292)—
							(i)in subsection
			 (a)(2)—
								(I)in subparagraph (B), by
			 striking the Bureau of Border Security of the Department of Homeland
			 Security and inserting U.S. Immigration and Customs
			 Enforcement; and
								(II)in subparagraph (C), by
			 striking the Bureau of Citizenship and Immigration Services of the
			 Department of Homeland Security and inserting U.S. Citizenship
			 and Immigration Services; and
								(ii)in subsection (e), by
			 striking or the Under Secretary for Border and Transportation
			 Security;
							(W)in section 474 (6 U.S.C.
			 294), by striking the Bureau of Border Security and the Bureau
			 of and inserting U.S. Immigration and Customs Enforcement and
			 U.S.;
						(X)in section 475(b) (6
			 U.S.C. 295(b)), by striking the Bureau of Border Security and the Bureau
			 of and inserting U.S. Immigration and Customs Enforcement and
			 U.S.;
						(Y)in section 476 (6 U.S.C.
			 296), by striking the Bureau of Citizenship and Immigration Services and
			 the Bureau of Border Security each place it appears and inserting
			 U.S. Citizenship and Immigration Services and U.S. Immigration and
			 Customs Enforcement; and
						(Z)in section 477 (6 U.S.C.
			 297)—
							(i)by striking the
			 Bureau of Citizenship and Immigration Services and the Bureau of Border
			 Security each place it appears and inserting U.S. Citizenship
			 and Immigration Services and U.S. Immigration and Customs Enforcement;
			 and
							(ii)by striking subsections
			 (c) and (d).
							(3)Title
			 VIISection 701(b)(1)(A) of the Homeland Security Act of 2002 (6
			 U.S.C. 341(b)(1)(A)) is amended by striking the Bureau of Border
			 Security and the Bureau of Citizenship and Immigration Services and
			 inserting U.S. Immigration and Customs Enforcement and U.S. Citizenship
			 and Immigration Services.
					(4)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
						(A)by striking the item
			 relating to title IV and inserting the following:
							
								
									TITLE IV—Border and
				transportation
				security
								
								;
						(B)by striking the item
			 relating to subtitle A of title IV and inserting the following:
							
								
									Subtitle A—Border and transportation
				security
								
								;
				  
						(C)by striking the items
			 relating to sections 401, 445, 455, 459, 460, and 471;
						(D)by striking the items
			 relating to section 441 and 442 and inserting the following:
							
								
									441. Transfer of functions.
									442. United States Immigration and Customs
				Enforcement.
								
								;
				  and
						(E)by striking the items
			 relating to sections 456, 461, and 462 and inserting the following:
							
								
									455. Transition.
									456. Application of internet-based
				technologies.
									457. Children's
				affairs.
								
								.
						(5)Other laws
						(A)Vulnerability and
			 threat assessmentSection 301 of the REAL ID Act of 2005 (8
			 U.S.C. 1778) is amended—
							(i)in subsection (a)—
								(I)in the first sentence, by
			 striking Under Secretary of Homeland Security for Border and
			 Transportation Security and inserting Secretary of Homeland
			 Security; and
								(II)in the second sentence,
			 by striking Under;
								(ii)in subsection
			 (b)—
								(I)by striking
			 Under; and
								(II)by striking Under
			 Secretary’s findings and conclusions and inserting Secretary’s
			 findings and conclusions; and
								(iii)in subsection (c), by
			 striking Directorate of Border and Transportation Security
			 .
							(B)Air charter
			 programSection 44903(l)(1) of title 49, United States Code, is
			 amended by striking Under Secretary for Border and Transportation
			 Security of the Department of and inserting Secretary
			 of.
						(C)Basic security
			 trainingSection 44918(a)(2)(E) of title 49, United States Code,
			 is amended by striking Under Secretary for Border and Transportation
			 Security of the Department of and inserting Secretary
			 of.
						(D)Airport security
			 improvement projectsSection 44923 of title 49, United States
			 Code, is amended—
							(i)in subsection (a), in the
			 matter preceding paragraph (1), by striking Under Secretary for Border
			 and Transportation Security of the Department of and inserting
			 Secretary of;
							(ii)by striking Under
			 Secretary each place it appears and inserting Secretary of
			 Homeland Security; and
							(iii)in subsection (d)(3),
			 in the paragraph heading, by striking Under.
							(E)Repair station
			 securitySection 44924 of title 49, United States Code, is
			 amended—
							(i)in subsection (a), by
			 striking Under Secretary for Border and Transportation Security of the
			 Department of and inserting Secretary of; and
							(ii)by striking Under
			 Secretary each place it appears and inserting Secretary of
			 Homeland Security.
							(F)Certificate actions in
			 response to a security threatSection 46111 of title 49, United
			 States Code, is amended—
							(i)in subsection (a), by
			 striking Under Secretary for Border and Transportation Security of the
			 Department of and inserting Secretary of; and
							(ii)by striking Under
			 Secretary each place it appears and inserting Secretary of
			 Homeland Security.
							(b)Clerical
			 AmendmentThe table of contents in section 1(b) of such Act (6
			 U.S.C. 101(b)), as amended by section 310(b), is further amended by inserting
			 after the item relating to section 837 the following new item:
					
						
							Sec. 838. Transparency and innovation in
				acquisition.
						
						.
				IIIInfrastructure
			 protection and resilience
			301.Infrastructure
			 Protection and Resilience Directorate
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended—
					(1)in section 103(a)(8) (6
			 U.S.C. 113), by striking Secretary and all that follows and
			 inserting Secretary for Infrastructure Protection and
			 Resilience.; and
					(2)in section 201 (6 U.S.C.
			 121)—
						(A)in the section heading,
			 by striking Information and all that follows and
			 inserting Intelligence and
			 analysis;
						(B)in subsection (a)—
							(i)in the subsection
			 heading, by striking and
			 infrastructure protection; and
							(ii)by striking and
			 an Office of Infrastructure Protection;
							(C)in subsection (b)—
							(i)in the subsection
			 heading, by striking and
			 assistant secretary for infrastructure protection;
			 and
							(ii)by striking paragraph
			 (3);
							(D)in subsection (c)—
							(i)by striking and
			 infrastructure protection; and
							(ii)by striking or
			 the Assistant Secretary for Infrastructure Protection, as
			 appropriate;
							(E)in subsection (d)—
							(i)in the subsection
			 heading, by striking and
			 infrastructure protection;
							(ii)in the matter preceding
			 paragraph (1), by striking and infrastructure protection;
							(iii)by striking paragraphs
			 (2), (5), (6), and (25);
							(iv)in paragraph (3), in the
			 matter preceding subparagraph (A), by inserting “, in coordination with the
			 Office of Infrastructure Protection,” after “To integrate”;
							(v)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
							(vi)by redesignating
			 paragraphs (7) through (24) as paragraphs (4) through (21), respectively;
			 and
							(F)in subsection (g), in the
			 matter preceding paragraph (1), by striking under this
			 section.
						(b)Infrastructure
			 Protection and Resilience Directorate
					(1)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.) is amended by adding at the end the following:
						
							EInfrastructure Protection
				and Resilience Directorate
								241.Infrastructure
				Protection and Resilience Directorate
									(a)In
				generalThere is established in the Department, an Infrastructure
				Protection and Resilience Directorate.
									(b)Under Secretary for
				Infrastructure Protection and ResilienceThe Infrastructure
				Protection and Resilience Directorate shall be headed by the Under Secretary
				for Infrastructure Protection and Resilience.
									(c)ResponsibilitiesThe
				Under Secretary for Infrastructure Protection and Resilience shall—
										(1)coordinate critical
				infrastructure protection and resiliency activities within the
				Department;
										(2)ensure Federal facilities
				protected by the Federal Protective Service are rendered safe and secure for
				Federal employees, contract employees, officers, and visitors; and
										(3)perform such other duties
				as the Secretary may prescribe.
										(d)Office of
				Infrastructure Protection
										(1)In
				generalThere is established in the Infrastructure Protection and
				Resilience Directorate an Office of Infrastructure Protection.
										(2)Assistant Secretary for
				Infrastructure ProtectionThe Office of Infrastructure Protection
				shall be headed by the Assistant Secretary for Infrastructure Protection, who
				shall be appointed by the President.
										(3)ResponsibilitiesThe
				Assistant Secretary for Infrastructure Protection shall—
											(A)promote, prioritize,
				coordinate, and plan for the protection, security, resiliency, and postdisaster
				restoration of critical infrastructure and key resources of the United States
				against or in the event of an act of terrorism, natural disaster, or other
				manmade disaster, in coordination with other agencies of the Federal Government
				and in cooperation with State and local government agencies and authorities,
				the private sector, and other entities;
											(B)carry out comprehensive
				assessments of the vulnerabilities of the key resources and critical
				infrastructure of the United States, including the performance of risk
				assessments to determine the risks posed by particular types of terrorist
				attacks within the United States (including an assessment of the probability of
				success of the attacks and the feasibility and potential efficacy of various
				countermeasures to the attacks);
											(C)integrate, in
				coordination with the Office of Intelligence and Analysis, relevant
				information, analyses, and vulnerability assessments of critical infrastructure
				and key resources of the United States (whether such information, analyses, or
				assessments are provided or produced by the Department or others) in order to
				identify priorities for protective and support measures by the Department,
				other agencies of the Federal Government, State, and local government
				agencies;
											(D)develop a comprehensive
				national plan for securing the key resources and critical infrastructure of the
				United States, including power production, generation, and distribution
				systems, information technology, and telecommunications systems (including
				satellites), electronic financial and property record storage and transmission
				systems, emergency preparedness communications systems, and the physical and
				technological assets that support such systems;
											(E)recommend measures
				necessary to protect the key resources and critical infrastructure of the
				United States in coordination with other agencies of the Federal Government and
				in cooperation with State and local government agencies and authorities, the
				private sector, and other entities;
											(F)for each sector
				identified in the National Infrastructure Protection Plan, prepare and submit
				to the Committee on Homeland Security and Governmental Affairs of the Senate
				and the Committee on Homeland Security of the House of Representatives, and to
				other appropriate congressional committees having jurisdiction over the
				critical infrastructure or key resources, a report on the comprehensive
				assessments carried out by the Secretary of the critical infrastructure and key
				resources of the United States, evaluating threat, vulnerability, and
				consequence, as required under this subsection, which—
												(i)shall contain, if
				applicable, actions or countermeasures recommended or taken by the Secretary or
				the head of another Federal agency to address issues identified in the
				assessments; and
												(ii)shall be submitted not
				later than the start of the third fiscal year beginning after the date of
				enactment of this subtitle, and every 4 years thereafter;
												(G)coordinate the
				identification and mitigation of risks associated with assets and systems
				located outside the United States, which, if disrupted or destroyed, would
				critically affect the public health and safety, economy, or national security
				of the United States; and
											(H)perform such other duties
				as the Secretary may
				prescribe.
											.
					(2)Continuation in
			 officeThe individual serving as Under Secretary for National
			 Protection and Programs on the day before the date of enactment of this Act,
			 may serve as the Under Secretary for Infrastructure Protection and Resilience
			 until the date on which an appointment to the position of Under Secretary for
			 Infrastructure Protection and Resilience is made under section 103(a)(8) of the
			 Homeland Security Act of 2002, as amended by this Act.
					(3)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 235 the following:
						
							
								Subtitle E—Infrastructure Protection and
				Resilience Directorate
								Sec. 241. Infrastructure Protection and
				Resilience
				Directorate.
							
							.
					302.Federal Protective
			 Service
				(a)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.), as amended by section 301, is amended by adding at the end the
			 following:
					
						FFederal Protective
				Service
							251.Federal Protective
				Service
								(a)EstablishmentThere
				is established within the Department the Federal Protective Service, which
				shall be headed by a Director, who shall report to the Under Secretary for
				Infrastructure Protection and Resilience.
								(b)Assessment and
				collection of feesThe Secretary may assess and collect fees and
				security charges for the costs of providing protective service.
								(c)Deposit of
				feesAny fees or security charges paid under this section shall
				be deposited in the appropriations account under the heading
				Federal
				Protective Service under the heading
				National Protection and
				Programs Directorate of the Department.
								(d)Adjustment of
				feesThe Director of the Office of Management and Budget shall
				adjust fees as necessary to carry out this
				section.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 241, as added by section 301 the
			 following:
					
						
							Subtitle F—Federal Protective
				Service
							Sec. 251. Federal Protective
				Service.
						
						.
				IVPreparedness, response,
			 and recovery
			401.Catastrophic incident
			 planning
				(a)DefinitionsSection
			 602 of the Post-Katrina Emergency Management Act of 2006 (6 U.S.C. 701) is
			 amended—
					(1)by redesignating
			 paragraphs (5) through (16) as paragraphs (6) through (17), respectively;
			 and
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)the term critical
				infrastructure has the meaning given that term in section 1016(e) of the
				USA PATRIOT Act (42 U.S.C.
				5195c(e));
							.
					(b)In
			 generalSection 653 of the Post-Katrina Emergency Management Act
			 of 2006 (6 U.S.C. 753) is amended—
					(1)by redesignating
			 subsections (b), (c), (d), and (e), as subsections (e), (f), (g), and (h),
			 respectively;
					(2)by redesignating
			 subsection (a) as subsection (c);
					(3)by inserting before
			 subsection (c), as redesignated, the following:
						
							(a)DefinitionIn
				this section, the term catastrophic incident planning means
				planning to prevent, prepare for, protect against, respond to, and recover from
				a catastrophic incident.
							(b)PlanningIn
				support of the national preparedness system, the President shall ensure that
				there are comprehensive plans to prevent, prepare for, protect against, respond
				to, and recover from natural disasters, acts of terrorism, and other man-made
				disasters, including catastrophic incidents, throughout the Federal
				Government.
							;
					(4)in subsection (c), as
			 redesignated—
						(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6);
						(B)by inserting after
			 paragraph (3), the following:
							
								(4)conducts catastrophic
				incident planning as required under subsection
				(d)(2);
								; and
				
						(C)in paragraph (5), as
			 redesignated, by inserting , including for catastrophic
			 incidents, after operational plans;
						(5)by inserting after
			 subsection (c), as redesignated, the following:
						
							(d)Catastrophic incident
				planningIn carrying out subsections (b) and (c), the President
				shall—
								(1)identify and prioritize
				risks of catastrophic incidents, including risks across all critical
				infrastructure sectors;
								(2)ensure that Federal
				agencies coordinate to conduct comprehensive and effective catastrophic
				incident planning to address prioritized catastrophic risks; and
								(3)review plans for
				catastrophic incidents developed by Federal agencies to ensure the
				effectiveness of the plans, including assessing whether—
									(A)the assumptions
				underlying plans for catastrophic incidents are realistic;
									(B)the resources identified
				to implement the plans are adequate for catastrophic incidents, including
				whether the number, skills, and training of the available workforce is
				sufficient to implement the plans; and
									(C)plans for catastrophic
				incidents reflect coordination with governmental and nongovernmental entities
				that would play a significant role in the response to the catastrophic
				incident.
									;
					(6)in subsection (e), as
			 redesignated, by striking subsection (a)(4) and inserting
			 subsection (c)(5); and
					(7)in subsection (g), as
			 redesignated, in the matter preceding paragraph (1), by striking
			 subsections (a) and (b) and inserting subsections (c) and
			 (e)..
					(c)Homeland Security
			 ActTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et
			 seq.) is amended by adding at the end the following:
					
						526.Catastrophic incident
				planning
							(a)DefinitionIn
				this section, the term catastrophic incident planning means
				planning to prevent, prepare for, protect against, respond to, and recover from
				a catastrophic incident.
							(b)DirectorThe
				Secretary shall appoint a senior official within the Agency who shall be
				responsible for catastrophic incident planning, including—
								(1)assisting the President
				and the heads of Federal agencies in identifying risks of catastrophic
				incidents for which planning is likely to be most needed or beneficial,
				including risks across all critical infrastructure sectors;
								(2)leading the efforts of
				the Department to conduct catastrophic incident planning to address risks in
				the areas of responsibility of the Department;
								(3)leading, promoting, and
				coordinating efforts of Federal agencies to conduct catastrophic incident
				planning to address risks, including by assisting in the assessing and
				reviewing of plans of Federal agencies for catastrophic incidents and plans of
				private sector entities for catastrophic incidents submitted to the Federal
				agencies;
								(4)developing communications
				plans and prescripted messages and message templates in accordance with section
				530;
								(5)providing assistance to
				State, local, and tribal governments in developing plans for catastrophic
				incidents;
								(6)promoting and supporting
				appropriate catastrophic incident planning by private sector entities,
				including private sector entities that own or manage critical infrastructure;
				and
								(7)otherwise assisting in
				the implementation of section 653 of the Post-Katrina Emergency Management
				Reform Act of 2006 (6 U.S.C.
				753).
								.
				(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 525 the following:
					
						
							Sec. 526. Catastrophic incident
				planning.
						
						.
				402.Preparedness of
			 individuals and communities
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section
			 401, is amended by adding at the end the following:
					
						527.Preparedness of
				individuals and communities
							(a)In
				generalThe Administrator shall enhance and promote the
				preparedness of individuals and communities for natural disasters, acts of
				terrorism, and other man-made disasters and coordinate with State, local, and
				tribal governments and private sector and nongovernmental organizations in
				these efforts.
							(b)Lead
				officialThe Administrator shall appoint a senior official within
				the Department to coordinate and oversee the activities of the Agency to
				enhance and promote the preparedness of individuals and communities for natural
				disasters, acts of terrorism, and other man-made
				disasters.
							.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 526, as added by section 401, the
			 following:
					
						
							Sec. 527. Preparedness of individuals and
				communities.
						
						.
				403.Federal response and
			 recovery preparedness officials
				(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended—
					(1)in section 501 (6 U.S.C. 311)—
						(A)in paragraph (8), by
			 striking section 502(a)(6) and inserting section
			 504(a)(6);
						(B)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
						(C)by inserting after
			 paragraph (8) the following:
							
								(9)the term
				recovery means the short- and long-term process of restoring,
				reshaping, and enhancing the resiliency of the physical, social, economic, and
				natural environments, government institutions, and the lives of affected
				individuals.
								;
				and
						(2)by adding after section 527, as added by
			 section 402 of this Act, the following:
						
							528.Federal response and
				recovery preparedness officials
								(a)In
				generalThe Administrator shall ensure the preparedness of
				Federal agencies to respond to and support recovery from a natural disaster,
				act of terrorism, or other man-made disaster by—
									(1)ensuring the development
				of and preparedness of the Agency to implement the National Response Framework
				and the National Disaster Recovery Framework;
									(2)ensuring Federal agencies
				with responsibilities under the National Response Framework and the National
				Disaster Recovery Framework are prepared to fulfill those responsibilities,
				including having appropriate staffing and training; and
									(3)unless a major disaster
				is a catastrophic incident relating to which the President has established a
				Commission under section 327 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act, resolving disagreements relating to response to and
				recovery from major disasters between Federal agencies with responsibilities
				under the National Disaster Recovery Framework, including disagreements
				relating to a particular major disaster and disagreements that arise before a
				major disaster is declared.
									(b)Disaster response and
				recovery officialsThe head of each Federal agency with major
				responsibilities under the National Response Framework or the National Disaster
				Recovery Framework, as determined by the Administrator, shall designate a
				senior official to—
									(1)ensure the Federal agency
				is prepared to execute its response and recovery responsibilities under such
				plans; and
									(2)coordinate disaster
				response and recovery efforts and activities with the
				Administrator.
									.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 527, as added by section 402, the
			 following:
					
						
							Sec. 528. Federal response and recovery
				preparedness
				officials.
						
						.
				404.Recovery
				(a)Definition of major
			 disasterSection 102 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by striking paragraph (2) and inserting the following:
					
						(2)Major
				disasterThe term major disaster means any natural
				disaster (including a pandemic), act of terrorism, or other man-made disaster,
				in any part of the United States, which in the determination of the President
				causes damage of sufficient severity and magnitude to warrant major disaster
				assistance under this Act to supplement the efforts and available resources of
				States, local governments, and disaster relief organizations in alleviating the
				damage, loss, hardship, or suffering caused
				thereby.
						.
				(b)Other
			 definitionsSection 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by adding at the end the following:
					
						(11)RecoveryThe
				term recovery has the meaning given that term in section 501 of
				the Homeland Security Act of 2002 (6 U.S.C. 311).
						(12)National Disaster
				Recovery FrameworkThe term National Disaster Recovery
				Framework means the National Disaster Recovery Framework developed under
				section 655 of the Post-Katrina Emergency Management Reform Act of 2006.
						(13)Catastrophic
				incidentThe term catastrophic incident has the
				meaning given that term in section 501 of the Homeland Security Act of 2002 (6
				U.S.C.
				311).
						.
				(c)Recovery
			 effortsSection 402 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170a) is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (D), by
			 inserting and after measures;;
						(B)in subparagraph (E), by
			 striking and at the end; and
						(C)by striking subparagraph
			 (F);
						(2)in paragraph (4), by
			 striking and at the end;
					(3)in paragraph (5)(B), by
			 striking the period at the end and inserting ; and; and
					(4)by adding at the end the
			 following:
						
							(6)assist State and local
				governments to recover from a major disaster and coordinate Federal assistance
				for recovery from the major disaster by—
								(A)identifying and
				coordinating Federal resources, programs, and agencies to support the
				implementation of recovery and mitigation efforts of State and local
				governments;
								(B)providing technical and
				other advice to State and local governments to manage, control, and mitigate
				hazards and risk to reduce damages from a subsequent major disaster;
								(C)in the case of a
				catastrophic incident, establishing a Commission under section 327; and
								(D)providing financial and
				technical assistance and advice to State and local governments affected by a
				major disaster to—
									(i)assess the effects of the
				major disaster;
									(ii)support coordinated and
				comprehensive recovery planning; and
									(iii)support and facilitate
				implementation of recovery plans and
				actions.
									.
					(d)Recovery from a
			 catastrophic incidentTitle
			 III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5141 et seq.) is amended by adding at the end the following:
					
						327.Catastrophic incident
				recovery commissions
							(a)DefinitionsIn
				this section—
								(1)the term
				Administrator means the Administrator of the Federal Emergency
				Management Agency;
								(2)the term
				Chairperson means the Chairperson of a Commission selected under
				subsection (b)(2); and
								(3)the term
				Commission means a commission established under subsection
				(b)(1).
								(b)Commission
				establishment
								(1)In
				generalImmediately following a catastrophic incident, the
				President may establish a commission to facilitate and support States and local
				governments in achieving an efficient, effective, and expeditious recovery from
				the catastrophic incident.
								(2)ChairpersonThe
				President shall select an official to serve as the Chairperson of each
				Commission to ensure the responsibilities of the Commission are fulfilled. The
				Chairperson shall have the authority to direct any Federal agency to use the
				authorities and resources granted to the Federal agency under Federal law in
				support of the efficient, effective, and expeditious recovery from the
				catastrophic incident.
								(3)Members of
				CommissionsEach Commission shall include as a member the
				Administrator, the head of each Federal agency with major responsibilities
				under the National Disaster Recovery Framework, and the head of any other
				Federal agency that the President determines necessary.
								(4)StaffingThe
				Administrator and the head of each Federal agency with responsibilities under
				the National Disaster Recovery Framework shall each detail to each Commission a
				sufficient number of senior officials with decisionmaking authority and staff
				who shall serve full-time on the Commission to ensure efficient administration
				of the assistance provided by the Federal Government.
								(c)Responsibilities of a
				CommissionA Commission shall—
								(1)develop and implement a
				strategic plan under subsection (d) for the recovery from the catastrophic
				incident and to mitigate against the effects of and foster resilience against
				subsequent disasters;
								(2)coordinate the activities
				of Federal agencies represented by the members of the Commission and other
				Federal agencies that the President determines necessary and resolve
				disagreements relating to recovery from the catastrophic incident between or
				among Federal agencies;
								(3)compile data relating to
				the recovery from the catastrophic incident, including on the Federal
				assistance provided and the status of meeting recovery goals;
								(4)identify Federal
				regulations, policies, and procedures that need to be streamlined and
				coordinated to enable an efficient, expeditious, and effective recovery from
				the catastrophic incident;
								(5)identify and facilitate
				the provision of Federal funds to address gaps in the recovery from the
				catastrophic incident;
								(6)coordinate with State and
				local governments on the recovery from the catastrophic incident; and
								(7)take actions to prevent
				waste, fraud, and abuse in the recovery from the catastrophic incident.
								(d)Strategic recovery
				plan
								(1)In
				generalNot later than 90 days after the date of a catastrophic
				incident, the Commission established for the catastrophic incident shall submit
				to the Committee on Homeland Security and Governmental Affairs of the Senate
				and the Committee on Transportation and Infrastructure of the House of
				Representatives a strategic recovery plan for how the Federal Government will
				expeditiously assist State and local governments in the recovery of the area
				affected by the catastrophic incident.
								(2)ContentsEach
				strategic plan submitted under paragraph (1) shall be written in coordination
				with State and local governments affected by the catastrophic incident and
				shall include—
									(A)an assessment of
				challenges and needs faced in the recovery from the catastrophic
				incident;
									(B)a description of how each
				Federal agency will support State and local governments in the recovery
				efforts, including technical, financial, and planning assistance, and the roles
				and responsibilities of each Federal agency in fulfilling the strategic
				plan;
									(C)a description of how each
				Federal agency on the Commission will administer and provide staffing to assist
				in the recovery from the catastrophic incident;
									(D)a description of any
				procedures of a Federal agency that will be streamlined to help ensure an
				efficient and effective recovery from the catastrophic incident; and
									(E)a description of any
				legislative authority needed to help ensure an efficient, expeditious, and
				effective recovery from the catastrophic incident.
									(3)UpdateNot
				later than 180 days after the date on which a Commission submits a strategic
				plan under paragraph (1), and every 180 days thereafter until the date on which
				the Commission terminates under subsection (e), the Commission shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate a
				report describing—
									(A)progress in the recovery
				from the catastrophic incident since the date on which the most recent
				strategic plan or report relating to the catastrophic incident was submitted;
				and
									(B)major challenges and
				unmet needs remaining in the recovery from the catastrophic incident.
									(e)Termination
								(1)In
				generalThe President shall terminate a Commission established in
				relation to a catastrophic incident when the President determines that all
				issues relating to the Federal coordination of the recovery have been
				substantially resolved.
								(2)WithdrawalUpon
				a determination by the President that the matters with which a Federal agency
				has been involved as part of a Commission have been substantially resolved, the
				Federal agency may withdraw from the
				Commission.
								.
				405.Enhancing response and
			 recovery operations and programs
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 403, is amended by adding at the end the
			 following:
					
						529.Administration of
				response and recovery operations and programs
							(a)DefinitionsIn
				this section—
								(1)the term
				annuitant means an annuitant under a Government retirement
				system;
								(2)the terms
				deployed and deployment mean the performance of
				services under the response and recovery operations and programs of the Agency,
				including exercises and training for such operations and programs;
								(3)the term Disaster
				Reserve Workforce means the Disaster Reserve Workforce established under
				subsection (b);
								(4)the term
				employee has the meaning given under section 2105 of title 5,
				United States Code;
								(5)the term employee
				designated for short term deployments means an employee hired under
				section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5149(b)(1)) designated only for short-term
				deployments;
								(6)the term Government
				retirement system means a retirement system established by law for
				employees of the Government of the United States;
								(7)the term major
				project means any project for which the total costs are greater than
				$400,000;
								(8)the term permanent
				seasonal employee means an employee, including an employee hired under
				section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5149(b)(1)), working under seasonal employment as
				defined under section 340.401 of title 5 of the Code of Federal Regulations or
				any successor regulation;
								(9)the term
				reservist means an employee who is a member of the Disaster
				Reserve Workforce;
								(10)the term response
				and recovery operations and programs means response operations and
				programs and recovery operations and programs;
								(11)the term response
				operations and programs means operations and programs that involve
				taking immediate actions to save lives, protect property or the environment, or
				meet basic human needs;
								(12)the term recovery
				operations and programs means operations and programs to support and
				enable recovery, as defined in section 501 of the Homeland Security Act of
				2002; and
								(13)the term term
				employee means an employee, including an employee hired under section
				306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5149(b)(1)), who is appointed to a term of 1 or more
				years.
								(b)Disaster Reserve
				WorkforceIn order to provide efficiency, continuity, quality,
				and accuracy in services performed under response and recovery operations and
				programs there is within the Agency a Disaster Reserve Workforce, which shall
				be used to supplement the work of permanent full-time employees of the Agency
				on response and recovery operations and programs.
							(c)Provision of services
				performed under response and recovery operations and programs
								(1)In
				generalThe Administrator shall ensure that the Disaster Reserve
				Workforce can rapidly and efficiently deploy qualified, skilled, and trained
				reservists for a sufficiently long period to provide continuity in response and
				recovery operations and programs.
								(2)Management and
				implementation
									(A)In
				generalSufficient numbers of qualified permanent full-time
				employees of the Agency shall lead and manage the Disaster Reserve Workforce
				and implement response and recovery operations and programs, including leading
				individual major projects under sections 404, 406, and 407 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c, 5172,
				and 5173).
									(B)ReservistsReservists
				shall include—
										(i)term employees;
										(ii)permanent seasonal
				employees;
										(iii)employees designated
				for short-term deployments;
										(iv)employees of the
				Department who are not employees of the Agency; and
										(v)employees of other
				Federal agencies.
										(C)Short-term
				deploymentsEmployees designated for short-term deployments shall
				generally be deployed—
										(i)when necessary to
				temporarily respond to—
											(I)imminent natural
				disasters, acts of terrorism, and other manmade disasters; or
											(II)the immediate aftermath
				of those disasters or acts;
											(ii)only for uncertain or
				temporary durations; and
										(iii)absent extraordinary
				circumstances, for less than 180 days each calendar year.
										(D)Reliance on certain
				reservistsIn supporting the work of permanent full-time
				employees, the Administrator—
										(i)shall rely to the
				greatest extent possible on term employees and permanent seasonal employees, in
				order to help ensure greater efficiency, continuity, quality, and accuracy in
				services performed under recovery operations and programs; and
										(ii)may use discretion to
				deploy the reservists most able to ensure the greatest efficiency, continuity,
				quality, and accuracy in services performed under response and recovery
				operations and programs.
										(3)Policies and
				proceduresIn order to ensure that efficient, continuous, and
				accurate services are provided under response and recovery operations and
				programs, not later than 180 days after the date of enactment of this section,
				the Administrator shall develop—
									(A)staffing policies and
				procedures that provide for the proper implementation of and management of
				response and recovery operations and programs by sufficient numbers of
				permanent full-time senior-level officials;
									(B)plans to recruit
				individuals who reside in the area affected by a major disaster when long-term
				recovery efforts are needed; and
									(C)policies and procedures
				relating to sections 403, 404, 406, 407, and 502 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c, 5172,
				5173, and 5192).
									(4)Minimum standards and
				guidelines for the Disaster Reserve Workforce
									(A)Standards and
				guidelinesNot later than 180 days after the date of enactment of
				this section, the Administrator shall develop standards and guidelines for the
				Disaster Reserve Workforce, including—
										(i)setting appropriate
				mandatory before and after disaster training requirements;
										(ii)establishing the minimum
				number of days annually an individual is required to deploy in a year during
				which there is sufficient work for members of the Disaster Reserve
				Workforce;
										(iii)providing for a
				reasonably long time period for deployment to ensure continuity in operations;
				and
										(iv)establishing performance
				requirements, including for the timely and accurate resolution of issues and
				projects.
										(B)Maintaining membership
				in the disaster reserve workforceIn order to maintain membership
				in the Disaster Reserve Workforce, a reservist shall—
										(i)be credentialed in
				accordance with section 510; and
										(ii)meet all minimum
				standards and guidelines established under subparagraph (A)—
											(I)for term employees,
				before being appointed to a term in the Disaster Reserve Workforce; and
											(II)annually for all other
				reservists.
											(C)Evaluation
				systemIn consultation with the Director of the Office of
				Personnel Management, the Administrator shall develop and implement a system to
				continuously evaluate reservists to ensure that all minimum standards and
				guidelines under this paragraph are satisfied annually by all reservists.
				Chapter 43 of title 5, United States Code, shall not apply to reservists
				covered under the system developed and implemented under this
				subparagraph.
									(5)ContractorsNot
				later than 180 days after the date of enactment of this section, the
				Administrator, in conjunction with the Chief Human Capital Officer of the
				Agency, shall establish policies and procedures for contractors that support
				response and recovery operations and programs, which shall ensure that the
				contractors have appropriate skills, training, knowledge, and experience for
				assigned tasks, including by ensuring that the contractors meet training,
				credentialing, and performance requirements similar to the requirements for
				reservists.
								(6)Reemployed
				annuitants
									(A)In
				generalIn appointing reservists to the Disaster Reserve
				Workforce, the application of sections 8344 and 8468 of title 5, United States
				Code (relating to annuities and pay on reemployment) or any other similar
				provision of law under a Government retirement system may be waived by the
				Administrator for annuitants reemployed on deployments involving a direct
				threat to life or property or other unusual circumstances for the entirety of
				the deployment.
									(B)LimitationsThe
				authority under subparagraph (A)—
										(i)is granted to assist the
				Administrator in establishing and effectively operating the Disaster Reserve
				Workforce if no other qualified applicant is available for a reservist
				position; and
										(ii)may be exercised
				only—
											(I)with respect to natural
				disasters, acts of terrorism, or other man-made disasters, including
				catastrophic incidents; and
											(II)if the applicant will
				not accept the position without a waiver.
											(C)Not employee for
				retirement purposesAn annuitant to whom a waiver under
				subparagraph (A) is in effect shall not be considered an employee for purposes
				of any Government retirement system.
									(7)Permanent employment
				positions
									(A)In
				generalA reservist hired under section 306(b)(1) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1))
				may compete for permanent positions in the Agency under merit promotion
				procedures. The actual time deployed as a reservist shall be considered
				creditable service for purposes of such competition and shall be calculated,
				for purposes of section 8411 of title 5, United States Code, by dividing the
				total number of days of service as a reservist by 365 to obtain the number of
				years of service and dividing any remainder by 30 to obtain the number of
				additional months of service and excluding from the aggregate the fractional
				part of a month, if any.
									(B)ConsiderationIn
				evaluating a reservist hired under section 306(b)(1) of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)) for a
				potential permanent employment position, the Administrator shall consider the
				qualifications of, and performance as a reservist by, the reservist, including
				the ability of the reservist to timely, accurately, and creatively resolve
				issues and projects when deployed.
									(C)Effective date and
				applicationThis paragraph shall—
										(i)take effect on the date
				on which the Administrator implements the evaluation system under paragraph
				(4)(C); and
										(ii)apply to periods of
				service performed after that date.
										(8)No impact on agency
				personnel ceilingReservists shall not be counted against any
				personnel ceiling limitation applicable to the
				Agency.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 528, as added by section 403, the
			 following:
					
						
							Sec. 529. Administration of response and
				recovery operations and
				programs.
						
						.
				(c)Permanent seasonal
			 employeesSection 306(b) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5149(b)) is amended—
					(1)in paragraph (1), by
			 inserting or permanent seasonal employees (as that term is defined under
			 section 529(a)(8) of the Homeland Security Act of 2002) after
			 temporary personnel; and
					(2)in paragraph (3), by
			 inserting or the employment of permanent seasonal employees (as that
			 term is defined under section 529(a)(8) of the Homeland Security Act of
			 2002) after additional personnel.
					406.Department and agency
			 officials
				(a)In
			 generalSection 514(a) of the
			 Homeland Security Act of 2002 (6 U.S.C. 321c(a)) is amended—
					(1)by striking The President
			 and inserting the following:
						
							(1)In
				generalThe
				President
							;
					(2)by striking 4 Deputy
			 Administrators and inserting 3 Deputy Administrators;
			 and
					(3)by adding at the end the following:
						
							(2)Chief Management
				Officer
								(A)In
				generalIn addition to any Deputy Administrators appointed under
				paragraph (1), the President shall appoint 1 Deputy Administrator who shall
				serve as the Chief Management Officer of the Agency and advise the
				Administrator on matters relating to the management of the Agency,
				including—
									(i)budgeting,
				appropriations, expenditures of funds, accounting, and finance;
									(ii)procurement;
									(iii)human resources and
				personnel;
									(iv)information technology
				and communications systems;
									(v)facilities, property,
				equipment, and other material resources;
									(vi)security for personnel,
				information technology and communications systems, facilities, property,
				equipment, and other material resources;
									(vii)identification and
				tracking of performance measures relating to the responsibilities of the
				Agency;
									(viii)grants and other
				assistance management programs;
									(ix)the conduct of internal
				audits and management analyses of the programs and activities of the
				Agency;
									(x)controls over waste,
				fraud, and abuse; and
									(xi)any other management
				duties determined appropriate by the Administrator.
									(B)CriteriaThe
				Deputy Administrator appointed under subparagraph (A) shall have—
									(i)extensive executive level
				leadership and management experience in the public or private sector;
									(ii)strong leadership
				skills;
									(iii)a demonstrated ability
				to manage large and complex organizations; and
									(iv)a proven record in
				achieving positive operational
				results.
									.
					(b)Provision of
			 information to Congress
					(1)DefinitionIn
			 this subsection, the term appropriate committees of Congress
			 means—
						(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
						(B)the Committee on Homeland
			 Security and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
						(2)StrategyNot
			 later than 1 year after the date of enactment of this Act, the Chief Management
			 Officer of the Federal Emergency Management Agency and the Under Secretary for
			 Management shall submit to the appropriate committees of Congress a strategy
			 for improving the management of the Federal Emergency Management Agency.
					(3)BriefingsNot
			 later than 90 days after the date of enactment of this Act, and every 90 days
			 thereafter until the date that is 3 years after the date of enactment of this
			 Act, the Chief Management Officer of the Federal Emergency Management Agency
			 and the Under Secretary for Management shall brief the appropriate committees
			 of Congress on measures taken to improve the management of the Federal
			 Emergency Management Agency, including, after the strategy is submitted under
			 paragraph (2), information regarding implementation of the strategy.
					407.Infrastructure
			 protection assistance
				(a)Port security
			 grantsThere are authorized to be appropriated to the Secretary
			 to make grants for port security in accordance with section 70107 of title 46,
			 United States Code, $249,500,000 for fiscal year 2012.
				(b)Surface transportation
			 security grants
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 for public transportation and railroad security grants authorized under
			 sections 1406 and 1513 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135 and 1163) $224,500,000 for fiscal year
			 2012.
					(2)Program
			 guidanceThe Secretary shall—
						(A)ensure public
			 transportation and passenger rail security grants are awarded on the basis of
			 remediating risk to the system and to the region as a whole;
						(B)require applications be
			 reviewed and approved by a Regional Transit Security Working Group comprised of
			 representatives of all eligible transportation systems in the region, the
			 homeland security offices of each State in the region, and other relevant
			 regional officials;
						(C)require a Federal
			 Security Director familiar with the region, or another Federal security
			 official familiar with the region and designated by the Secretary, to rank
			 applications based on the anticipated ability of the proposed use of funds to
			 protect passengers from acts of terrorism, including the use of explosive
			 devices and the release of biological, chemical, and radiological agents;
			 and
						(D)in any year in which more
			 than 50 percent (by dollar value) of all funding available for grants under
			 sections 1406 and 1513 of the Implementing Recommendations of 9/11 Commission
			 Act of 2007 (6 U.S.C. 1135 and 1163) are awarded for securing or remediating
			 risk to specific physical assets, submit a report to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives describing how the grant funds awarded
			 under those sections will be used to protect passengers from acts of terrorism,
			 including the use of explosive devices and the release of biological, chemical,
			 and radiological agents.
						(c)Repeal of over-the-road
			 bus security assistance programSection 1532 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 is repealed.
				408.Federal-State border
			 security cooperation
				(a)In
			 generalTitle XX of the
			 Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at
			 the end the following:
					
						COther grant
				programs
							2041.Operation Stonegarden
				grant program
								(a)Financial
				assistance
									(1)Authority
										(A)In
				generalThe Secretary, acting through the Administrator, may make
				grants to States to facilitate and enhance participation by States, local
				governments, and Indian tribes in border security efforts.
										(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Commissioner of U.S. Customs and Border
				Protection.
										(2)EligibilityA
				State is eligible for a grant under this section if the State has an
				international water border or is located on the international border between
				the United States and Mexico or the United States and Canada.
									(3)Availability and use of
				funds
										(A)In
				generalNot later than 45 days after the date on which a State
				receives funds under a grant under this section, the State shall make available
				not less than 95 percent of the funds to participating entities of the State or
				a local government or Indian tribe in the State.
										(B)Retained
				fundsA States may use not more than 5 percent of the funds
				received under a grant under this section for expenses relating to the
				management and administration of the grant.
										(C)Management and
				administrationA local government or Indian tribe that receives
				grant funds under this section may use not more than 5 percent of the funds for
				expenses relating to the management and administration of the grant.
										(4)Limitations on use of
				fundsFunds provided under a grant under this section may not be
				used to—
										(A)supplant State, local, or
				tribal government funds;
										(B)pay salaries or benefits
				for personnel, other than overtime expenses of regular and reserve law
				enforcement personnel or regular pay expenses of reserve law enforcement
				personnel; or
										(C)construct or renovate
				buildings or other physical facilities.
										(5)PrioritizationIn
				allocating funds among eligible States applying for grants under this section,
				the Administrator shall consider—
										(A)an assessment of the
				risks associated with cross-border threats to a State, including terrorism and
				other criminal activities, including consideration of—
											(i)the most current threat
				assessments available to the Department relevant to the border of the
				State;
											(ii)border-specific law
				enforcement intelligence;
											(iii)the length of the
				international border of the State; and
											(iv)such other factors as
				the Administrator determines appropriate;
											(B)the anticipated
				effectiveness of the proposed use of the grant by the State to enhance border
				security capabilities; and
										(C)the results of peer
				review evaluations of applications conducted by State, local, and tribal law
				enforcement personnel.
										(b)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this section $55,000,000 for each of fiscal years 2012 through
				2017.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 2022 the following:
					
						
							Subtitle C—Other grant programs
							Sec. 2041. Operation Stonegarden grant
				program.
						
						.
				409.Emergency management
			 assistance compactSection
			 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 761(d)) is amended by striking “$4,000,000 for fiscal year 2008” and inserting
			 “$2,000,000 for each of fiscal years 2012 through 2016”.
			410.Repeal of emergency
			 operations center grant program
				(a)In
			 generalSubtitle A of title VI of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended—
					(1)by striking section 614
			 (42 U.S.C. 5196c); and
					(2)by redesignating sections
			 615 and 616 (42 U.S.C. 5196d and 5196f) as sections 614 and 615,
			 respectively.
					(b)Savings
			 clauseA grant made under section 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act before the date of enactment of
			 this Act shall remain in full force and effect under the terms and conditions,
			 and for the duration, of the grant.
				411.Performance
			 measuresIn order to ensure
			 that States, high-risk urban areas, and other grant recipients use grants
			 administered by the Department effectively, the Administrator of the Federal
			 Emergency Management Agency shall develop and implement performance metrics in
			 accordance with the comprehensive assessment system under section 649 of the
			 Post-Katrina Emergency Management Act of 2006 (6 U.S.C. 749) and section
			 2022(a)(4) of the Homeland Security Act of 2002 (6 U.S.C. 612(a)(4)).
			412.Communications
			 planning
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 405, is amended by adding at the end the
			 following:
					
						530.Communications
				planning
							(a)Incorporation of
				communications plans
								(1)In
				generalThe Secretary, acting through the senior official
				responsible for catastrophic incident planning appointed under section 526 (in
				this section referred to as the designated official), shall
				develop communications plans for providing information to the public related to
				preparing for, protecting against, and responding to natural disasters, acts of
				terrorism, and other man-made disasters, including catastrophic incidents
				involving the use of weapons of mass destruction.
								(2)ConsultationIn
				developing communications plans under paragraph (1), the designated official
				shall consult with State, local, and tribal governments and coordinate, as the
				designated official considers appropriate, with other executive agencies that
				have responsibilities under the National Response Framework and other relevant
				executive agencies.
								(b)Prescripted messages
				and message templates
								(1)In
				generalAs part of the communication plans, the designated
				official shall develop prescripted messages or message templates to be included
				in the plans to be provided to State, local, and tribal government officials so
				that those officials can quickly and rapidly disseminate critical information
				to the public in anticipation or in the immediate aftermath of a disaster or
				incident.
								(2)Development and
				designThe prescripted messages or message templates
				shall—
									(A)be developed, as the
				designated official determines appropriate, in consultation with State, local,
				and tribal governments and in coordination with other executive agencies that
				have responsibilities under the National Response Framework and other relevant
				executive agencies;
									(B)be designed to provide
				accurate, essential, and appropriate information and instructions to the
				population directly affected by a disaster or incident, including information
				related to evacuation, sheltering in place, and issues of immediate health and
				safety; and
									(C)be designed to provide
				accurate, essential, and appropriate technical information and instructions to
				emergency response providers and medical personnel responding to a disaster or
				incident.
									(c)Communications
				formatsIn developing the prescripted messages or message
				templates required under subsection (b), the designated official shall develop
				each such prescripted message or message template in multiple formats to ensure
				delivery—
								(1)in cases where the usual
				communications infrastructure is unusable as a result of the nature of a
				disaster or incident; and
								(2)to individuals with
				disabilities or other special needs and individuals with limited English
				proficiency in accordance with section 616 of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5196d).
								(d)Dissemination and
				technical assistanceThe designated official shall ensure that
				all prescripted messages and message templates developed under this section are
				made available to State, local, and tribal governments so that those
				governments may incorporate the messages and templates into the emergency plans
				of those governments. The designated official shall also make available
				relevant technical assistance to those governments to support communications
				planning.
							(e)ExercisesTo
				ensure that the prescripted messages or message templates developed under this
				section can be effectively utilized in a disaster or incident, the designated
				official shall incorporate such prescripted messages or message templates into
				exercises conducted under the National Exercise Program described in section
				648 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
				748).
							(f)Submission of
				plansNot later than 1 year after the date of enactment of this
				section, the designated official shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Homeland
				Security of the House of Representatives a copy of the communications plans
				required to be developed under this section, including—
								(1)prescripted messages or
				message templates developed in conjunction with the plans; and
								(2)a description of the
				means that will be used to deliver such messages in a natural disaster, act of
				terrorism, or other man-made
				disaster.
								.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 529, as added by section 405, the following:
					
						
							Sec. 530. Communications
				planning.
						
						.
				413.Guidelines concerning
			 weapons of mass destruction
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.), as amended by section 412, is amended by adding at the end the
			 following:
					
						531.Guidelines concerning
				weapons of mass destruction
							(a)Establishment of
				guidelinesNot later than 1 year after the date of enactment of
				the Department of Homeland Security
				Authorization Act of 2012, the Secretary shall—
								(1)develop guidelines for
				responding to an explosion or release of nuclear, biological, radiological, or
				chemical material, in coordination with—
									(A)State, local, and tribal
				governments;
									(B)Federal agencies
				with—
										(i)responsibilities for
				responding to weapons of mass destruction incidents under the National Response
				Framework; or
										(ii)relevant scientific or
				worker health expertise; and
										(C)representatives
				of—
										(i)emergency response
				provider organizations; and
										(ii)public health and
				medical organizations; and
										(2)make the guidelines
				developed under paragraph (1) available to State, local, and tribal
				governments, nongovernmental organizations, and the private sector.
								(b)ContentsThe
				guidelines developed under subsection (a)(1) shall contain, at a
				minimum—
								(1)protective action
				guidelines for ensuring the health and safety of emergency response
				providers;
								(2)information regarding the
				effects of the biological, chemical, or radiological agent on those exposed to
				the agent; and
								(3)information regarding how
				emergency response providers and mass care facilities may most effectively deal
				with individuals affected by an incident involving a nuclear, biological,
				radiological, or chemical material.
								(c)Review and revision of
				guidelinesThe Secretary shall—
								(1)not less frequently than
				every 2 years, review the guidelines developed under subsection (a)(1);
								(2)make revisions to the
				guidelines as appropriate; and
								(3)make the revised
				guidelines available to State, local, and tribal governments, nongovernmental
				organizations, the private sector, and the general public.
								(d)Procedures for
				developing and revising guidelinesIn carrying out the
				requirements of this section, the Secretary shall establish procedures
				to—
								(1)inventory any relevant
				hazardous material response guidelines;
								(2)enable the public to
				submit recommendations of areas for which guidelines could be developed under
				subsection (a)(1);
								(3)determine which entities
				should be consulted in developing or revising the guidelines;
								(4)on a regular basis,
				prioritize guidelines that should be developed or revised; and
								(5)develop and disseminate
				the guidelines in accordance with the prioritization under paragraph
				(4).
								(e)Submission of
				guidelinesNot later than 1 year after the date of enactment of
				the Department of Homeland Security
				Authorization Act of 2012, and annually thereafter, the Secretary
				shall submit guidelines developed under this section to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of
				Representatives.
							.
				(b)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the item
			 relating to section 530, as added by section 409, the following:
					
						
							Sec. 531. Guidelines concerning weapons of mass
				destruction.
						
						.
				414.Plume
			 modeling
				(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by inserting
			 after section 317 the following:
					
						318.Plume
				modeling
							(a)DefinitionsIn
				this section—
								(1)the term integrated
				plume model means a plume model that integrates protective action
				guidance and other information as the Secretary determines appropriate;
				and
								(2)the term plume
				model means the assessment of the location and prediction of the spread
				of nuclear, radioactive, or chemical fallout and biological pathogens resulting
				from an explosion or release of nuclear, radioactive, chemical, or biological
				substances.
								(b)Development
								(1)In
				generalThe Secretary shall develop and disseminate integrated
				plume models to enable rapid response activities following a nuclear,
				radiological, chemical, or biological explosion or release.
								(2)ScopeThe
				Secretary shall—
									(A)ensure the rapid
				development and distribution of integrated plume models to appropriate
				officials of the Federal Government and State, local, and tribal governments to
				enable immediate response to a nuclear, radiological, chemical, or biological
				incident; and
									(B)establish mechanisms for
				dissemination by appropriate emergency response officials of the integrated
				plume models described in paragraph (1) to nongovernmental organizations and
				the public to enable appropriate response activities by individuals.
									(3)Consultation with other
				departments and agenciesIn developing the integrated plume
				models described in this section, the Secretary shall consult, as appropriate,
				with—
									(A)the Secretary of Energy,
				the Secretary of Defense, the Secretary of Health and Human Services, the
				Secretary of Commerce, and the heads of other executive agencies determined
				appropriate by the Secretary; and
									(B)State, local, and tribal
				governments and nongovernmental organizations.
									(c)ExercisesThe
				Secretary shall ensure that the development and dissemination of integrated
				plume models are assessed during exercises administered by the
				Department.
							(d)ReviewNot
				later than 180 days after the date of enactment of this section, and every 2
				years thereafter, the Secretary shall review the process for providing
				integrated plume models developed under this section to ensure that the
				integrated plume models—
								(1)are clear and
				informative;
								(2)meet the needs of
				incident commanders; and
								(3)incorporate lessons
				learned during exercises administered by the
				Department.
								.
				(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following:
					
						
							Sec. 318. Plume
				modeling.
						
						.
				415.Identification of
			 disaster management resourcesSection 1105(a)(35) of title 31, United
			 States Code, is amended by adding at the end the following:
				
					(D)In implementing this paragraph, the
				President shall include in each budget a description of resources identified to
				support the preparedness, response, and recovery responsibilities of each
				Federal agency with responsibilities under the National Response Framework and
				the National Disaster Recovery
				Framework.
					.
			416.Antifraud
			 trainingSection 698 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 797) is
			 amended—
				(1)by striking The
			 Administrator and inserting the following:
					
						(a)In
				generalThe Administrator
						;
				and
				(2)by adding at the end the
			 following:
					
						(b)ReportingFor
				the fiscal year in which this subsection is enacted, and each fiscal year
				thereafter for 5 fiscal years, the Administrator shall submit to Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security and the Committee on Transportation and Infrastructure of the
				House of Representatives a report identifying the number of employees of the
				Agency and contractors trained under the program developed under subsection
				(a).
						.
				417.Information
			 technology
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency; and
					(2)the term covered
			 information technology purchase means a purchase of information
			 technology for an amount greater than a threshold amount, which the
			 Administrator shall establish.
					(b)PolicyNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall implement a policy requiring the
			 Chief Information Officer of the Federal Emergency Management Agency to approve
			 a covered information technology purchase before the Federal Emergency
			 Management Agency may make the covered information technology purchase.
				(c)ReportingNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter until the date that is 5 year
			 after the date of enactment of this Act, the Administrator shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 a report on the implementation of the policy described in subsection (b), which
			 shall include a list of any covered information technology purchases made by
			 the Federal Emergency Management Agency in violation of the policy during the
			 period covered by the report.
				418.Metropolitan Medical
			 Response System
				(a)DefinitionSection
			 2001 of the Homeland Security Act of 2002 (6 U.S.C. 601) is amended—
					(1)by redesignating
			 paragraphs (8) through (14) as paragraphs (9) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (7) the following:
						
							(8)Mass casualty
				incidentThe term mass casualty incident means any
				natural disaster, act of terrorism, or other man-made disaster, including a
				disease epidemic, that results in significant numbers of injuries or deaths and
				to which the response has the potential to overwhelm routine emergency medical
				services.
							.
					(b)AuthorizationSubtitle
			 C of title XX of the Homeland Security Act of 2002, as added by section 408, is
			 amended by adding at the end the following:
					
						2042.Metropolitan Medical
				Response System
							(a)In
				generalThere is in the Department a Metropolitan Medical
				Response System.
							(b)PurposeThe
				purpose of the Metropolitan Medical Response System shall be to support States,
				local governments, and Indian tribes in preparing for, protecting against, and
				responding to mass casualty incidents by systematically enhancing cooperation
				and integration of emergency response providers and public health and medical
				personnel.
							(c)Metropolitan Medical
				Response System managementIn coordination with the Chief Medical
				Officer, the Administrator shall—
								(1)establish objectives and
				a strategy for the Metropolitan Medical Response System, consistent with the
				National Response Framework and National Incident Management System;
								(2)develop and oversee
				standards, plans, training, and exercises; and
								(3)provide technical
				assistance to States, local governments, and Indian tribes in preparing for,
				protecting against, and responding to mass casualty incidents.
								(d)Financial
				assistance
								(1)Authorization of
				grants
									(A)In
				generalThe Secretary, acting through the Administrator, may make
				grants under this section to States, local governments, and Indian tribes to
				assist in preparing for, protecting against, and responding to mass casualty
				incidents.
									(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Chief Medical Officer.
									(2)Use of
				fundsA grant made under this section may be used in support of
				public health and medical preparedness for mass casualty incidents through the
				integration of emergency response providers and public health and medical
				personnel, including—
									(A)medical surge
				capacity;
									(B)mass prophylaxis;
									(C)chemical, biological,
				radiological, nuclear, and explosive detection, response, and decontamination
				capabilities;
									(D)mass triage and
				prehospital treatment plans and capabilities;
									(E)planning;
									(F)information sharing and
				collaboration capabilities of State, local, and tribal governments and Federal
				response entities and regional areas;
									(G)medicinal stockpiling,
				management, distribution, and dispensing;
									(H)fatality
				management;
									(I)training and
				exercises;
									(J)integration and
				coordination of the activities and capabilities of public health personnel and
				medical care providers with those of other emergency response providers as well
				as private sector and nonprofit organizations; and
									(K)any other activities as
				the Administrator may provide.
									(3)Eligibility
									(A)In
				generalThe Administrator, in consultation with the Chief Medical
				Officer, shall establish criteria for determining whether a State, local
				government, or Indian tribe may be awarded a grant under this
				subsection.
									(B)LimitationsIn
				determining which States, local governments, and Indian tribes shall be awarded
				grants under this subsection, the Administrator shall ensure that—
										(i)not less than 1
				jurisdiction in each State is awarded a grant; and
										(ii)the total number of
				jurisdictions awarded grants does not exceed the number of jurisdictions
				awarded grants under the Metropolitan Medical Response Program under section
				635 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723)
				in fiscal year 2010.
										(C)Regional
				coordinationThe Administrator shall ensure that each recipient
				of a grant under this subsection, as a condition of receiving that grant, is
				actively coordinating its preparedness efforts with surrounding jurisdictions
				and with emergency response providers from all relevant disciplines, to
				effectively enhance regional preparedness.
									(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out the program under this section $41,000,000 for each of fiscal years 2012
				through
				2014.
							.
				(c)Program review
					(1)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency and the Chief Medical Officer shall conduct a review of the Metropolitan
			 Medical Response System authorized under section 2042 of the Homeland Security
			 Act of 2002, as added by subsection (b), including an examination of—
						(A)the goals and objectives
			 of the Metropolitan Medical Response System;
						(B)the extent to which the
			 goals and objectives are being met;
						(C)the performance metrics
			 that can best help assess whether the Metropolitan Medical Response System is
			 succeeding;
						(D)how the Metropolitan
			 Medical Response System can be improved;
						(E)how the Metropolitan
			 Medical Response System can best be coordinated with other preparedness
			 programs supported by the Department;
						(F)how the number of
			 jurisdictions, the criteria to award jurisdictions, and the relative allocation
			 of financial assistance under the Metropolitan Medical Response System should
			 be determined; and
						(G)the resource requirements
			 of the Metropolitan Medical Response System.
						(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency and the Chief Medical Officer shall
			 submit a report on the results of the review under this subsection to—
						(A)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and
						(B)the Committee on Homeland
			 Security of the House of Representatives.
						(d)Technical and
			 conforming amendments
					(1)Table of
			 contentsThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the
			 item relating to section 2041, as added by section 408, the following:
						
							
								Sec. 2042. Metropolitan Medical Response
				System.
							
							.
					(2)RepealSection
			 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is
			 repealed.
					(3)Program not
			 affectedSection 2002(b)(5) of the Homeland Security Act of 2002
			 (6 U.S.C. 603(b)(5)) is amended by striking section 635 of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 723) and
			 inserting subtitle C.
					419.Regional Catastrophic
			 Grant Program
				(a)In
			 generalOn and after the date of enactment of this Act, the
			 Administrator of the Federal Emergency Management Agency may not award a grant
			 under the Regional Catastrophic Preparedness Grant Program.
				(b)Savings
			 clauseAny grant awarded for a fiscal year beginning before
			 October 1, 2011 and any funds provided under a grant under the Regional
			 Catastrophic Preparedness Grant Program before the date of enactment of this
			 Act shall continue and may be used under the terms and conditions of the
			 program.
				(c)Rule of
			 constructionNothing in this section shall be construed to
			 prohibit the Administrator of the Federal Emergency Management Agency from
			 providing support and assistance to grantees under the Regional Catastrophic
			 Preparedness Grant Program, including assistance with program implementation,
			 through the remaining performance period of a grant awarded before the date of
			 enactment of this Act.
				420.Report on
			 consolidation of grant programsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report on the suitability,
			 feasibility, and efficiency of consolidating grant programs administered by the
			 Department, other than grants awarded in conjunction with a major disaster or
			 emergency declared under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.).
			421.Grant program
			 contingency plans
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Administrator means the Administrator of the Agency;
					(2)the term
			 Agency means the Federal Emergency Management Agency; and
					(3)the term covered
			 grant recipient means a recipient of a grant under a non-disaster
			 preparedness grant program of the Agency.
					(b)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a plan to
			 implement processes that require covered grant recipients to provide to the
			 Agency contingency plans that include options for sustaining preparedness
			 capabilities in the absence or reduction of Federal funds.
				(c)ContentsThe
			 plan required to be submitted to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives under subsection (b) shall include—
					(1)an explanation of how the
			 implementation of the plan will be integrated into the existing grant cycle;
			 and
					(2)an evaluation of the
			 impact on Federal preparedness capabilities of the reduction or elimination of
			 Agency grant funding to covered grant recipients, including a list of ongoing
			 projects that will need Federal funding beyond the grant period for which the
			 project was funded.
					422.National mitigation
			 frameworkSection 504(a) of
			 the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended—
				(1)in paragraph (20), by
			 striking and at the end;
				(2)by redesignating
			 paragraph (21) as paragraph (22); and
				(3)by inserting after
			 paragraph (20) the following:
					
						(21)develop and implement
				the National Mitigation Framework;
				and
						.
				423.Nonemergency personnel
			 hiring freeze
				(a)Identification of
			 positionsNot later than 30
			 days after the date of enactment of this Act, the Secretary shall identify all
			 positions in the Department that do not involve emergency operations.
				(b)FreezeThe Secretary may not increase the number
			 of full-time equivalent positions within the Department that do not involve
			 emergency operations during the period—
					(1)beginning on the earlier of—
						(A)the date on which the Secretary identifies
			 positions under subsection (a); or
						(B)the date that is 30 days after the date of
			 enactment of this Act; and
						(2)ending on the date on which the national
			 unemployment rate is not more than 8 percent, based on the most recently
			 available monthly publications of the Bureau of Labor Statistics of the
			 Department of Labor.
					VBorder Security
			501.Workforce staffing
			 plan
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.) is amended by adding at the end the
			 following:
					
						447.Workforce staffing
				plan
							(a)In
				generalNot later than 1 year after the date of enactment of this
				section, and every 2 years thereafter through September 30, 2017, the Secretary
				of shall develop a workforce staffing plan that—
								(1)details the optimal level
				of staffing required to carry out the responsibilities of U.S. Customs and
				Border Protection (referred to in this section as CBP) and U.S.
				Immigration and Customs Enforcement (referred to in this section as
				ICE);
								(2)describes the process
				through which CBP and ICE will make workforce allocation decisions;
								(3)links CBP and ICE
				workforce allocation decisions to analyses of threats; and
								(4)describes any
				coordination between CBP and ICE staffing plans to secure specific segments of
				the border region.
								(b)SubmissionThe
				Secretary shall submit each workforce staffing plan to the
				Committee on Homeland Security and
				Governmental Affairs of the Senate and the
				Committee on Homeland Security of the House of
				Representatives.
							.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by adding after the item relating to
			 section 446 the following:
					
						
							Sec. 447. Workforce staffing
				plan.
						
						.
				502.Border technology and
			 infrastructure plan
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, and every year thereafter through
			 September 30, 2017, the Secretary shall develop a border technology and
			 infrastructure plan, that—
					(1)details infrastructure
			 and technology needs at or near international borders (including construction,
			 repairs, maintenance, and security upgrades);
					(2)details methods used by
			 trafficking organizations to smuggle contraband across the border and
			 recommends countermeasures to address those activities;
					(3)establishes benchmarks
			 and a comprehensive measurement system to assess border security;
					(4)establishes benchmarks
			 and a comprehensive measurement system to assess the flow of lawful commerce
			 and persons across land border ports of entry;
					(5)details infrastructure
			 and technology needs at land border Ports of Entry in consultation with the
			 Administrator of General Services (including land purchases, construction of
			 additional port capacity, traffic lanes, primary and secondary inspection
			 areas, and security);
					(6)includes a framework to
			 plan, manage, and execute border security technology and infrastructure
			 projects; and
					(7)provides for
			 consideration of construction alternatives, public-private partnerships, best
			 practices, consultation with State, local government, and tribal officials, and
			 contracting opportunities for small businesses.
					(b)Use of other
			 plansThe Secretary may modify or use plans and reports required
			 under other provisions of law in order to comply with this section.
				503.Surge
			 deployment
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 501(a), is further amended
			 by adding at the end the following new section:
					
						448.Surge
				deploymentThe Commissioner of
				U.S. Customs and Border Protection may deploy existing surge teams to
				proactively respond to intelligence-related, high-risk threats or to assist or
				augment agency operations at ports of entry in the United States during
				emergencies or other events that require additional staffing for a limited
				period of
				time.
						.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 501(b), is further amended
			 by adding after the item relating to section 447 the following:
					
						
							Sec. 448. Surge
				deployment.
						
						.
				504.Enhanced training for
			 Border Patrol agents
				(a)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 503(a), is further amended
			 by adding at the end the following:
					
						449.Enhanced training for
				Border Patrol agents
							(a)In
				generalThe Secretary shall
				review and, to the extent necessary, revise the field training provided to
				Border Patrol agents to ensure that Border Patrol agents are adequately
				prepared to deal with the specific challenges posed by the station to which
				they are assigned.
							(b)Training
				componentsTraining described
				in subsection (a) should include—
								(1)a station-specific threat
				analysis that informs Border Patrol agents of the enforcement priorities in the
				station to which they are assigned;
								(2)a station-specific
				enforcement plan that sets out how Border Patrol agents will be deployed to
				meet those threats;
								(3)border- and
				region-specific survival training to acclimate Border Patrol agents for
				operating in extreme weather and environmental conditions, especially in
				emergency situations; and
								(4)communications training
				to ensure that Border Patrol agents are effectively and respectfully
				communicating with the
				public.
								.
				(b)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 503(b), is further amended
			 by adding after the item relating to section 448 the following:
					
						
							Sec. 449. Enhance training for Border Patrol
				agents.
						
						.
				505.Outbound
			 inspections
				(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary shall ensure that
			 U.S. Customs and Border Protection has instituted an outbound inspections
			 program at land, air, and maritime ports of entry.
				(b)Program
			 componentsIn executing the outbound inspections program under
			 this section, the Secretary shall leverage existing resources and capabilities
			 within the Department to—
					(1)ensure that risk-based
			 outbound inspections are routinely conducted;
					(2)provide for the
			 inspections to be conducted in a safe and efficient manner;
					(3)direct appropriate
			 resources to areas that demonstrate a higher risk of outbound
			 violations;
					(4)include a strategy for
			 mitigating efforts by smuggling organizations to circumvent outbound
			 inspections; and
					(5)collect information
			 concerning aliens exiting the United States, pursuant to section 110 of
			 division C of the Omnibus Consolidated Appropriations Act, 1997 (8 U.S.C.
			 1365a).
					(c)Wait
			 timesThe Secretary shall ensure that outbound inspections
			 carried out under this section do not add significantly to wait times for
			 crossing the border.
				506.Situational awareness
			 of the northern border
				(a)DefinitionsIn
			 this section:
					(1)Northern
			 borderThe term northern border means the land and
			 maritime border between the United States and Canada.
					(2)Situational
			 awarenessThe term situational awareness means the
			 perception of activity at and between land, maritime, and air ports of entry
			 into the United States.
					(b)PlanNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives a plan for improving situational awareness
			 over the northern border, including U.S. Customs and Border Protection's
			 ability to identify illegal entries.
				(c)Plan
			 contentsThe plan developed
			 under subsection (b) shall include—
					(1)an assessment of the
			 assets or technologies currently deployed on the northern border;
					(2)a description of other
			 assets or technologies that are needed to improve situational awareness over
			 the northern border, including the ability to detect low-flying aircraft and
			 suspicious small boat traffic;
					(3)steps that will be taken
			 to increase information sharing and coordination among law enforcement agencies
			 operating along the northern border; and
					(4)a description of how the
			 Department of Homeland Security will coordinate with Federal, State, and local
			 law enforcement and the Government of Canada to improve the detection of
			 illegal entries across the northern border.
					507.Office of
			 International Travel Security and Screening
				(a)Amendments
					(1)In
			 generalSubtitle C of title
			 IV of the Homeland Security Act of 2002 (8 U.S.C. 231), as amended by section
			 214(a) of this Act, is amended by adding at the end the following:
						
							431.Office of
				International Travel Security and Screening
								(a)EstablishmentThere
				is established within the Department an Office of International Travel Security
				and Screening, which shall be headed by the Assistant Secretary for
				International Travel Security and Screening (referred to in this section as the
				Assistant Secretary), who shall be appointed by the
				President.
								(b)Responsibilities of the
				Assistant SecretaryThe Assistant Secretary shall—
									(1)have primary
				responsibility for—
										(A)the integrated entry and
				exit data system commonly known as US–VISIT, which was
				authorized under section 110 of Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1365a);
										(B)the visa waiver program
				authorized under section 217 of the Immigration and Nationality Act (8 U.S.C.
				1187); and
										(C)the Screening
				Coordination Office, which shall be transferred from the Office of
				Policy;
										(2)coordinate activities
				within the Department to identify, interdict, and prevent the travel of
				terrorists to the United States; and
									(3)develop a strategic plan
				for preventing the travel of terrorists to the United States, in consultation
				with other relevant Federal agencies.
									(c)Annual visa overstay
				report
									(1)In
				generalNot later than 1 year after the date of enactment of the
				Department of Homeland Security Authorization
				Act of 2012, and annually thereafter through 2022, the Assistant
				Secretary shall submit a report to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Homeland Security of
				the House of Representatives that details data collected, in accordance with
				the National Institute of Standards and Technology’s protocols on statistical
				significance, concerning individuals who overstayed the terms of their
				admission in that year, including—
										(A)statistics on the
				nationality and visa class (including those traveling under the visa waiver
				program) of all individuals who overstayed their admission;
										(B)statistics on the
				nationality and visa class (including those traveling under the visa waiver
				program) of individuals who overstayed their admission by 30 days or less, 180
				days or less, 1 year or less, or for more than 1 year; and
										(C)the number of individuals
				who overstayed their admission and were subsequently apprehended, left the
				country, or transitioned to a new visa
				class.
										.
					(2)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by striking the item relating to section
			 431 and inserting the following:
						
							
								Sec. 431. Office of International Travel
				Security and
				Screening.
							
							.
					(b)Review of automated
			 entry and exit systemThe Assistant Secretary for International
			 Travel Security and Screening shall—
					(1)develop a plan for
			 implementing the biometric exit system required under section 217 of the
			 Immigration and Nationality Act (8 U.S.C. 1187), including a detailed time
			 line; and
					(2)conduct a review of
			 US–VISIT—
						(A)to ensure that all entry
			 and exit records for air and sea passengers are being matched to accurately
			 identify all visa overstays in a rigorous, science-based manner that meets
			 applicable standards for statistical significance provided by the National
			 Institute of Standards and Technology;
						(B)to ensure that biographic
			 exit data collected by the outbound inspections program authorized under
			 section 505 meets applicable standards for statistical significance provided by
			 the National Institute of Standards and Technology;
						(C)to determine whether
			 biographic exit data on visa overstay rates should be used instead of visa
			 denial rates to make decisions regarding the admittance of prospective member
			 states into the Visa Waiver Program; and
						(D)to determine the
			 feasibility of using entry data from foreign countries in order to collect exit
			 information on individuals who departed the United States; and
						(3)not later than 270 days
			 after the date of enactment of this Act, submit the results of the review
			 conducted under paragraph (2) and the plan developed under paragraph (1) to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives.
					(c)Placement within the
			 Department of Homeland SecurityNot later than 1 year after the
			 date of enactment of this Act, the Secretary shall determine the position of
			 the Office of International Travel Security and Screening within the Department
			 of Homeland Security.
				508.Visa security
				(a)In general
					(1)In
			 generalSubtitle D of title IV of the Homeland Security Act of
			 2002 (6 U.S.C. 251 et seq.), as amended by section 504(a), is further amended
			 by adding at the end the following new section:
						
							449A.Electronic systems
				for notification of visa denials and reviewing visas
								(a)Electronic system for
				notifying airlines of visa denials
									(1)In
				generalNot later than 1 year after the date of enactment of the
				Department of Homeland Security Authorization
				Act of 2012, the Secretary of State, in cooperation with the
				Secretary, shall deploy an electronic system to notify airlines of the
				cancellation of any traveler’s visa for entry into the United States.
									(2)Use of existing
				systemsIn deploying the system described in paragraph (1), the
				Secretary of State, in cooperation with the Secretary, shall, to the extent
				feasible, utilize the existing electronic passenger manifest systems required
				under section 231 of the Immigration and Nationality Act (8 U.S.C. 1221) and
				section 44909 of title 49, United States Code, to notify airlines of a canceled
				visa.
									(b)Electronic system for
				remotely reviewing visas
									(1)DevelopmentThe
				Secretary, in consultation with the Secretary of State, shall develop an
				electronic system for remotely reviewing visa applications and supporting
				documentation at diplomatic and consular posts at which visas are
				issued.
									(2)Savings
				provisionNothing in this subsection may be construed as not
				requiring visa security officers to be stationed at all visa adjudicating posts
				that are designated as high risk by the
				Secretary.
									.
					(2)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.), as amended by section 504(b), is further amended
			 by adding after the item relating to section 449 the following:
						
							
								Sec. 449A. Electronic systems for notification
				of visa denials and reviewing
				visas.
							
							.
					(b)Issuance of visas at
			 designated diplomatic and consular postsSection 428(i) of the
			 Homeland Security Act of 2002 (6 U.S.C. 236(i)) is amended to read as
			 follows:
					
						(i)Visa issuance at
				consular posts and embassies
							(1)Standard operating
				proceduresThe Secretary, in coordination with the Secretary of
				State, shall institute standard operating procedures for the visa security
				program at all consular posts.
							(2)MediationThe
				Secretary and the Secretary of State shall create and implement a system for
				mediating disagreements about visa revocation decisions between visa security
				officers and consular officers at posts, including designating senior officials
				at each Department to adjudicate disputes.
							(3)Policy
				reviewThe Secretary, in coordination with the Secretary of
				State, shall review all policies relating to the issuing of visas to ensure
				that all individuals associated with terrorism are denied visas to travel to
				the United States.
							(4)Security
				officersThe Secretary, in consultation with the Secretary of
				State, shall develop a plan for deploying visa security officers to all
				consular posts determined to be high risk by the
				Secretary.
							.
				(c)Clarifying
			 congressional intent in the Homeland Security Act of 2002Section
			 428(e)(6) of the Homeland Security Act of 2002 (6 U.S.C. 236(e)(6)) is amended
			 to read as follows:
					
						(6)Training and
				hiring
							(A)TrainingThe
				Secretary shall require all employees of the Department assigned to perform
				functions described in paragraph (2), in advance of their deployments—
								(i)to obtain training on the
				day-to-day operations of a consular post at the National Foreign Affairs
				Training Center, on a reimbursable basis;
								(ii)to receive training in
				the foreign language of the post at which they will be assigned, unless they
				are already proficient in the foreign language;
								(iii)to receive a course in
				interview and fraud detection techniques;
								(iv)to be stationed, to the
				extent feasible, for a minimum of 3 years in a post.
								(B)Promotion
				preferencesThe Secretary shall ensure that employees of the
				Department assigned to perform functions described in subparagraph (A) be given
				preference in promotions and in subsequent postings if they meet the minimum
				standards set by the Secretary for their
				performance.
							.
				509.Report on border
			 security task forces, drug intelligence centers, and State and major urban area
			 fusion centers
				(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall—
					(1)conduct a study on
			 interagency border security task forces, drug intelligence and information
			 sharing centers, and State and major urban area fusion centers in States that
			 have an international water border or are located on the international border
			 between the United States and Mexico or the United States and Canada (in this
			 section referred to as border States); and
					(2)submit a report
			 containing the results of the study conducted under paragraph (1) to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
					(1)detail—
						(A)the number of information
			 sharing and intelligence centers that address counternarcotics; and
						(B)the level and source of
			 Federal funding for such centers;
						(2)detail—
						(A)the number of State and
			 major urban area fusion centers in border States; and
						(B)the level and source of
			 Federal funding for such centers;
						(3)detail—
						(A)the number of
			 border-security-focused task forces that address human smuggling and counter
			 terrorism activities; and
						(B)the level and source of
			 Federal funding for such task forces;
						(4)evaluate—
						(A)the missions and
			 functions of information sharing and intelligence centers, State and major
			 urban area fusion centers in border States, and interagency border security
			 task forces;
						(B)the extent to which such
			 centers and task forces are distinct or duplicative; and
						(C)whether there are any
			 opportunities for consolidation or cost efficiencies; and
						(5)analyze the views of
			 selected entities that use information and products from such centers and task
			 forces on—
						(A)the benefits provided by
			 such centers and task forces;
						(B)the weaknesses in
			 operations and focus areas of in such centers and task forces; and
						(C)any solutions or
			 improvements from which such centers and task forces could benefit.
						510.Enhanced agriculture
			 inspection
				(a)In
			 generalTitle IV of the
			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by inserting
			 after section 421 the following:
					
						421A.Agriculture
				specialists
							(a)Agriculture specialist
				career track
								(1)In
				generalThe Secretary, acting through the Commissioner of U.S.
				Customs and Border Protection—
									(A)shall identify
				appropriate career paths for customs and border protection agriculture
				specialists, including the education, training, experience, and assignments
				necessary for career progression within U.S. Customs and Border
				Protection;
									(B)shall publish information
				on the career paths identified under subparagraph (A); and
									(C)may establish criteria by
				which appropriately qualified customs and border protection technicians may be
				promoted to customs and border protection agriculture specialists.
									(b)Education, training,
				and experienceThe Secretary, acting through the Commissioner of
				U.S. Customs and Border Protection, shall provide customs and border protection
				agriculture specialists the opportunity to acquire the education, training, and
				experience necessary to qualify for promotion within U.S. Customs and Border
				Protection.
							(c)Agriculture specialist
				recruitment and retentionNot
				later than 270 days after the date of enactment of the
				Department of Homeland Security Authorization
				Act of 2012, the Secretary, acting through the Commissioner of
				U.S. Customs and Border Protection, shall develop a plan to more effectively
				recruit and retain qualified customs and border protection agriculture
				specialists. The plan shall include—
								(1)numerical goals for recruitment and
				retention; and
								(2)the use of recruitment incentives, as
				appropriate and permissible under existing laws and regulations.
								(d)Equipment
				supportNot later than 270
				days after the date of enactment of the Department of Homeland Security Authorization Act of
				2012, the Commissioner of U.S. Customs and Border Protection
				shall—
								(1)determine the minimum
				equipment and other resources that are necessary at U.S. Customs and Border
				Protection agriculture inspection stations and facilities to enable customs and
				border protection agriculture specialists to fully and effectively carry out
				their mission;
								(2)complete an inventory of
				the equipment and other resources available at each U.S. Customs and Border
				Protection agriculture inspection station and facility;
								(3)identify the necessary
				equipment and other resources that are not currently available at agriculture
				inspection stations and facilities; and
								(4)develop a plan to address
				any resource deficiencies identified under paragraph (3).
								(e)Interagency rotation
				programThe Secretary and the
				Secretary of Agriculture are authorized to enter into an agreement that—
								(1)establishes an interagency rotation
				program; and
								(2)provides for personnel of the Animal and
				Plant Health Inspection Service of the Department of Agriculture to take
				rotational assignments within U.S. Customs and Border Protection and vice versa
				for the purposes of strengthening working relationships between agencies and
				promoting interagency
				experience.
								.
				(b)ReportNot later than 270 days after the date of
			 enactment of this Act, the Secretary, acting through the Commissioner of U.S.
			 Customs and Border Protection, shall submit a report to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that describes—
					(1)the status of the
			 implementation of the action plans developed by the Animal and Plant Health
			 Inspection Service-U.S. Customs and Border Protection Joint Task Force on
			 Improved Agriculture Inspection;
					(2)the findings of the
			 Commissioner under paragraphs (1), (2), and (3) of section 421A(d) of the
			 Homeland Security Act of 2002, as added by subsection (a);
					(3)the plan described in
			 paragraph (4) of such section 421A(d);
					(4)the implementation of the
			 remaining requirements under such section 421A; and
					(5)any additional legal
			 authority that the Secretary determines to be necessary to effectively carry
			 out the agriculture inspection mission of the Department.
					(c)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting after
			 the item relating to section 420 the following:
					
						
							Sec. 421A. Agriculture
				specialists.
						
						.
				511.Report on status of
			 unobligated balances in U.S. Customs and Border Protection Customs User Fee
			 AccountNot later than 90 days
			 after the date of enactment of this Act, the Secretary shall submit a report to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Homeland Security of the House of Representatives regarding
			 the status of $640,000,000 in unobligated balances in the Customs User Fee
			 Account, as reported by the Government Accountability Office in report
			 GAO–11–318SP. The Secretary's report shall include a final determination on the
			 total amount of unobligated balances available.
			512.Government
			 Accountability Office report
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit a report to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that analyzes the effectiveness of the offices
			 and programs at the Department of Homeland Security that promote integrity and
			 investigate allegations of misconduct at U.S. Customs and Border Protection
			 (CBP) and U.S. Immigration and Customs Enforcement (ICE).
				(b)ContentsThe
			 report submitted under subsection (a) shall include—
					(1)an evaluation of the
			 scope and level of corruption activities, including investigations, arrests,
			 terminations, prosecutions, and convictions, within the CBP and ICE
			 workforces;
					(2)a description of the
			 Department’s efforts—
						(A)to promote integrity and
			 professionalism, including staffing involved in such efforts;
						(B)to train the workforce
			 about ethical standards and integrity responsibilities; and
						(C)to investigate
			 allegations of misconduct within CBP and ICE, including coordinating such
			 investigations among Federal agencies;
						(3)an analysis of the
			 effectiveness of the integrity and training efforts described in paragraph (2),
			 initiatives to incorporate lessons learned from previous cases, and any
			 inefficiencies or redundancies in integrity or investigative programs at the
			 Department;
					(4)the Federal
			 funding—
						(A)associated with
			 preventing corruption in CBP and ICE; and
						(B)lost as a result of CBP
			 and ICE personnel being removed from their official duties for corruption;
			 and
						(5)any recommendations to
			 improve the integrity and professionalism of the CBP and ICE workforce and the
			 offices that oversee such activities and investigations at the
			 Department.
					513.Border security on
			 certain Federal land
				(a)DefinitionsIn
			 this section:
					(1)Federal
			 landsThe term Federal lands includes all land,
			 including a component of the National Wilderness Preservation System, under the
			 control of the Secretary concerned that is located within 100 miles of the
			 international border between the United States and Mexico.
					(2)Secretary
			 concernedThe term Secretary concerned means—
						(A)with respect to land
			 under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
						(B)with respect to land
			 under the jurisdiction of the Secretary of the Interior, the Secretary of the
			 Interior.
						(b)Support for border
			 security needs
					(1)In
			 generalTo achieve operational control of Federal lands—
						(A)the Secretary concerned
			 shall authorize and provide U.S. Customs and Border Protection personnel with
			 immediate access to Federal lands for security activities, including—
							(i)routine motorized
			 patrols; and
							(ii)the deployment of
			 temporary tactical infrastructure and surveillance and detection equipment;
			 and
							(B)the security activities
			 described in subparagraph (A) shall be conducted, to the maximum extent
			 practicable, in a manner that the Secretary determines will best protect the
			 natural and cultural resources on Federal lands.
						(c)Inventory of costs and
			 activitiesThe Secretary shall—
					(1)coordinate with the
			 Secretary concerned to develop and annually update an inventory of costs
			 incurred by the agencies relating to illegal border activity on Federal lands;
			 and
					(2)annually submit the
			 inventory developed under paragraph (1) to—
						(A)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
						(B)the
			 Committee on the Judiciary of the
			 Senate;
						(C)the
			 Committee on Appropriations of the
			 Senate;
						(D)the
			 Committee on Homeland Security of the House of
			 Representatives;
						(E)the
			 Committee on the Judiciary of the House of
			 Representatives; and
						(F)the
			 Committee on Appropriations of the House of
			 Representatives.
						(d)Intermingled private
			 and State landThis section shall not apply to any private or
			 State owned land within the boundaries of Federal lands.
				514.Z backscatter van
			 technology report
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of Representatives a report that
			 details the use of Z Backscatter Van technology (referred to in this section as
			 “ZBV”) by the Department.
				(b)ContentsThe
			 report submitted under subsection (a) shall include—
					(1)a list of agencies and
			 offices within the Department that use ZBV;
					(2)information regarding
			 detection capabilities of ZBV, including any statistics regarding rates of
			 detection of contraband or illegal goods or substances;
					(3)the privacy protections
			 used by the Department to prevent the inappropriate use of ZBV, including
			 privacy training given to ZBV operators; and
					(4)information regarding any
			 complaints or lawsuits filed against the Department regarding the use of
			 ZBV.
					(c)Classified
			 annexThe report may include a classified annex.
				515.Refugee status
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall submit a report to
			 the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that identifies the number of refugees that
			 applied for legal permanent resident status and the number of refugees that did
			 not apply for legal permanent resident status, broken down by current legal
			 status and country of origin.
			VIIntelligence and
			 information-sharing provisions
			601.Authorization of intelligence
			 activities
				(a)In generalFunds authorized or made available for
			 intelligence activities of the Department are deemed to be specifically
			 authorized by the Congress for purposes of section 504 of the National Security
			 Act of 1947 (50 U.S.C. 414) during fiscal year 2012.
				(b)Rule of constructionThe authorization under this Act for
			 intelligence activities of the Department shall not be deemed to constitute
			 authority for the conduct of any intelligence activity which is not otherwise
			 authorized by the Constitution or the laws of the United States.
				602.Classified National
			 Security Information Program for States, local governments, Indian tribes, and
			 private sector entities
				(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
					
						210G.Classified National
				Security Information Program for States, local governments, Indian tribes, and
				private sector entities
							(a)DefinitionsIn
				this section—
								(1)the term classified
				information means information that is classified under Executive Order
				13526 (75 Fed. Reg. 707) or any successor thereto; and
								(2)the term
				Program means the Classified National Security Information Program
				established under subsection (b).
								(b)EstablishmentThere
				is established a Classified National Security Information Program, which shall
				be designed to safeguard and govern access to classified information shared by
				the Federal Government with States, local governments, Indian tribes, and
				private sector entities.
							(c)Responsibilities of the
				SecretaryThe Secretary shall manage the Program and be
				responsible for—
								(1)oversight of the
				Program;
								(2)accreditation, periodic
				inspection, and monitoring of all facilities where classified information is
				used or store that are owned or operated by a State, local government, or
				Indian tribe, unless there is an agreement in effect between another executive
				agency and the Secretary to perform some or all of these functions;
								(3)upon request by the head
				of an executive agency, processing an application for a security clearance for
				an employee of a State, local government, Indian tribe, or private entity,
				which shall be processed on a reimbursable basis unless determined otherwise by
				the Secretary and the head of the executive agency making the request;
								(4)in consultation with the
				Director of the Office of Personnel Management, the Secretary of Defense, and
				the Director of National Intelligence, documenting and tracking the final
				status of all applications for a security clearance for an employee of a State,
				local government, Indian tribe, or private entity;
								(5)developing and
				maintaining a security profile of facilities owned or operated by a State,
				local government, or Indian tribe that have access to classified
				information;
								(6)developing training for
				all employees of a State, local government, Indian tribe, or private entity who
				have been determined eligible for access to classified information, which shall
				address the proper safeguarding of classified information and sanctions for
				unauthorized disclosure of classified information; and
								(7)any other
				responsibilities provided to the Secretary by the President.
								(d)Annual report
								(1)In
				generalNot later than December 31, 2012, and every year
				thereafter until December 31, 2024, the Secretary shall submit to the Committee
				on Homeland Security and Governmental Affairs of the Senate and the Committee
				on Homeland Security of the House of Representatives a report of the activities
				of the Department under Executive Order 13549, or any successor thereto, and
				this section.
								(2)Requirements of annual
				reportEach annual report under paragraph (1) shall
				include—
									(A)a general description of
				the progress made in satisfying the requirements under this section and under
				Executive Order 13549, or any successor thereto;
									(B)a description of funds
				expended by the Department to carry out this section and to carry out Executive
				Order 13549, or any successor thereto;
									(C)annual statistical
				information on the Program, including—
										(i)the number of employees
				of a State, local government, Indian tribe, or private entity for whom an
				application for a security clearance was submitted to the Federal
				Government;
										(ii)the number of security
				clearance applications processed under the Program; and
										(iii)the number of
				facilities described in subsection (c)(2);
										(D)a description of the
				training carried out under the Program;
									(E)information regarding
				performance measures under the Program;
									(F)an assessment of whether
				executive agencies are complying with the security clearance reciprocity
				requirement under section 1.3(c) of Executive Order 13549, or any successor
				thereto;
									(G)information relating to
				the inspection and monitoring of facilities described in subsection (c)(2),
				including information on security violations discovered as a result of the
				inspection and monitoring; and
									(H)an assessment of any
				counterintelligence threats and risks associated with the Program.
									(3)ConsistencyTo
				the extent possible, each report submitted under paragraph (1) shall be
				consistent in the collection and analysis of relevant statistical information
				and the use of performance measures.
								(4)ClassificationEach
				report submitted under paragraph (1) shall be in unclassified form, but may
				include a classified annex.
								(e)Report on security
				clearance verification processesNot later than 1 year after the
				date of enactment of this section, the Secretary, in coordination with the
				Secretary of Defense, the Director of National Intelligence, and the Director
				of the Office of Personnel Management, shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives a report on the activities
				conducted by the Federal Government to support the efficient management and
				verification of security clearances, including by employees of States, local
				governments, Indian tribes, and private sector
				entities.
							.
				(b)Technical and
			 conforming amendmentThe table of contents under section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by inserting
			 after the item relating to section 210F the following:
					
						
							Sec. 210G. Classified National
				Security Information Program for States, local governments, Indian tribes, and
				private sector
				entities.
						
						.
				603.Flexible personnel
			 management at the Office of Intelligence and Analysis
				(a)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after section 845 the following:
					
						846.Authority for flexible
				personnel management at the Office of Intelligence and Analysis
							(a)Authority To establish
				positions in excepted service
								(1)In
				generalWith the concurrence of the Director of National
				Intelligence and in coordination with the Director of the Office of Personnel
				Management, the Secretary may—
									(A)convert such competitive
				service positions, and the incumbents of such positions, within the Office of
				Intelligence and Analysis to excepted service positions as the Secretary
				determines are necessary to carry out the intelligence functions of the
				Department; and
									(B)establish new positions
				within the Office of Intelligence and Analysis in the excepted service, if the
				Secretary determines such positions are necessary to carry out the intelligence
				functions of the Department.
									(2)Classification and pay
				rangesIn coordination with the Director of National
				Intelligence, the Secretary may establish the classification and ranges of
				rates of basic pay for any position converted under paragraph (1)(A) or
				established under paragraph (1)(B), notwithstanding otherwise applicable laws
				governing the classification and rates of basic pay for such positions.
								(3)Appointment and
				compensationThe Secretary may appoint individuals for service in
				positions converted under paragraph (1)(A) or established under paragraph
				(1)(B) without regard to the provisions of chapter 33 of title 5, United States
				Code, governing appointments in the competitive service, and may fix the
				compensation of such individuals within the applicable ranges of rates of basic
				pay established under paragraph (2).
								(4)Locality-based
				comparability paymentsLocality-based comparability payments
				under section 5304 of title 5, United States Code, may be made to employees
				appointed to positions converted under paragraph (1)(A) or established under
				paragraph (1)(B) at a rate established under that section, notwithstanding the
				limitation under subsection (g) of that section.
								(5)Maximum rate of basic
				payThe maximum rate of basic pay the Secretary may establish
				under this subsection is the rate for level III of the Executive Schedule under
				section 5314 of title 5, United States Code.
								(b)Extension of flexible
				personnel management authorities
								(1)DefinitionsIn
				this subsection—
									(A)the term
				compensation authority—
										(i)means authority involving
				basic pay (including position classification), premium pay, awards, bonuses,
				incentives, allowances, differentials, student loan repayments, and special
				payments; and
										(ii)shall not
				include—
											(I)authorities relating to
				benefits such as leave, severance pay, retirement, and insurance;
											(II)authority to grant a
				rank award by the President under section 4507, 4507a, or 3151(c) of title 5,
				United States Code, or any other provision of law; or
											(III)compensation
				authorities and performance management authorities provided under provisions of
				law relating to the Senior Executive Service or under section 5376 of title 5,
				United States Code (relating to senior-level and scientific or professional
				positions); and
											(B)the term
				intelligence community has the meaning given under section 3(4) of
				the National Security Act of 1947 (50 U.S.C. 401a(4)).
									(2)Authority
									(A)In
				generalNotwithstanding any other provision of law, in order to
				ensure the equitable treatment of employees across the intelligence
				community—
										(i)except for matters
				referred to in clause (ii), the Secretary, with the concurrence of the Director
				of National Intelligence, may authorize the Office of Intelligence and Analysis
				to adopt compensation authority, performance management authority, and
				scholarship authority that have been authorized for another element of the
				intelligence community if the Secretary and the Director of National
				Intelligence determine that the adoption of that authority would improve the
				management and performance of the intelligence community; and
										(ii)for those matters that
				fall under the responsibilities of the Office of Personnel Management under
				statute or executive order, the Secretary, in coordination with the Director of
				the Office of Personnel Management, may authorize the Office of Intelligence
				and Analysis to adopt compensation authority, performance management authority,
				and scholarship authority that have been authorized for another element of the
				intelligence community if the Secretary, in coordination with the Director of
				the Office of Personnel Management, determines that the adoption of that
				authority would improve the management and performance of the intelligence
				community.
										(B)NoticeNot
				later than 60 days before an authority adopted under subparagraph (A) is to
				take effect, the Secretary shall submit notice of the adoption of that
				authority by the Office of Intelligence and Analysis, including the authority
				to be so adopted, and an estimate of the costs associated with the adoption of
				that authority to—
										(i)the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Select Committee on
				Intelligence of the Senate; and
										(ii)the Committee on
				Homeland Security of the House of Representatives and the Permanent Select
				Committee on Intelligence of the House of Representatives.
										(3)Equivalent application
				of compensation authorityTo the extent that a compensation
				authority within the intelligence community is limited to a particular category
				of employees or a particular situation, the authority may be adopted by the
				Office of Intelligence and Analysis under this subsection only for employees in
				an equivalent category or in an equivalent
				situation.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 845 the following:
					
						
							Sec. 846. Authority for
				flexible personnel management at the Office of Intelligence and
				Analysis.
						
						.
				604.Under Secretary for Intelligence and
			 Analysis technical correctionSection 103(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 113(a)) is amended—
				(1)by redesignating paragraphs (9) and (10) as
			 paragraphs (10) and (11), respectively; and
				(2)by inserting after paragraph (8) the
			 following:
					
						(9)An Under Secretary for Intelligence and
				Analysis.
						.
				605.Fusion center funding
			 reportNot later than 60 days
			 after the end of fiscal year 2012, and each fiscal year thereafter through
			 fiscal year 2016, the Secretary shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report detailing the amount of
			 Federal funds provided, directly or indirectly, to each State and major urban
			 area fusion center during that fiscal year.
			606.Report on fusion
			 centers
				(a)In
			 generalNot later than 270
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report evaluating the process, or feasibility of
			 developing a process, under which the Office of Intelligence and Analysis
			 assesses the results achieved from the award of grants that support the
			 activities of State and major urban area fusion centers, which could be used as
			 a means of determining the return on investment for the Federal Government in
			 terms of added homeland security protection.
				(b)ContentsThe report submitted under subsection (a)
			 shall discuss whether the Office of Intelligence and Analysis has, or could
			 develop, a process that—
					(1)establishes and requires
			 reporting relating to measurable results each State and major urban area fusion
			 center is expected to achieve with grant funding, including addressing gaps in
			 critical baseline capabilities (such as improved analytical capabilities) or
			 attaining a homeland security outcome (such as helping to identify a potential
			 threat);
					(2)establishes annual
			 performance targets towards achieving the measurable results described in
			 paragraph (1);
					(3)allows the Office
			 to—
						(A)review how State and
			 major urban area fusion centers propose to use grant funds;
						(B)evaluate the activities
			 of State and major urban area fusion centers; and
						(C)assess whether State and
			 major urban area fusion centers are using grant funds to achieve priority
			 capabilities;
						(4)establishes a means to
			 track and measure progress towards achieving performance targets and expected
			 results, based on consistent and reliable data from State and major urban area
			 fusion centers and individuals and entities most affected by the activities of
			 State and major urban area fusion centers; and
					(5)assesses progress and
			 results achieved by State and major urban area fusion centers and uses this
			 information to inform decisions regarding grant funding.
					607.GAO report on
			 analytical capabilitiesNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives an unclassified report on the analytical
			 capabilities of the Department in the area of intelligence, including at
			 intelligence offices within the operational components of the Department, which
			 shall include—
				(1)an analysis of the
			 reliance on contractors by the Department for intelligence analysis;
				(2)a description of whether
			 the Department develops analysts with the proper level of
			 specialization;
				(3)a description of—
					(A)whether parts of the
			 intelligence analysis organization of the Department overlap or are
			 duplicative; and
					(B)whether there are any
			 gaps in intelligence analysis within the Department; and
					(4)a description of the
			 accuracy and usefulness of the analytical products produced by the
			 Department.
				608.Audit on privacy and
			 civil liberties and update on privacy and civil liberties impact
			 assessments
				(a)Inspector General
			 auditNot later than 1 year after the date of enactment of this
			 Act, the Inspector General of the Department shall—
					(1)conduct an audit on the
			 activities of the Department to ensure that State and local fusion centers take
			 appropriate measures to protect privacy and civil liberties, including through
			 the implementation of training programs and support for the development of
			 fusion center privacy policies; and
					(2)submit a report on the
			 results of that audit to the Homeland Security and Governmental Affairs
			 Committee of the Senate and the Committee on Homeland Security of the House of
			 Representatives.
					(b)Privacy impact
			 assessmentNot later than 180 days after the date of enactment of
			 this Act, the Privacy Officer of the Department shall—
					(1)update the Privacy Impact
			 Assessment for the State, Local, and Regional Fusion Center Initiative
			 completed in 2008 in accordance with the requirements of section 511(d)(2) of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 in order to
			 reflect the evolution of State and local fusion centers since that date;
			 and
					(2)submit the updated
			 assessment to the Homeland Security and Governmental Affairs Committee of the
			 Senate and the Committee on Homeland Security of the House of
			 Representatives.
					(c)Civil Liberties Impact
			 AssessmentNot later than 180 days after the date of enactment of
			 this Act, the Officer for Civil Liberties and Civil Rights of the Department
			 shall—
					(1)update the Civil
			 Liberties Impact Assessment for the State, Local and Regional Fusion Center
			 Initiative completed in 2008 in accordance with the requirements of section
			 511(d)(2) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 in order to reflect the evolution of State and local fusion centers since
			 that date; and
					(2)submit the updated
			 assessment to the Homeland Security and Governmental Affairs Committee of the
			 Senate and the Committee on Homeland Security of the House of
			 Representatives.
					VIIScience and technology
			 provisions
			701.Directorate of science
			 and technology
				(a)In general
					(1)DirectorateTitle
			 III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), is amended by
			 striking section 301 and inserting the following:
						
							301.Directorate of science
				and technology
								(a)In
				generalThere shall be in the Department a Directorate of Science
				Technology headed by an Under Secretary for Science and Technology.
								(b)ResponsibilitiesThe
				Directorate of Science and Technology shall serve as the primary research,
				development, testing, and evaluation agency in the
				Department.
								.
					(2)Technical and
			 conforming amendmentThe
			 table of contents in section 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) is amended by striking the item relating to section 301 and
			 inserting the following:
						
							
								Sec. 301. Directorate of
				Science and
				Technology.
							
							.
					(b)Responsibilities and
			 authoritiesSection 302 of the Homeland Security Act of 2002 (6
			 U.S.C. 182) is amended—
					(1)in paragraph (5)(A), by
			 striking the second comma after biological and inserting
			 radiological, nuclear,;
					(2)in paragraph (12), by
			 inserting , including conducting strategic planning and providing
			 technical assistance for such activities within the Department after
			 activities of the Department;
					(3)in paragraph (13), by
			 striking and at the end;
					(4)in paragraph (14), by
			 striking the period and inserting ; and; and
					(5)by adding after paragraph
			 (14) the following:
						
							(15)supporting the
				acquisition of technologies and systems by the Department by providing—
								(A)the Secretary with
				independent assessments; and
								(B)technical assistance
				within the Department for development, testing, and evaluation;
								(16)conducting strategic
				planning within the Department for basic, advanced, and applied research and
				development; and
							(17)providing technical
				assistance within the Department for the development, testing, evaluation, and
				acquisition of
				technologies.
							.
					(c)Homeland Security
			 Advanced Research ProjectsSection 307(b)(3)(B) of the Homeland
			 Security Act of 2002 (6 U.S.C. 187(b)(3)(B)) is amended by inserting to
			 strengthen border and maritime security, cyber security, aviation security,
			 transportation security, catastrophic response and recovery capabilities, and
			 other homeland security missions after
			 technologies.
				702.Director of testing
			 and evaluationSection 308 of
			 the Homeland Security Act of 2002 (6 U.S.C. 188) is amended by adding at the
			 end the following:
				
					(d)Director of testing and
				evaluation
						(1)DefinitionIn
				this subsection, the term operational testing and evaluation
				activity means—
							(A)any field test, under
				realistic conditions, of technologies, equipment, or systems for the purpose of
				determining the performance, effectiveness, and operational suitability of the
				technologies, equipment, or systems for use by the Department; and
							(B)the evaluation of the
				results of such tests against established operational requirements.
							(2)EstablishmentThere
				is established in the Directorate of Science and Technology a Director of
				Testing and Evaluation.
						(3)Responsibilities,
				authorities, and functions
							(A)Principle
				adviserThe Director of Testing and Evaluation is the principal
				adviser to the Under Secretary for Science and Technology for all testing and
				evaluation, including operational testing and evaluation activities in the
				Department.
							(B)Other responsibilities,
				authorities, and functionsThe Director of Testing and Evaluation
				shall—
								(i)establish testing and
				evaluation policies, procedures, standards and practices for the
				Department;
								(ii)monitor and review all
				operational testing and evaluation activities within the Department; and
								(iii)provide support to the
				Acquisition Review Board, established under section 836, including by preparing
				a Letter of Assessment for any investment reviewed by the Acquisition Review
				Board, that sets forth an assessment of the technology and the testing and
				evaluation activity.
								(C)Access to
				informationThe Director of Testing and Evaluation—
								(i)shall have access to all
				acquisition records and data within the Department that the Director determines
				are necessary to carry out the duties authorized under this subsection;
								(ii)may designate observers
				to be present during the preparation for, and the execution of, any operational
				testing and evaluation activity within the Department; and
								(iii)shall have prompt
				access to the results of any operational testing and evaluation
				activity.
								.
			703.Five-year research and
			 development investment plan; technology readiness assessment process; and
			 availability of testing facilities and equipmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et seq.) is amended by inserting after section 318, as added
			 by section 414(a), the following:
				
					319.Five-year research and
				development investment plan
						(a)DefinitionIn
				this section the term Plan means the Five-year Research and
				Development Investment Plan developed under this section.
						(b)In
				generalActing through the Under Secretary of Science and
				Technology, the Secretary shall develop a Five-Year Research and Development
				Investment Plan that shall guide all expenditures by the Department for basic,
				advanced, or applied research and technology development activities.
						(c)ContentsThe
				Plan shall—
							(1)set forth anticipated
				annual expenditures for each fiscal year from 2012 through 2017;
							(2)set forth annual
				milestones and objectives that shall be—
								(A)for all basic, advanced,
				applied research and development; and
								(B)aligned with the
				operational requirements of the Department, including the improvement and
				development of technologies to—
									(i)combat chemical,
				biological, nuclear, and radiological and high-explosive terrorist
				attacks;
									(ii)strengthen border and
				maritime security, cyber security, aviation security, transportation security,
				and response and recovery capabilities; and
									(iii)address other needs as
				determined by the Secretary; and
									(3)take into account the
				operational requirements of State and local governments.
							(d)Submissions of the plan
				and updates
							(1)Initial
				planNot later than 180 days after the date of enactment of the
				Department of Homeland Security Authorization
				Act of 2012, the Secretary shall submit the Plan to the Committee
				on Homeland Security and Government Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives.
							(2)Annual
				updatesThe Secretary shall submit an annual update of the Plan
				that sets forth each expenditure in the preceding fiscal year to the Committee
				on Homeland Security and Government Affairs of the Senate and the Committee on
				Homeland Security of the House of Representatives.
							320.Establishing a
				technology evaluation and readiness assessment processActing through the Under Secretary for
				Science and Technology, the Secretary shall establish a process for evaluating
				the readiness, performance, and suitability of any technologies or systems that
				the Department acquires or develops to carry out the missions of the
				Department.
					321.Availability of
				testing facilities and equipment
						(a)AuthorityThe
				Under Secretary for Science and Technology may make available to any person or
				entity, for an appropriate fee, the services of any center or other testing
				facility owned and operated by the Department for the testing of materials,
				equipment, models, computer software, and other items designed to advance the
				homeland security mission.
						(b)Interference with
				Federal programsThe Under Secretary for Science and Technology
				shall ensure that the testing of materials, equipment, models, computer
				software, or other items not owned by the Federal Government shall not cause
				personnel or other resources of the Federal Government to be diverted from
				scheduled Federal Government tests or otherwise interfere with Federal
				Government mission requirements.
						(c)Confidentiality of test
				resultsThe results of tests performed with services made
				available under subsection (a) and any associated data provided by the person
				or entity for the conduct of the tests may not be disclosed outside the Federal
				Government without the consent of the person or entity for whom the tests are
				performed.
						(d)Use of
				feesAny fee collected under subsection (a) shall be used to
				recoup the direct and indirect costs incurred by the Federal Government to
				provide for testing and any remaining funds shall be used by the Secretary to
				support research and development activities within the
				Department.
						.
			704.National academy of
			 sciences report
				(a)DefinitionIn
			 this section—
					(1)the term 2002
			 report means the report prepared by the National Research Council
			 entitled Making the Nation Safer: The Role of Science and Technology in
			 Countering Terrorism (2002); and
					(2)the term National
			 Research Council means the National Research Council of the National
			 Academy of Sciences.
					(b)AgreementNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 enter into an agreement with the National Research Council to update the 2002
			 report.
				(c)Contents of
			 reportThe report described under subsection (b) shall—
					(1)update the 2002 report to
			 assess progress made towards the recommendations in that report; and
					(2)make recommendations to
			 guide the Federal Government to strengthen and improve homeland security over
			 the next decade.
					(d)Submission of
			 reportNot later than 1 year after the date of enactment of this
			 Act, the National Research Council shall submit the report described under
			 subsection (b) to the Committee on Homeland Security and Government Affairs of
			 the Senate and the Committee on Homeland Security of the House of
			 Representatives.
				(e)Form of
			 reportThe report submitted under subsection (d) shall be
			 submitted in unclassified form, but may contain a classified annex.
				705.Domestic nuclear
			 detection office
				(a)MissionSection
			 1902(a) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)) is
			 amended—
					(1)by striking paragraph
			 (6);
					(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)coordinate strategic
				planning and investments, within the Department and with other Federal agencies
				and State and local governments—
								(A)to detect and prevent
				illegal trafficking in nuclear weapons-making materials or technologies;
				and
								(B)to reduce the risk of a
				nuclear terrorist attack;
								;
				and
					(4)in paragraph (8), by
			 striking government agencies and inserting Federal,
			 State, and local entities.
					(b)Domestic nuclear threat
			 detection and prevention planTitle XIX of the Homeland Security
			 Act of 2002 (6 U.S.C. 591 et seq.) is amended by adding at the end the
			 following:
					
						1908.Domestic nuclear
				threat detection and prevention plan
							(a)In
				generalNot later than 270 days after the effective date of the
				Department of Homeland Security Authorization
				Act of 2012, the Secretary, acting through the Director of the
				Domestic Nuclear Detection Office, in coordination with relevant Federal
				agencies, as determined by the Secretary, shall develop a plan to integrate and
				strengthen the Nation’s capabilities to deter, detect, and prevent nuclear
				terrorist threats in the domestic portion of the global nuclear detection
				architecture within 10 years.
							(b)ContentsThe
				plan developed under subsection (a) shall—
								(1)set forth national
				strategic goals;
								(2)set forth initiatives to
				integrate and strengthen the domestic portion of the global nuclear detection
				architecture;
								(3)describe steps to monitor
				and assess the development and execution of the plan;
								(4)set forth the
				investments, expenditures, and schedules for the deployment of nuclear and
				radiological detection equipment and countermeasures within the
				Department;
								(5)assess the investments,
				expenditures, or deployments that the Department makes to substantially reduce
				the illegal trafficking of nuclear weapons making materials and to measurably
				reduce the risk of a nuclear terrorist attack occurring inside the United
				States; and
								(6)set forth annual
				milestones and schedules for the deployment of advanced, commercially-available
				nuclear detection technologies and countermeasures by the Department.
								(c)Classified
				informationThe plan developed under subsection (a) shall be
				submitted in unclassified form, but may contain an unclassified annex.
							(d)Submission of
				plan
								(1)Initial
				submissionNot later than 270 days after the effective date of
				the Department of Homeland Security
				Authorization Act of 2012, the Secretary shall submit the plan
				developed under subsection (a) to the Committee on Homeland Security and Governmental Affairs
				of the Senate and the Committee on Homeland Security of the House of
				Representatives.
								(2)UpdateNot
				later than 2 years after submitting the plan under paragraph (1), the Secretary
				shall submit an update of the plan to the committees set forth in paragraph
				(1).
								.
				(c)Contracting
			 authoritySection 1906 of the Homeland Security Act of 2002 (6
			 U.S.C. 596) is amended by striking paragraphs (6) and (7) of section
			 1902(a) each place it appears and inserting section
			 1902(a)(7).
				(d)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 note) is amended by adding after the item relating to
			 section 1907 the following:
					
						
							Sec.1908. Domestic nuclear
				threat detection and prevention
				plan.
						
						.
				706.Flexible personnel
			 management at the Science and Technology Directorate
				(a)DefinitionIn
			 this section, the term employee has the meaning given that term
			 under section 2105 of title 5, United States Code.
				(b)AuthorityThe
			 Secretary may make appointments to a position described under subsection (c)
			 without regard to the provisions of subchapter I of chapter 33 of title 5,
			 United States Code, other than sections 3303 and 3328 of that title.
				(c)PositionsThis
			 section applies with respect to any scientific or engineering position within
			 the Science and Technology Directorate which requires an advanced
			 degree.
				(d)Limitation
					(1)In
			 generalAuthority under this section may not, in any calendar
			 year and with respect to any laboratory, be exercised with respect to a number
			 of positions greater than the number equal to 2 percent of the total number of
			 positions within that laboratory that are filled as of the end of the most
			 recent fiscal year before the start of that calendar year.
					(2)Full-time equivalent
			 basisFor purposes of this subsection, positions shall be counted
			 on a full-time equivalent basis.
					(e)TerminationThe
			 authority to make appointments under this section shall terminate on January 1,
			 2014.
				707.Technical and
			 conforming amendmentThe table
			 of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101
			 et seq.) is amended by inserting after the item relating to section 318, as
			 added by section 414(b), the following:
				
					
						Sec. 319. Five-year research and development
				investment plan.
						Sec. 320. Establishing a technology evaluation
				and readiness assessment process.
						Sec. 321. Availability of testing facilities
				and
				equipment.
					
					.
			
	
		December 13, 2012
		Reported with an amendment
	
